

EXHIBIT 10.2
Execution Version




$125,000,000 SENIOR SECURED CREDIT FACILITIES




CREDIT AGREEMENT




dated as of October 6, 2017


among




ALARM.COM INCORPORATED and
ALARM.COM HOLDINGS, INC.,
jointly and severally, as the Borrower,


THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,


and




SILICON VALLEY BANK,
as Administrative Agent, Issuing Lender and Swingline Lender




SILICON VALLEY BANK,
as Bookrunner and Lead Arranger




BANK OF AMERICA, N.A.,
as Joint Bookrunner and Joint Lead Arranger




PNC BANK, NATIONAL ASSOCIATION,
as Documentation Agent









--------------------------------------------------------------------------------





Table of Contents
 
 
 
 
Page


SECTION 1 DEFINITIONS
7


 
1.1    Defined Terms
7


 
1.2    Other Definitional Provisions
41


SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
41


 
2.1    [Reserved]
41


 
2.2    [Reserved]
41


 
2.3    [Reserved]
41


 
2.4    Revolving Commitments
41


 
2.5    Procedure for Revolving Loan Borrowing
42


 
2.6    Swingline Commitment
43


 
2.7    Procedure for Swingline Borrowing; Refunding of Swingline Loans
43


 
2.8    Incremental Facility
45


 
2.9    Fees
47


 
2.10    Termination or Reduction of Total Revolving Commitments; Total L/C
 
 
Commitments
47


 
2.11    Optional Loan Prepayments
48


 
2.12    [Reserved]
49


 
2.13    Conversion and Continuation Options
49


 
2.14    Limitations on Eurodollar Tranches
49


 
2.15    Interest Rates and Payment Dates
49


 
2.16    Computation of Interest and Fees
50


 
2.17    Inability to Determine Interest Rate
50


 
2.18    Pro Rata Treatment and Payments
51


 
2.19    Illegality; Requirements of Law
54


 
2.20    Taxes
56


 
2.21    Indemnity
60


 
2.22    Change of Lending Office
61


 
2.23    Substitution of Lenders
61


 
2.24    Defaulting Lenders
62


 
2.25    Joint and Several Liability of the Borrowers
65


 
2.26    Notes
69


 
2.27    Alarm as Administrative Borrower
69


SECTION 3 LETTERS OF CREDIT
69


 
3.1    L/C Commitment
69


 
3.2    Procedure for Issuance of Letters of Credit
70


 
3.3    Fees and Other Charges
71


 
3.4    L/C Participations; Existing Letters of Credit
72


 
3.5    Reimbursement
72


 
3.6    Obligations Absolute
73


 
3.7    Letter of Credit Payments
74


 
3.8    Applications
74


 
3.9    Interim Interest
74


 
3.10    Cash Collateral
74


 
3.11    [Reserved]
76


 
3.12    Resignation of the Issuing Lender
76





ii

--------------------------------------------------------------------------------





Table of Contents
(continued)
 
 
 
 
Page




 
3.13 Applicability of UCP and ISP
76


SECTION 4 REPRESENTATIONS AND WARRANTIES
76


 
4.1    Financial Condition
76


 
4.2    No Change
77


 
4.3    Existence; Compliance with Law
77


 
4.4    Power, Authorization; Enforceable Obligations
77


 
4.5    No Legal Bar
78


 
4.6    Litigation
78


 
4.7    No Default
78


 
4.8    Ownership of Property; Liens; Investments
78


 
4.9    Intellectual Property
78


 
4.10    Taxes
79


 
4.11    Federal Regulations
79


 
4.12    Labor Matters
79


 
4.13    ERISA
79


 
4.14    Investment Company Act; Other Regulations
81


 
4.15    Subsidiaries; Ownership
81


 
4.16    Use of Proceeds
81


 
4.17    Environmental Matters
81


 
4.18    Accuracy of Information, Etc.
82


 
4.19    Security Documents
82


 
4.20    Solvency
83


 
4.21    Regulation H
83


 
4.22    Designated Senior Indebtedness
83


 
4.23    [Reserved]
84


 
4.24    Insurance
84


 
4.25    No Casualty
84


 
4.26    [Reserved]
84


 
4.27    Capitalization
84


 
4.28    OFAC
84


 
4.29    Anti-Corruption Laws
84


SECTION 5 CONDITIONS PRECEDENT
84


 
5.1    Conditions to Initial Extension of Credit
84


 
5.2    Conditions to Each Extension of Credit
89


SECTION 6 AFFIRMATIVE COVENANTS
90


 
6.1    Financial Statements
90


 
6.2    Certificates; Reports; Other Information
91


 
6.3    [Reserved]
92


 
6.4    Payment of Obligations
92


 
6.5    Maintenance of Existence; Compliance
93


 
6.6    Maintenance of Property; Insurance
93


 
6.7    Inspection of Property; Books and Records; Discussions
93


 
6.8    Notices
94


 
6.9    Environmental Laws
95


 
6.10    Operating Accounts
95





iii

--------------------------------------------------------------------------------





Table of Contents
(continued)
 
 
 
 
Page


 
6.11    Audits
95


 
6.12    Additional Collateral, Etc.
96


 
6.13    Anti-Corruption Laws
99


 
6.14    Insider Subordinated Indebtedness
99


 
6.15    Use of Proceeds
99


 
6.16    Designated Senior Indebtedness
99


 
6.17    Further Assurances
99


 
6.18    ObjectVideo
99


SECTION 7 NEGATIVE COVENANTS
99


 
7.1    Financial Condition Covenants
99


 
7.2    Indebtedness
100


 
7.3    Liens
101


 
7.4    Fundamental Changes
103


 
7.5    Disposition of Property
103


 
7.6    Restricted Payments
105


 
7.7    [Reserved]
106


 
7.8    Investments
106


 
7.9    ERISA
108


 
7.10    Modifications of Certain Debt Instruments
109


 
7.11    Transactions with Affiliates
109


 
7.12    Sale Leaseback Transactions
110


 
7.13    Swap Agreements
110


 
7.14    Accounting Changes
110


 
7.15    Negative Pledge Clauses
110


 
7.16    Clauses Restricting Subsidiary Distributions
110


 
7.17    Lines of Business
111


 
7.18    Designation of other Indebtedness
111


 
7.19    Certification of Certain Equity Interests
111


 
7.20    Amendments to Organizational Agreements and Material Contracts
111


 
7.21    Use of Proceeds
111


 
7.22    Subordinated Debt
111


 
7.23    Anti-Terrorism Laws
112


 
7.24    Certain Deposit Accounts
112


SECTION 8 EVENTS OF DEFAULT
112


 
8.1    Events of Default
112


 
8.2    Remedies upon Event of Default
115


 
8.3    Application of Funds
116


SECTION 9 THE ADMINISTRATIVE AGENT
117


 
9.1    Appointment and Authority
117


 
9.2    Delegation of Duties
118


 
9.3    Exculpatory Provisions
118


 
9.4    Reliance by Administrative Agent
119


 
9.5    Notice of Default
120


 
9.6    Non-Reliance on Administrative Agent and Other Lenders
120


 
9.7    Indemnification
121





iv

--------------------------------------------------------------------------------





Table of Contents
(continued)
 
9.8    Agent in Its Individual Capacity
121


 
9.9    Successor Administrative Agent
122


 
9.10    Collateral and Guaranty Matters
123


 
9.11    Administrative Agent May File Proofs of Claim
124


 
9.12    No Other Duties, Etc.
125


 
9.13    Survival
125


 
9.14    Reports and Financial Statements
125


SECTION 10 MISCELLANEOUS
125


 
10.1    Amendments and Waivers
125


 
10.2    Notices
127


 
10.3    No Waiver; Cumulative Remedies
129


 
10.4    Survival of Representations and Warranties
129


 
10.5    Expenses; Indemnity; Damage Waiver
129


 
10.6    Successors and Assigns; Participations and Assignments
131


 
10.7    Adjustments; Set-off
136


 
10.8    Payments Set Aside
137


 
10.9    Interest Rate Limitation
137


 
10.10    Counterparts; Electronic Execution of Assignments
137


 
10.11    Severability
138


 
10.12    Integration
138


 
10.13    GOVERNING LAW
138


 
10.14    Submission to Jurisdiction; Waivers
138


 
10.15    Acknowledgements
139


 
10.16    Releases of Guarantees and Liens
140


 
10.17    Treatment of Certain Information; Confidentiality
140


 
10.18    Automatic Debits
141


 
10.19    Judgment Currency
142


 
10.20    Patriot Act
142


 
10.21    Non-Public Information
142


 
10.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions
143





v

--------------------------------------------------------------------------------





Table of Contents
(continued)
 
SCHEDULES


Schedule 1.1A:
Commitments
Schedule 1.1B:
Existing Letters of Credit
Schedule 4.4:
Governmental Approvals, Consents, Authorizations, Filings and Notices
Schedule 4.5:
Requirements of Law
Schedule 4.9:
Intellectual Property
Schedule 4.15:
Subsidiaries
Schedule 4.17:
Environmental Matters
Schedule 4.19(a):
Financing Statements and Other Filings
Schedule 4.27:
Capitalization
Schedule 7.6(d):
Restricted Payments
Schedule 7.8(l):
Permitted Investments
Schedule 7.2(d):
Existing Indebtedness
Schedule 7.3(f):
Existing Liens
 
 
EXHIBITS
Exhibit A:
Form of Guarantee and Collateral Agreement
Exhibit B:
Form of Compliance Certificate
Exhibit C:
Form of Secretary’s/Managing Member’s Certificate
Exhibit D:
Form of Solvency Certificate
Exhibit E:
Form of Assignment and Assumption
Exhibits F-1 – F-4:
Forms of U.S. Tax Compliance Certificate
Exhibit G:
[Reserved]
Exhibit H-1:
Form of Revolving Loan Note
Exhibit H-2:
Form of Swingline Loan Note
Exhibit I:
[Reserved]
Exhibit J:
Form of Collateral Information Certificate
Exhibit K:
Form of Notice of Borrowing
Exhibit L:
Form of Notice of Conversion/Continuation



6

--------------------------------------------------------------------------------





CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), dated as of October 6, 2017 is entered
into by and among ALARM.COM INCORPORATED, a Delaware corporation (“Alarm”),
ALARM.COM HOLDINGS, INC., a Delaware corporation (“Holdings”, and together with
Alarm, individually and collectively, jointly and severally, the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to this Agreement, including SILICON VALLEY BANK (“SVB”) (each a
“Lender” and, collectively, the “Lenders”), SVB, as the Issuing Lender and the
Swingline Lender, and SVB, as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, the Borrower desires to obtain financing to refinance the Existing
Indebtedness (as defined herein), as well as for working capital financing and
letter of credit facilities;
WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower upon the terms and conditions specified in this Agreement, in an
initial aggregate amount not to exceed $125,000,000, consisting of a revolving
loan facility in an aggregate principal amount of up to $125,000,000, a letter
of credit sub-facility in the aggregate availability amount of $20,000,000 (as a
sublimit of the revolving loan facility), and a swingline sub-facility in the
aggregate availability amount of $12,500,000 (as a sublimit of the revolving
loan facility);
WHEREAS, each Loan Party has agreed to secure all of its respective Obligations
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien (subject to Liens permitted by the Loan
Documents) in substantially all of its respective personal property assets
pursuant to the terms of the Guarantee and Collateral Agreement and the other
Security Documents.
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1.
DEFINITIONS
1.1.    Defined Terms. As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.
“ABR”: for any day, a rate per annum equal to the highest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect for such
day plus 0.50%, and (c) the Eurodollar Rate plus 1%; provided that in no event
shall the ABR be deemed to be less than 0%.. Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate, as the case may be, shall be effective as of the opening of business on
the effective day of the change in such rates.
“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.


7

--------------------------------------------------------------------------------




“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangible
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of the Borrower.
“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Borrower.
“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.
“Administrative Borrower”: as defined in Section 2.27.
“Affected Lender”: as defined in Section 2.23.
“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided that, neither the
Administrative Agent nor the Lenders shall be deemed Affiliates of the Loan
Parties as a result of the exercise of their rights and remedies under the Loan
Documents.
“Agent Parties”: as defined in Section 10.2(d)(ii).
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of the amount of such Lender’s Revolving Commitment then in effect or,
if the Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, and without duplication of
clause (a), the L/C Commitment of such Lender then in effect (as a sublimit of
the Revolving Commitment of such Lender).
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Agreement Currency”: as defined in Section 10.19.
“Applicable Margin”: commencing on the date on which the Administrative Agent
receives copies of the consolidated financial statements of Holdings and its
Subsidiaries in respect of the fiscal quarter of Holdings ending September 30,
2017, together with a Compliance


8

--------------------------------------------------------------------------------




Certificate in respect thereof as contemplated by Section 6.2(b), the rate per
annum set forth under the relevant column heading below:
Consolidated Leverage Ratio
Eurodollar
Loans/Letter of Credit Fees
ABR Loans
≥ 3.00:1.00
2.50%
1.50%
≥ 2.00:1.00 but < 3.00:1.00
2.00%
1.00%
≥ 1.00:1.00 but < 2.00:1.00
1.75%
0.75%
< 1.00:1.00
1.50%
0.50%



Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 6.2(b) in connection
with the delivery by the Borrower of the consolidated financial statements
required to be delivered to the Administrative Agent pursuant to Sections 6.1 in
respect of the fiscal quarter of Holdings ending September 30, 2017, the
Applicable Margin shall be the rates in the foregoing tables corresponding to a
Consolidated Leverage Ratio of greater than or equal to 1.00:1.00 but less than
2.00:1.00, (b) if the Borrower fails to deliver the financial statements
required by Section 6.1 and the related Compliance Certificate required by
Section 6.2(b), by the respective date required thereunder after the end of any
related fiscal quarter of Holdings, the Applicable Margin shall be the rates
corresponding to the Consolidated Leverage Ratio of ≥3.00:1.00 in the foregoing
table until such financial statements and Compliance Certificate are delivered,
and (c) no reduction to the Applicable Margin shall become effective at any time
when an Event of Default has occurred and is continuing.
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (y) a proper calculation
of the Consolidated Leverage Ratio would have resulted in different pricing for
any period, then (i) if the proper calculation of the Consolidated Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
automatically and retroactively be obligated to pay to the Administrative Agent,
for the benefit of the applicable Lenders, promptly on demand by the
Administrative Agent, an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period; and (ii) if the proper calculation of
the Consolidated Leverage Ratio would have resulted in lower pricing for such
period, neither the Administrative Agent nor any Lender shall have any
obligation to repay any interest or fees to the Borrower.
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
“Approved Fund”: any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


9

--------------------------------------------------------------------------------




“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by clauses (a)
through (k) and (m) of Section 7.5) that yields gross proceeds to any Group
Member (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) in excess of $2,000,000.
“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent.
“Available Revolving Commitment”: at any time, an amount equal to the Total
Revolving Commitments in effect at such time, minus (b) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, minus (c) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, minus (d) the aggregate principal
balance of any Revolving Loans and Swingline Loans outstanding at such time;
provided that for purposes of calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.9(b), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
“Available Revolving Increase Amount”: as of any date of determination, an
amount equal to the result of (a) $50,000,000 minus (b) the aggregate principal
amount of Revolver Increases previously made.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”
“Bank Services”: any products, credit services and/or financial accommodations
previously, now, or hereafter provided to any Group Member by any Bank Services
Provider, including any letters of credit (other than any Letters of Credit
provided for the account of the Borrower hereunder), cash management services
(including merchant services, direct deposit payroll, business credit cards and
check cashing services), interest rate swap arrangements (other than to the
extent constituting Specified Swap Agreements), and foreign exchange services,
as any such products or services may be identified in such Bank Services
Providers’ various agreements related thereto (each, a “Bank Services
Agreement”).
“Bank Services Agreement”: as defined in the definition of “Bank Services.”


10

--------------------------------------------------------------------------------




“Bank Services Provider”, the Administrative Agent, any Lender, or any Affiliate
of the foregoing who provides Bank Services to any Group Member.
“Benefitted Lender”: as defined in Section 10.7(a).
“Blocked Person”: as defined in Section 7.23.
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.
“Business”: as defined in Section 4.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California or the State of New York are
authorized or required by law to close; provided that with respect to notices
and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Cash Collateralize”: to pledge and deposit with or deliver to (a) with respect
to Obligations in respect of Letters of Credit, the Administrative Agent, for
the benefit of the Issuing Lender and one or more of the Lenders, as applicable,
as collateral for L/C Exposure or obligations of the Lenders to fund
participations in respect thereof, cash or Deposit Account balances having an
aggregate value of at least 103% of the L/C Exposure or, if the Administrative
Agent and the Issuing Lender shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Issuing Lender; (b) with
respect to Obligations arising under any Bank Services Agreement in connection
with Bank Services, the applicable Bank Services Provider’s own or any of its
applicable Affiliate’s benefit, as provider of such Bank Services, cash or
Deposit Account balances having an aggregate value of at least 103% of the
aggregate amount of the Obligations of the Group Members arising under all such
Bank Services


11

--------------------------------------------------------------------------------




Agreements evidencing such Bank Services or, if such Bank Services Provider
shall agree in its sole discretion, other credit support pursuant to
documentation in form and substance reasonably satisfactory to the Bank Services
Provider; or (c) with respect to Obligations in respect of any Specified Swap
Agreements, the applicable Qualified Counterparty, as Collateral for such
Obligations, cash or Deposit Account balances or, if such Qualified Counterparty
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to such Qualified
Counterparty. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than thirty (30) days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six (6) months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.
“Certificated Securities”: as defined in Section 4.19(a).
“Change of Control”: (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) other than TCV becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of 35% or more of the voting Capital Stock of Holdings;
(b) TCV becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of more than 49% of the voting
Capital Stock of Holdings; or (c) at any time, Holdings shall cease to own and


12

--------------------------------------------------------------------------------




control, of record and beneficially, directly or indirectly, 100% of each class
of outstanding Capital Stock of Alarm and each other Loan Party free and clear
of all Liens (except Liens created by the Security Documents and Permitted
Liens). A public offering of Capital Stock of the Borrower pursuant to a
registration statement filed with the SEC or any successor or similar authority
shall not constitute a “Change of Control”.
“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Loan Parties pursuant to Section 5.1,
substantially in the form of Exhibit J.
“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in Section
6.6 of the Guarantee and Collateral Agreement), and all amounts for which the
Administrative Agent is entitled to indemnification under the Security Documents
and all advances made by the Administrative Agent under the Security Documents
for the account of any Loan Party.
“Commitment”: as to any Lender, its Revolving Commitment.
“Commitment Fee”: as defined in Section 2.9(b).
“Commitment Fee Rate”: 0.20% per annum.
“Communications”: as defined in Section 10.2(d)(ii).
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit B.
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted EBITDA”: with respect to Holdings and its consolidated
Subsidiaries on a consolidated basis for any period, (i) Consolidated Net
Income, plus (ii) Consolidated Interest Expense, plus (iii) provisions for taxes
based on income, plus (iv) total depreciation expense, plus (v) total
amortization expense; plus (vi) stock-based compensation expense; plus (vii)
transaction fees and expenses associated with the Revolving Facility, Permitted
Acquisitions, and litigation outside of the ordinary course of business; plus
(viii) other


13

--------------------------------------------------------------------------------




one-time cash expenses; plus (ix) all other non-cash charges, including without
limitation all non-cash charges in connection with phantom equity plans and
issuances; and (x) such other one-time charges to be approved by the
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed); provided, however, that, (A) for all testing periods prior to and
including September 30, 2018, the aggregate add backs for clauses (vii), (viii),
(ix) and (x) shall not exceed the greater of (1) $10,000,000 and (2) 15% of
Consolidated Adjusted EBITDA (such calculation being made prior to giving effect
to clauses (vii), (viii), (ix) and (x)), and (B) for all testing periods after
September 30, 2018, the aggregate add backs for clauses (vii), (viii), (ix) and
(x) shall not exceed 15% of Consolidated Adjusted EBITDA (such calculation being
made prior to giving effect to clauses (vii), (viii), (ix) and (x)).
“Consolidated Capital Expenditures”: for any period, with respect to Holdings
and its consolidated Subsidiaries, the aggregate of all expenditures (whether
paid in cash or other consideration or accrued as a liability and including that
portion of Capital Lease Obligations which is capitalized on the consolidated
balance sheet of Holdings) by such Group Members during such period for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that, in conformity with GAAP, are included in
“additions to property, plant or equipment” or comparable items reflected in the
consolidated statement of cash flows of Holdings.
“Consolidated Fixed Charge Coverage Ratio”: with respect to Holdings and its
consolidated Subsidiaries for any period, the ratio of (a) the result of (i)
Consolidated Adjusted EBITDA for such period, minus (ii) Consolidated Capital
Expenditures (excluding the principal amount funded with the Loans or other
Indebtedness permitted by Section 7.2) incurred in such period, minus (iii) the
portion of taxes based on income actually paid in cash (net of any cash refunds
received) during such period, to (b) Consolidated Fixed Charges for such period.
The Consolidated Fixed Charge Coverage Ratio will be calculated on a
consolidated basis for each consecutive four fiscal quarter period.
“Consolidated Fixed Charges”: with respect to Holdings and its consolidated
Subsidiaries for any period, the sum of the trailing 12-month scheduled
principal and interest payments owed by Holdings and its consolidated
Subsidiaries in respect of Consolidated Total Indebtedness, including, but not
limited to, the Revolving Facility, plus any scheduled payments made on real
estate operating leases during such period.
“Consolidated Interest Expense”: for any period, total interest expense
(including that portion of any Capital Lease Obligations that is treated as
interest in accordance with GAAP) of Holdings and its consolidated Subsidiaries
for such period with respect to all outstanding Indebtedness of such Persons
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP).
“Consolidated Leverage Ratio”: with respect to Holdings and its consolidated
Subsidiaries as at the last day of any period, the ratio of (a) Consolidated
Total Indebtedness on such day, to (b) Consolidated Adjusted EBITDA for the
trailing twelve (12) month period.


14

--------------------------------------------------------------------------------




“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of Holdings and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from the
calculation of “Consolidated Net Income” (a) the income (or deficit) of any such
Person accrued prior to the date it becomes a Subsidiary of Holdings or is
merged into or consolidated with Holdings or one of its Subsidiaries, (b) the
income (or deficit) of any such Person (other than a Subsidiary of Holdings) in
which Holdings or one of its Subsidiaries has an ownership interest, except to
the extent that any such income is actually received by Holdings or such
Subsidiary in the form of dividends or similar distributions, and (c) the
undistributed earnings of any Subsidiary of Holdings to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or any Requirement of Law applicable to such
Subsidiary or any owner of Capital Stock of such Subsidiary.
“Consolidated Total Indebtedness”: as of any date of determination, the
aggregate principal amount of all Indebtedness of Holdings and its consolidated
Subsidiaries at such date, including Indebtedness in respect of letters of
credit, determined on a consolidated basis in accordance with GAAP.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Control Agreement”: any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.
“Controlled Account”: each Deposit Account and Securities Account that is
subject to a Control Agreement in form and substance reasonably satisfactory to
the Administrative Agent and the Issuing Lender.
“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Default Rate”: as defined in Section 2.15(c).


15

--------------------------------------------------------------------------------




“Defaulting Lender”: subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) become the subject of a Bail-In
Action or (iii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swingline
Lender and each Lender.
“Deferred Payment Obligations”: as defined in Section 7.2.
“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.
“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.


16

--------------------------------------------------------------------------------




“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Determination Date”: as defined in the definition of “Pro Forma Basis”.
“Discharge of Obligations”: subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Bank Services) by the
payment in full, in cash (or, as applicable, Cash Collateralization in
accordance with the terms hereof or as otherwise may be reasonably satisfactory
to the applicable Bank Services Provider) of the principal of and interest on or
other liabilities relating to each Loan and any previously provided Bank
Services, all fees and all other expenses or amounts payable under any Loan
Document (other than inchoate indemnification obligations and any other
obligations which pursuant to the terms of any Loan Document specifically
survive repayment of the Loans for which no claim has been made), and other
Obligations under or in respect of Specified Swap Agreements and Bank Services,
to the extent(a) no default or termination event shall have occurred and be
continuing thereunder, (b) any such Obligations in respect of Specified Swap
Agreements have, if required by any applicable Qualified Counterparties, been
Cash Collateralized), (c) no Letter of Credit shall be outstanding (or, as
applicable, each outstanding and undrawn Letter of Credit has been Cash
Collateralized in accordance with the terms hereof), (d) no Obligations in
respect of any Bank Services are outstanding (or, as applicable, all such
outstanding Obligations in respect of Bank Services have been Cash
Collateralized in accordance with the terms hereof or as otherwise may be
reasonably satisfactory to the applicable Bank Services Provider), and (e) the
aggregate Commitments of the Lenders are terminated.
“Disposition”: with respect to any property (including, without limitation,
Capital Stock of Holdings or any of its Subsidiaries), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer, encumbrance or other
disposition thereof and any issuance of Capital Stock of Holdings or any of its
Subsidiaries. The terms “Dispose” and “Disposed of” shall have correlative
meanings.
“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is ninety-one (91) days after the
date on which the Loans mature. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that Holdings and its Subsidiaries may become obligated to pay upon
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of any Loan Party organized under the laws
of the United States, any state thereof, or the District of Columbia.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority,


17

--------------------------------------------------------------------------------




(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a Subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee”: (a) any commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans as
one of its businesses and (b) during the continuation of an Event of Default,
any entity approved by the Administrative Agent, in each case, that meets the
requirements to be an assignee under Section 10.6(b)(iii), (v) and (vi) (subject
to such consents, if any, as may be required under Section 10.6(b)(iii)).
“Engagement Letter”: the Engagement Letter, dated as of August 14, 2017, between
the Borrower and SVB.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern, (c)
exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equipment”: all “equipment” as defined in the UCC with such additions to such
term as may hereafter be made, and includes without limitation all machinery,
fixtures, goods, vehicles (including motor vehicles and trailers), and any
interest in any of the foregoing.
“Equity Interests”: with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests),


18

--------------------------------------------------------------------------------




and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
“ERISA”: the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.
“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of Section
4001(a)(14) of ERISA.
“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or, to the knowledge of any Loan Party, any ERISA
Affiliate thereof in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by any Loan Party or, to the
knowledge of an Loan Party, any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (i)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Pension Plan; (l)


19

--------------------------------------------------------------------------------




the occurrence of a non-exempt prohibited transaction under Sections 406 or 407
of ERISA for which any Loan Party may reasonably be expected to incur a direct
or indirect material liability; (m) a violation of the applicable requirements
of Section 404 or 405 of ERISA or the exclusive benefit rule under Section
401(a) of the Code by any fiduciary or disqualified person for which any Loan
Party may reasonably be expected to incur a direct or indirect material
liability; (n) the occurrence of an act or omission which could give rise to the
imposition on any Loan Party or any ERISA Affiliate thereof of material fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (o) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against any Loan Party or any Subsidiary thereof in
connection with any such Plan; (p) receipt from the IRS of notice of the failure
of any Qualified Plan to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Qualified Plan to fail to qualify for
exemption from taxation under Section 501(a) of the Code, which failure is not
self-corrected within 180 days by the plan sponsor and could not reasonably be
expected to result in any material liability of any Loan Party; (q) the
imposition of any lien (or the fulfillment of the conditions for the imposition
of any lien) on any of the rights, properties or assets of any Loan Party or any
ERISA Affiliate thereof, in either case pursuant to Title I or IV of ERISA,
including Section 302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k)
of the Code.; (r) noncompliance with any requirement of Section 409A or 457 of
the Code as a result of which any Loan Party could reasonably be expected to
incur a direct or indirect material liability; (s) a violation of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), the Health
Insurance Portability and Accountability Act of 1996 (HIPPA) and the Patient
Protection and Affordable Care Act and the Health Care and Education
Reconciliation Act of 2010 (ACA) as a result of which any Loan Party could
reasonably be expected to incur a direct or indirect material liability; or (t)
the establishment or amendment by a Loan Party or any Subsidiary thereof of any
“welfare plan” as such term is defined in Section 3(1) of ERISA, that provides
post-employment welfare benefits in a manner that as a result of which any Loan
Party could reasonably be expected to incur a direct or indirect material
liability.
“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302,303, 304 and 305 of ERISA.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.


20

--------------------------------------------------------------------------------




“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to (a) a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE Benchmark Administration London
Interbank Offered Rate (“LIBOR”) (or any successor thereto if the ICE Benchmark
Administration is no longer making LIBOR available) for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in Dollars, determined as of approximately 11:00 A.M. (London,
England time) two (2) Business Days prior to the beginning of such Interest
Period (as set forth by Bloomberg Information Service or any successor thereto
or any other commercially available service selected by the Administrative Agent
which provides quotations of LIBOR), and (b) an ABR Loan, the rate per annum
determined by the Administrative Agent to be LIBOR (for delivery on the first
day of such Interest Period) with a term of one (1) month in Dollars, determined
as of approximately 11:00 A.M. (London, England time) two (2) Business Days
prior to the beginning of such Interest Period (as set forth by Bloomberg
Information Service or any successor thereto or any other commercially available
service selected by the Administrative Agent which provides quotations of
LIBOR); provided that in either case (a) or (b), the Eurodollar Base Rate shall
not be less than 0%. In the event that the Administrative Agent determines that
LIBOR is not available, the “Eurodollar Base Rate” shall be determined by
reference to the rate per annum equal to the offered quotation rate to first
class banks in the London interbank market by SVB for deposits (for delivery on
the first day of the relevant Interest Period) in Dollars of amounts in same day
funds comparable to the principal amount of the applicable Loan of the
Administrative Agent, in its capacity as a Lender, for which the Eurodollar Base
Rate is then being determined with maturities comparable to such period, in the
case of a Eurodollar Loan, and of one (1) month, in the case of an ABR Loan, as
of approximately 11:00 A.M. (London, England time) two (2) Business Days prior
to the beginning of such Interest Period; provided that, in all events, such
Eurodollar Base Rate shall not be less than 0.00%.
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
clause (a) of the definition of “Eurodollar Base Rate”.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
Eurodollar Base Rate    
1.00 - Eurocurrency Reserve Requirements


The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements; provided that the
Eurodollar Rate shall not be less than 0.00%.
“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).


21

--------------------------------------------------------------------------------




“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.
“Excluded Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of
such Loan Party, at any date of determination, that is a “controlled foreign
corporation” as defined in Section 957 of the Code, or (b) that is a Subsidiary
of a “controlled foreign corporation” as defined in Section 957 of the Code.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) to the extent constituting Other Connection Taxes; (b) in the
case of a Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.23) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(f); and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Existing Indebtedness”: Indebtedness arising under that certain Credit
Agreement, dated as of May 8, 2014 (as amended and in effect as of the date
hereof), by and between the Borrower, the lenders identified therein and SVB as
administrative agent.
“Existing Letters of Credit”: the letters of credit described on Schedule 1.1B.
“Facility”: each of (a) the Revolving Facility and (b) the L/C Facility (which
is a sub-facility of the Revolving Facility).
“FASB ASC”: the Accounting Standards certification of the Financial Accounting
Standards Board.
“FATCA”: (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, (b) any treaty, law, regulation or
other official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other jurisdiction
with the purpose (in either case) of facilitating the implementation of (a)
above, or (c) any agreement pursuant to the implementation of paragraphs (a) or
(b) above with the United States Internal


22

--------------------------------------------------------------------------------




Revenue Service, the United States government or any governmental or taxation
authority in the United States.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.
“Fee Letter”: the letter agreement dated August 14, 2017 between the Borrower
and SVB.
“Foreclosed Borrowers”: as defined in Section 2.25.
“Foreign Currency”: lawful money of a country other than the United States.
“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
“Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party.
“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.
“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
“Funding Office”: the Revolving Loan Funding Office.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees to enter into
negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an


23

--------------------------------------------------------------------------------




amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies such as the European Union or the European Central
Bank), and any group or body charged with setting accounting or regulatory
capital rules or standards (including the Financial Standards Board, the Bank
for International Settlements, the Basel Committee on Banking Supervision and
any successor or similar authority to any of the foregoing.
“Group Members”: the collective reference to Holdings and its Subsidiaries.
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Guarantor, substantially in
the form of Exhibit A.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or (d)
otherwise to assure or hold harmless the owner of any such primary obligation
against loss in respect thereof; provided that the term Guarantee Obligation
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such


24

--------------------------------------------------------------------------------




primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
“Guarantors”: a collective reference to each Subsidiary of the Borrower which
has become a Guarantor pursuant to the Guarantee and Collateral Agreement.
“Increase Joinder”: as defined in Section 2.8.
“Incurred”: as defined in the definition of “Pro Forma Basis”.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business which are not
more than 90 days past due and operating leases incurred in the ordinary course
of such Person’s business), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations and all Synthetic Lease Obligations of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Capital Stock in
such Person or any other Person (including, without limitation, Disqualified
Stock), or any warrant, right or option to acquire such Capital Stock, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) the net obligations of such Person in respect of
Swap Agreements. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. The amount of any net obligation under any Swap Agreement
on any date shall be deemed to be the Swap Termination Value thereof as of such
date.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Indemnitee”: as defined in Section 10.5(b).


25

--------------------------------------------------------------------------------




“Insider Indebtedness”: any Indebtedness owing by any Loan Party to any Group
Member or officer, director, shareholder or employee of any Group Member.
“Insider Subordinated Indebtedness”: any Insider Indebtedness which is also
Subordinated Indebtedness.
“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or (b)
any general assignment for the benefit of creditors, composition, marshalling of
assets for creditors, or other, similar arrangement in respect of any Person’s
creditors generally or any substantial portion of such Person’s creditors, in
each case undertaken under U.S. Federal, state or foreign law, including any
Debtor Relief Law.
“Intangible Assets”: assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement in form and
substance satisfactory to the Administrative Agent, together with each other
intellectual property security agreement and supplement thereto, in each case as
amended, restated, supplemented or otherwise modified from time to time.
“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three (3) months or less, the last Business
Day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three (3) months, each day that is three (3) months (or, if
such date is not a Business Day, the Business Day next succeeding such date)
after the first day of such Interest Period and the last Business Day of such
Interest Period, and (d) as to any Loan (other than any Revolving Loan that is
an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), two (2), three (3), six (6) or,
subject to availability, twelve (12) months thereafter, as selected by the
Borrower in its Notice of Borrowing or Notice of Conversion/Continuation, as the
case may be, given with respect thereto; and (b) thereafter, each period
commencing on the


26

--------------------------------------------------------------------------------




last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one (1), two (2), three (3), six (6) or, subject to
availability, twelve (12) months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent in a Notice of
Conversion/Continuation not later than 10:00 A.M., Eastern time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date;
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)    the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
“Interest Rate Agreement”: with respect to any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is (a) for the purpose of hedging the interest rate exposure associated with
such Person’s operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.
“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafteracquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.
“Investments”: as defined in Section 7.8.
“IRS”: the Internal Revenue Service, or any successor thereto.
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


27

--------------------------------------------------------------------------------




“Issuing Lender”: as the context may require, SVB or any Affiliate thereof, in
its capacity as issuer of any Letter of Credit (including, without limitation,
each Existing Letter of Credit), including any other Lender that may become a
successor Issuing Lender pursuant to Section 3.12, with respect to Letters of
Credit issued by such Lender. SVB is the sole Issuing Lender as of the Closing
Date. The Issuing Lender may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of the Issuing Lender or other financial
institutions, in which case the term “Issuing Lender” shall include any such
Affiliate or other financial institution with respect to Letters of Credit
issued by such Affiliate or other financial institution.
“Issuing Lender Fees”: as defined in Section 3.3(a).
“Judgment Currency”: as defined in Section 10.19.
“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.
“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to Section
3.5(b)) in an aggregate principal amount not to exceed the amount set forth
under the heading “L/C Commitment” opposite such L/C Lender’s name on Schedule
1.1A or in the Assignment and Assumption or the Increase Joinder pursuant to
which such L/C Lender becomes a party hereto, as the same may be changed from
time to time pursuant to the terms hereof. The L/C Commitment is a sublimit of
the Revolving Commitment and the aggregate amount of the L/C Commitments shall
not exceed the amount of the Total L/C Commitments at any time.
“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.
“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.
“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.
“L/C Fee Payment Date”: as defined in Section 3.3(a). “L/C Lender”: a Lender
with an L/C Commitment.
“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.
“L/C-Related Documents”: collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document,


28

--------------------------------------------------------------------------------




agreement and instrument relating to any Letter of Credit, including any of the
Issuing Lender’s standard form documents for letter of credit issuances.
“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender. The Lenders as of the
Closing Date are identified on Schedule 1.1A.
“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.
“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.
“Letter of Credit Fees”: as defined in Section 3.3(a).
“Letter of Credit Fronting Fees”: as defined in Section 3.3(a).
“Letter of Credit Maturity Date”: the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
“LIBOR”: as defined in the definition of “Eurodollar Base Rate.”
“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, the Solvency Certificate, the Collateral Information Certificate, each
L/C-Related Document, each Compliance Certificate, each Notice of Borrowing,
each Notice of Conversion/Continuation, each Bank Services Agreement, and any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 3.10, and any amendment, waiver, supplement or other
modification to any of the foregoing.
“Loan Parties”: each Group Member that is a party to a Loan Document.
“Material Adverse Effect”: a material adverse effect on (a) the operations,
business, assets, properties or financial condition of the Borrower and its
subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender under any loan documentation, or of the
ability of the Loan Parties, taken as a whole, to perform their material
obligations under any loan documentation to which a Loan Party is a party, or
(c) the legality, validity, binding effect or enforceability against the
Borrower or any Guarantor of any material loan documentation to which it is a
party.


29

--------------------------------------------------------------------------------




“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.
“Minority Lender”: as defined in Section 10.1(b).
“MNPI”: material information concerning the Borrower and its Subsidiaries and
their securities that has not been disseminated in a manner making it available
to investors generally, within the meaning of Regulation FD under the Securities
Act and the Exchange Act.
“Moody’s”: Moody’s Investors Service, Inc.
“Mortgaged Properties”: the real properties as to which, pursuant to Section
6.12(b) or otherwise, the Administrative Agent, for the benefit of the Secured
Parties, shall be granted a Lien pursuant to the Mortgages.
“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.
“Multiemployer Plan”: a “multiemployer plan” (within the meaning of Section
3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof makes, is
making, or is obligated or has in the past six years been obligated to make,
contributions.
“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.
“Non-Defaulting Lender” at any time, each Lender that is not a Defaulting Lender
at such time.
“Note”: a Revolving Loan Note or a Swingline Loan Note.
“Notice of Borrowing”: a notice substantially in the form of Exhibit K.
“Notice of Conversion/Continuation”: a notice substantially in the form of
Exhibit L.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed or allowable in such
proceeding) the Loans and all other obligations and liabilities of the Loan
Parties to the Administrative Agent, the Issuing Lender, any other Lender, SVB,
or any Bank Services


30

--------------------------------------------------------------------------------




Provider (in its or their capacity as provider of Bank Services), and any
Qualified Counterparty party to a Specified Swap Agreement, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document (including, for the avoidance of doubt, any
Bank Services Agreement), the Letters of Credit, any Specified Swap Agreement or
any other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, payment
obligations, fees, indemnities, costs, expenses (including all reasonable and
documented fees, charges and disbursements of counsel to the Administrative
Agent, the Issuing Lender, any other Lender, or any Bank Services Provider, to
the extent that any applicable Bank Services Agreement requires the
reimbursement by any applicable Group Member of any such expenses, and any
Qualified Counterparty party to a Specified Swap Agreement, in each case that
are required to be paid by any Loan Party pursuant any Loan Document) or
otherwise. For the avoidance of doubt, the Obligations shall not include any
obligations arising under any warrants or other equity instruments issued by any
Loan Party to any Lender.
“OFAC”: The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and (c)
if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes (but excluding Excluded Taxes) that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.23).
“Participant”: as defined in Section 10.6(d).
“Participant Register”: as defined in Section 10.6(d).


31

--------------------------------------------------------------------------------




“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
“Payoff Letter”: one or more letters, in form and substance satisfactory to the
Administrative Agent, dated as of a date prior to the Closing Date and executed
by SVB and the Borrower to the effect that upon receipt by SVB of the “payoff
amount” (however designated) referenced therein, (a) the Existing Indebtedness
shall be satisfied in full, (b) the Liens held by SVB in respect thereof shall
terminate without any further action, and (c) the Borrower and the
Administrative Agent (and their respective counsel and such counsels’ agents)
shall be entitled to file UCC-3 amendment statements, USPTO releases, USCRO
releases and any other releases reasonably necessary to further evidence the
termination of such Liens.
“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA),
other than a Multiemployer Plan, (a) that currently or within the prior six (6)
years is or has been maintained or sponsored by any Loan Party or any ERISA
Affiliate thereof or to which any Loan Party or any ERISA Affiliate thereof
currently or within the prior six (6) years has made, or was obligated to make,
contributions, and (b) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.
“Permitted Acquisition”: as defined in Section 7.8.
“Permitted Refinancing Indebtedness”: Indebtedness of any Person (“Refinancing
Indebtedness”) issued or incurred by such Person (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
renew or replace existing Indebtedness of such Person (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Refinancing
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case associated
with such Refinancing Indebtedness, (b) such Refinancing Indebtedness has a
final maturity that is no sooner than, and a weighted average life to maturity
that is no shorter than, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantee Obligation thereof or any security therefor are
subordinated to the Obligations, such Refinancing Indebtedness and any Guarantee
Obligations thereof and any security therefor remain so subordinated on terms no
less favorable to the Lenders and the other Secured Parties, (d) the obligors in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding extension, renewal or replacement are the only obligors on such
Refinancing Indebtedness and (e) any Guarantee Obligations which constitute all
or a portion of such Refinancing Indebtedness, taken as a whole, are determined
in good faith by a Responsible Officer of such Person to be no less favorable to
such Person and the Lenders and the other Secured Parties in any material
respect than the covenants and events of default or Guarantee Obligations, if
any, applicable to such Refinanced Indebtedness.


32

--------------------------------------------------------------------------------




“Person”: any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
“Plan”: (a) an employee benefit plan (as defined in Section 3(3) of ERISA) other
than a Multiemployer Plan which currently or within the prior six (6) years is
or was maintained or sponsored by any Loan Party or any Subsidiary thereof or to
which any Loan Party or any Subsidiary thereof has currently or within the prior
six (6) years made, or was obligated to make, contributions, (b) a Pension Plan,
or (c) a Qualified Plan.
“Platform”: as defined in Section 10.2(d)(i).
“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).
“Private Side Lender Representatives”: with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“Pro Forma Basis”: with respect to any calculation or determination for a Loan
Party for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”) means:
(a)    pro forma effect will be given to any Indebtedness incurred (“Incurred”)
by such Loan Party or any of its Subsidiaries (including by assumption of then
outstanding Indebtedness or by a Person becoming a Subsidiary after the
beginning of the applicable period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period;
(b)    pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had a
weighted average of the interest rates applicable to the outstanding Loans
incurred during such reference period;
(c)    Consolidated Fixed Charges related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the Determination Date, except for
Consolidated Interest Expense accrued during the reference period under a
revolving credit to the extent of the commitment thereunder (or under any
successor revolving credit) in effect on the Determination Date, will be
excluded as if such Indebtedness was no longer outstanding or was repaid or
redeemed on the first day of such period; and


33

--------------------------------------------------------------------------------




(d)    pro forma effect will be given to: (A) the acquisition or disposition of
companies, divisions or lines of businesses by such Loan Party and its
Subsidiaries, including any acquisition or disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the applicable period; and (B) the
discontinuation of any discontinued operations but, in the case of Consolidated
Fixed Charges, only to the extent that the obligations giving rise to
Consolidated Fixed Charges will not be obligations of such Loan Party or any of
its Subsidiaries following the Determination Date; in each case of clauses (A)
and (B), that have occurred since the beginning of the applicable period and
before the Determination Date as if such events had occurred, and, in the case
of any disposition, the proceeds thereof applied, on the first day of such
period. To the extent that pro forma effect is to be given to an acquisition or
disposition of a company, division or line of business, the pro forma
calculation will be calculated in good faith by a responsible financial or
accounting officer of such Loan Party in accordance with Regulation S-X under
the Securities Act, based upon the most recent four full fiscal quarters for
which the relevant financial information is available.
“Pro Forma Financial Statements”: balance sheets, income statements and cash
flow statements prepared by Holdings and its consolidated Subsidiaries that give
effect (as if such events had occurred on such date) to (a) the Loans to be made
on the Closing Date and the use of proceeds thereof and (b) the payment of fees
and expenses in connection with the foregoing, in each case prepared for (i) the
most recently ended fiscal quarter as if such transactions had occurred on such
date and (ii) on a quarterly basis through the first full fiscal year after the
Closing Date, and on an annual basis for each fiscal year thereafter through the
Revolving Termination Date, in each case demonstrating pro forma compliance with
the covenants set forth in Section 7.1.
“Projections”: as defined in Section 6.2(c).
“Properties”: as defined in Section 4.17(a).
“Public Side Lender Representatives”: with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.
“Qualified Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that currently or within the prior six (6)
years is or has been maintained or sponsored by any Loan Party or any ERISA
Affiliate thereof or to which any Loan Party or any ERISA Affiliate thereof
currently or within the prior six (6) years has made, or was obligated to make,
contributions, and (b) that is intended to be tax qualified under Section 401(a)
of the Code.
“Recipient”: the Administrative Agent or a Lender, as applicable.




34

--------------------------------------------------------------------------------




“Refunded Swingline Loans”: as defined in Section 2.7(b).
“Register”: as defined in Section 10.6(c).
“Regulation T”: Regulation T of the Board as in effect from time to time.
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Regulation X”: Regulation X of the Board as in effect from time to time.
“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.
“Replacement Lender”: as defined in Section 2.23.
“Required Lenders”: at any time, (a) if only one Lender holds the Total
Revolving Commitments, such Lender; and (b) if more than one Lender who are not
Affiliates of one another hold the Total Revolving Commitments, then at least
two unaffiliated Lenders who together hold more than 50% of the Total Revolving
Commitments (including, without duplication, the L/C Commitments) or, at any
time after the termination of the Revolving Commitments, more than 50% of the
Total Revolving Extensions of Credit then outstanding (including, without
duplication, any L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time); provided that the Revolving
Commitments of, and the portion of the Revolving Loans and participations in L/C
Exposure and Swingline Loans held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.
“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority (including, for the avoidance of doubt,
the Basel Committee on Banking Supervision and any successor thereto or similar
authority or successor thereto), in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of an applicable
Loan Party, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or comptroller of such Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payments”: as defined in Section 7.6.
“Revolver Increase”: as defined in Section 2.8.


35

--------------------------------------------------------------------------------




“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption or the Increase Joinder pursuant to which such
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof (including in connection with assignments and
Revolver Increases permitted hereunder).
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
(including any Existing Letters of Credit) at such time, plus (c) such Lender’s
L/C Percentage of the aggregate amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time, plus (d)
such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.
“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loan Conversion”: as defined in Section 3.5(b).
“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.
“Revolving Loans”: as defined in Section 2.4(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.
“Revolving Termination Date”: October 6, 2022.




36

--------------------------------------------------------------------------------




“S&P”: Standard & Poor’s Ratings Services.
“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.
“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Obligations”: as defined in the Guarantee and Collateral Agreement.
“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), each Bank Services
Provider (in its or their respective capacity as provider of Bank Services), and
any Qualified Counterparties.
“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.
“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.
“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.
“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Mortgages, (c) the Intellectual Property Security
Agreements, (d) each Securities Account Control Agreement, (e) each Deposit
Account Control Agreement, (f) all other security documents hereafter delivered
to the Administrative Agent granting a Lien on any property of any Person to
secure the Obligations of any Loan Party arising under any Loan Document, (g)
all other security documents hereafter delivered to any Bank Services Provider
granting a Lien on any property of any Person to secure the Obligations of any
Group Member arising under any Bank Services Agreement, and (h) all financing
statements, fixture filings, patent, trademark and copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant to any of the foregoing.
“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent and the Lenders pursuant to Section
5.1(s), which Solvency Certificate shall be in substantially the form of Exhibit
D.


37

--------------------------------------------------------------------------------




“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured in the ordinary course, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and (d)
such Person will be able to pay its debts as they mature. For purposes of this
definition, (i) “debt” means liability on a “claim,” and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.13.
“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable) reasonably acceptable to the
Administrative Agent.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from bid, performance or surety bonds or
letters of credit supporting such bid, performance or surety bonds issued on
behalf of any Loan Party or its Subsidiaries as support for, among other things,
their contracts with customers, whether such indebtedness is owing directly or
indirectly by such Loan Party or any such Subsidiary.
“SVB”: as defined in the preamble hereto.
“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies,


38

--------------------------------------------------------------------------------




commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower and its Subsidiaries shall be deemed to be a “Swap
Agreement.”
“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Qualified
Counterparty).
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $12,500,000.
“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans.
“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.
“Swingline Loans”: as defined in Section 2.6.
“Swingline Participation Amount”: as defined in Section 2.7(c).
“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“TCV”: entities or individuals affiliated with Technology Crossover Ventures,
including but not limited to TCV VII, L.P., TCV VII (A), L.P., TCV Member Fund,
L.P., Technology Crossover Management VII, L.P., Technology Crossover Management
VII, Ltd.
“Total Credit Exposure”: is, as to any Lender at any time, the unused
Commitments and Revolving Extensions of Credit of such Lender at such time.


39

--------------------------------------------------------------------------------




“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$20,000,000.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The original amount of the Total Revolving
Commitments is $125,000,000. The L/C Commitment and the Swingline Commitment are
each sublimits of the Total Revolving Commitments.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.
“Trade Date”: as defined in Section 10.6(b)(i)(B).
“Transferee”: any Eligible Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly acquisition.
“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.
“United States” and “U.S.”: the United States of America.
“USCRO”: the U.S. Copyright Office.
“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
“USPTO”: the U.S. Patent and Trademark Office.
“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f).
“Withholding Agent”: as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


40

--------------------------------------------------------------------------------




1.2.    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.
(c)    The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (ii) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.
SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS
2.1.    [Reserved].
2.2.    [Reserved].
2.3.    [Reserved].
2.4.    Revolving Commitments.


41

--------------------------------------------------------------------------------




(a)    Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount with respect to
all such Revolving Loans at any one time outstanding which, when added to the
aggregate outstanding amount of any Revolving Loans, any Swingline Loans, the
aggregate undrawn amount of all outstanding Letters of Credit, and the aggregate
amount of all L/C Disbursements that have not yet been reimbursed or converted
into Revolving Loans, incurred on behalf of the Borrower and owing to such
Lender, does not exceed the amount of such Lender’s Revolving Commitment. In
addition, the amount of the Total Revolving Extensions of Credit outstanding at
such time shall not exceed the Total Revolving Commitments in effect at such
time. During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.13. Notwithstanding anything to the contrary
contained herein, during the existence of a Default or an Event of Default, no
Revolving Loan may be borrowed as, converted to or continued as a Eurodollar
Loan.
(a)    The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.
2.5.    Procedure for Revolving Loan Borrowing. The Borrower may borrow up to
the Available Revolving Commitment under the Revolving Commitments during the
Revolving Commitment Period on any Business Day; provided that the Borrower
shall give the Administrative Agent an irrevocable Notice of Borrowing (which
must be received by the Administrative Agent prior to 1:00 P.M., Eastern time,
(a) three (3) Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) one (1) Business Day prior to the requested
Borrowing Date, in the case of ABR Loans (in each case, with originals to follow
within three (3) Business Days)) (provided that any such Notice of Borrowing of
ABR Loans under the Revolving Facility to finance payments under Section 3.5(a)
may be given not later than 1:00 P.M., Eastern time, on the date of the proposed
borrowing), in each such case specifying (i) the amount and Type of Revolving
Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor, and (iv)
instructions for remittance of the proceeds of the applicable Loans to be
borrowed. Unless otherwise agreed by the Administrative Agent in its sole
discretion, no Revolving Loan may be made as, converted into or continued as a
Eurodollar Loan having an Interest Period in excess of one month prior to the
date that is 30 days after the Closing Date. Each borrowing of, conversion to or
continuation of a Eurodollar Loan shall be in a principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount).
Except as provided in Sections 3.5(b) and 2.7(b), each borrowing of or
conversion to ABR Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount). Upon
receipt of any such Notice of Borrowing from the Borrower, the Administrative
Agent shall promptly notify each Revolving Lender thereof. Each Revolving Lender
will make the amount of its pro rata share of each such


42

--------------------------------------------------------------------------------




borrowing available to the Administrative Agent for the account of the Borrower
at the Revolving Loan Funding Office prior to 1:00 P.M., Eastern time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting such account as is designated in writing
to the Administrative Agent by the Borrower with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent. No Revolving Loan which
constitutes a Eurodollar Loan will be made on the Closing Date.
2.6.    Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero,
and (c) the Borrower shall not use the proceeds of any Swingline Loan to
refinance any then outstanding Swingline Loan. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only and shall be made only in Dollars. To the extent
not otherwise required by the terms hereof to be repaid prior thereto, the
Borrower shall repay to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the Revolving Termination Date.
2.7.    Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a)    Whenever the Borrower desires that the Swingline Lender make Swingline
Loans the Borrower shall give the Swingline Lender irrevocable telephonic or
electronic notice (which notice must be received by the Swingline Lender not
later than 1:00 P.M., Eastern time, on the proposed Borrowing Date) confirmed
promptly in writing by a Notice of Borrowing, specifying (i) the amount to be
borrowed, (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period), and (iii) instructions for the
remittance of the proceeds of such Loan. Each borrowing under the Swingline
Commitment shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof. Promptly thereafter, on the Borrowing Date specified
in a notice in respect of Swingline Loans, the Swingline Lender shall make
available to the Borrower an amount in immediately available funds equal to the
amount of the Swingline Loan to be made by depositing such amount in the account
designated in writing to the Administrative Agent by the Borrower. Unless a
Swingline Loan is sooner refinanced by the advance of a Revolving Loan pursuant
to Section 2.7(b), such Swingline Loan shall be repaid by the Borrower no later
than five (5) Business Days after the advance of such Swingline Loan.
(b)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion, may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
telephonic notice given by the


43

--------------------------------------------------------------------------------




Swingline Lender no later than 1:00 P.M., Eastern time, and promptly confirmed
in writing, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of such Swingline Loan
(each a “Refunded Swingline Loan”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Revolving Loan
Funding Office in immediately available funds, not later than 10:00 A.M.,
Eastern time, one (1) Business Day after the date of such notice. The proceeds
of such Revolving Loan shall immediately be made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loan. The Borrower irrevocably authorizes
the Swingline Lender to charge the Borrower’s accounts with the Administrative
Agent (up to the amount available in each such account) immediately to pay the
amount of any Refunded Swingline Loan to the extent amounts received from the
Revolving Lenders are not sufficient to repay in full such Refunded Swingline
Loan.
(c)    If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to Section
2.7(b), one of the events described in Section 8.1(g) shall have occurred or if
for any other reason, as determined by the Swingline Lender in its sole
discretion, Revolving Loans may not be made as contemplated by Section 2.7(b),
each Revolving Lender shall, on the date such Revolving Loan was to have been
made pursuant to the notice referred to in Section 2.7(b) or on the date
requested by the Swingline Lender (with at least one (1) Business Days’ notice
to the Revolving Lenders), purchase for cash an undivided participating interest
in the then outstanding Swingline Loans by paying to the Swingline Lender an
amount (the “Swingline Participation Amount”) equal to (i) such Revolving
Lender’s Revolving Percentage times (ii) the sum of the aggregate principal
amount of the outstanding Swingline Loans that were to have been repaid with
such Revolving Loans.
(d)    Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.
(e)    Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by


44

--------------------------------------------------------------------------------




the Borrower, any other Loan Party or any other Revolving Lender, or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.
(f)    The Swingline Lender may resign at any time by giving 30 days’ prior
notice to the Administrative Agent, the Lenders and the Borrower. After the
resignation of the Swingline Lender hereunder, the retiring Swingline Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans.
2.8.    Incremental Facility.
(a)    At any time from the Closing Date until the Revolving Termination Date,
the Borrower may request (but subject to the conditions set forth below) the
Revolving Commitment be increased by an amount not to exceed the Available
Revolving Increase Amount (each such increase of the Revolving Commitment, a
“Revolver Increase”. No Lender shall be obligated to participate in any Revolver
Increase, and each Lender’s determination to participate in any such Revolver
Increase shall be in such Lender’s sole and absolute discretion. The
Administrative Agent shall invite each Lender to provide a Revolver Increase (it
being understood that no Lender shall be obligated to provide a Revolver
Increase) in connection with any proposed Revolver Increase and to the extent,
ten (10) Business Days after receipt of invitation, sufficient Lenders do not
agree to provide a Revolver Increase in connection with such proposed Revolver
Increase on terms acceptable to the Borrower, then the Administrative Agent may
invite any prospective lender that satisfies the criteria of being an “Eligible
Assignee” and is reasonably satisfactory to the Borrower (it being agreed that
any prospective lender that is (x) a Lender or Affiliate of a Lender or (y) an
Approved Fund shall be reasonably satisfactory) to become a Lender in connection
with the proposed Revolver Increase. Any Revolver Increase shall be in the
amount of at least $5,000,000 (or such lower amount that represents all
remaining availability pursuant to this Section 2.8) and integral multiples of
$1,000,000 in excess thereof (or such lower amount that represents all remaining
availability pursuant to this Section 2.8). Additionally, for the avoidance of
doubt, it is understood and agreed that in no event shall the aggregate amount
of the Revolver Increases exceed $50,000,000 during the term of the Agreement.
(b)    Each of the following shall be conditions precedent to the effectiveness
of any Revolver Increase:
(i)    any Revolver Increase shall be on the same terms (including the pricing,
and maturity date), as applicable, as, and pursuant to documentation applicable
to, the original Revolving Facility;
(ii)    the Borrower shall have delivered an irrevocable written request for
such Revolver Increase at least ten (10) Business Days prior to the requested
funding date of such Revolver Increase;
(iii)    the Administrative Agent shall have obtained the commitment of one or
more Lenders (or other prospective Lenders that satisfy the criteria of being an
“Eligible


45

--------------------------------------------------------------------------------




Assignee”; provided that no such Lender shall be a Loan Party or any of a Loan
Party’s Affiliates or Subsidiaries) reasonably satisfactory to the
Administrative Agent and the Borrower (unless such prospective Lender is (x) a
Lender or Affiliate of a Lender or (y) an Approved Fund) to provide the
applicable Revolver Increase and any prospective Lender(s), the Loan Parties and
the Administrative Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which such prospective Lender(s), the Loan
Parties, and the Administrative Agent are party (any Increase Joinder may, with
the consent of the Administrative Agent, the Borrower and the Lenders or
prospective Lender(s) agreeing to the proposed Revolver Increase, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate to effectuate the provisions of this Section 2.8 (including, if
applicable, any amendment necessary to ensure and demonstrate that the Liens and
security interests granted by the Loan Documents are perfected under the UCC to
secure the Obligations in respect of the Revolver Increase). Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, an
Increase Joinder reasonably satisfactory to the Administrative Agent, and the
amendments to this Agreement effected thereby, shall not require the consent of
any Lender other than the Lender(s) agreeing to fund such Revolver Increase;
(iv)    the Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Loan Party, in form and substance reasonably
satisfactory to it, either (A) attaching copies of all consents, licenses and
approvals required in connection with the Revolver Increase, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required.
(v)    the Borrower shall have executed any Notes requested by any Lender in
connection with the making of the Revolver Increase;
(vi)    each of the conditions precedent set forth in Section 5.2 are satisfied;
(vii)    the Borrower has delivered to the Administrative Agent an updated pro
forma Compliance Certificate (after giving effect to the Increase) for Borrower
and its Subsidiaries evidencing compliance on a pro forma basis with the
financial covenants set forth in Section 7.1 hereof (regardless of whether such
financial covenants are being tested or are projected to be required to tested)
as of the end of the most recently ended fiscal quarter together with all
reasonably detailed calculations demonstrating such compliance;
(viii)    in connection with such Revolver Increase, the Borrower shall pay to
Administrative Agent all fees required to be paid pursuant to the terms of the
Fee Letter;
(ix)    after giving pro-forma effect to the Revolver Increase, the consolidated
leverage multiple shall not exceed the maximum Consolidated Leverage Ratio then
permitted under Section 7.1 hereof less 0.25x;
(x)    upon the effectiveness of any Revolver Increase, unless otherwise
specifically provided herein, as applicable, (i) all references in this
Agreement and any other Loan Document to the Revolving Loans shall be deemed,
unless the context otherwise requires,


46

--------------------------------------------------------------------------------




to include such Revolver Increase advanced pursuant to this Section 2.8 and (ii)
all references in this Agreement and any other Loan Document to the Revolving
Commitment shall be deemed, unless the context otherwise requires, to include
the commitment to advance an amount equal to such Revolver Increase pursuant to
this Section 2.8; and
(xi)    The Revolving Loans and Revolving Commitments established pursuant to
this Section 2.8 shall constitute Revolving Loans and Revolving Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from any guarantees and the security interests created by
the Loan Documents. The Borrower shall take any actions reasonably required by
Administrative Agent to ensure and demonstrate that the Liens and security
interests granted by the Loan Documents continue to be perfected under the Code
or otherwise after giving effect to the establishment of any Revolver Increase.
2.9.    Fees.
(a)    Upfront Fees. On or prior to the Closing Date, the Borrower agrees to pay
all fees specified in the Fee Letter that are due and payable on the Closing
Date.
(b)    Commitment Fee. As additional compensation for the Total Revolving
Commitments, the Borrower shall pay to the Administrative Agent for the account
of the Lenders, a fee for the Borrower’s non-use of available funds under the
Revolving Facility (the “Commitment Fee”), payable quarterly in arrears on the
first day of each calendar quarter occurring prior to the Revolving Termination
Date, and on the Revolving Termination Date, in an amount equal to the
Commitment Fee Rate multiplied by the average unused portion of the Total
Revolving Commitments, as reasonably determined by the Administrative Agent. The
unused portion of the Total Revolving Commitments, for purposes of this
calculation, shall equal the difference between (i) the Total Revolving
Commitments (as reduced from time to time), and (ii) the sum of (A) the average
for the period of the daily closing balance of the Revolving Loans outstanding,
(B) the aggregate undrawn amount of all Letters of Credit outstanding at such
time, and (C) the aggregate amount of all L/C Disbursements that have not yet
been reimbursed or converted into Revolving Loans at such time. For the
avoidance of doubt, the outstanding amount of any Swingline Loans shall not be
counted towards or considered usage of the Total Revolving Commitments for
purposes of determining the Commitment Fee.
(c)    Agency Fees. The Borrower agrees to pay to the Administrative Agent the
fees in the amounts and on the dates as set forth in the Fee Letter and to
perform any other obligations contained therein.
(d)    Fees Nonrefundable. All fees payable under this Section 2.9 shall be
fully earned on the date paid and nonrefundable.
2.10.    Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments.
(a)    Termination or Reduction of Total Revolving Commitments. The Borrower
shall have the right, upon not less than three (3) Business Days’ written notice
delivered to the Administrative Agent, to terminate the Total Revolving
Commitments or, from


47

--------------------------------------------------------------------------------




time to time, to reduce the amount of the Total Revolving Commitments; provided
that no such termination or reduction shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans to be
made on the effective date thereof the amount of the Total Revolving Extensions
of Credit then outstanding would exceed the Total Revolving Commitments then in
effect. Any such reduction shall be in an amount equal to $1,000,000, or a whole
multiple in excess thereof (or, if the then Total Revolving Commitments are less
than $1,000,000, such lesser amount), and shall reduce permanently the Total
Revolving Commitments then in effect; provided that, if in connection with any
such reduction or termination of the Total Revolving Commitments a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.21. Any reduction of the Total Revolving Commitments shall be applied
to the Revolving Commitments of each Lender according to its respective
Revolving Percentage. All fees accrued until the effective date of any
termination of the Total Revolving Commitments shall be paid on the effective
date of such termination.
(b)    Termination or Reduction of Total L/C Commitments. The Borrower shall
have the right, upon not less than three (3) Business Days’ written notice
delivered to the Administrative Agent, to terminate the Total L/C Commitments
available to the Borrower or, from time to time, to reduce the amount of the
Total L/C Commitments available to the Borrower; provided that, in any such
case, no such termination or reduction of the Total L/C Commitments shall be
permitted if, after giving effect thereto, the Total L/C Commitments shall be
reduced to an amount that would result in the aggregate L/C Exposure exceeding
the Total L/C Commitments (as so reduced). Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple in excess thereof (or, if the
then Total L/C Commitments are less than $1,000,000, such lesser amount), and
shall reduce permanently the Total L/C Commitments then in effect. Any reduction
of the Total L/C Commitments shall be applied to the L/C Commitments of each
Lender according to its respective L/C Percentage. All fees accrued until the
effective date of any termination of the Total L/C Commitments shall be paid on
the effective date of such termination.
2.11.    Optional Loan Prepayments.
The Borrower may at any time and from time to time prepay the Loans, in whole or
in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 10:00 A.M., Eastern time, three (3) Business
Days prior thereto, in the case of Eurodollar Loans, and no later than 10:00
A.M., Eastern time, one (1) Business Day prior thereto, in the case of ABR
Loans, which notice shall specify the date and amount of the proposed
prepayment; provided that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.21; provided further that if such
notice of prepayment indicates that such prepayment is to be funded with the
proceeds of a refinancing, such notice of prepayment may be revoked if the
financing is not consummated. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid. Partial prepayments Revolving Loans shall be in an aggregate principal
amount of $1,000,000 or a whole multiple thereof. Partial prepayments of


48

--------------------------------------------------------------------------------




Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof.
2.12.    [Reserved].
2.13.    Conversion and Continuation Options.
(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice in a
Notice of Conversion/Continuation of such election no later than 10:00 A.M.,
Eastern time, on the Business Day preceding the proposed conversion date;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. Subject to Section 2.17,
the Borrower may elect from time to time to convert ABR Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Eastern time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.
(b)    Subject to Section 2.17, any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving irrevocable notice in a Notice of Conversion/Continuation to
the Administrative Agent by no later than 12:00 P.M., Eastern time, on the date
occurring three Business Days preceding the proposed continuation date and
otherwise in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing; provided
further that (i) if the Borrower shall fail to give any required notice as
described above in this paragraph, such Loans shall automatically be continued
as Eurodollar Loans with a one month Interest Period on the last day of such
then expiring Interest Period, and (ii) if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall automatically be converted
to ABR Loans on the last day of such then expiring Interest Period. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.
2.14.    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof, and (b) no more than ten (10) Eurodollar Tranches shall be
outstanding at any one time.
2.15.    Interest Rates and Payment Dates.


49

--------------------------------------------------------------------------------




(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Eurodollar Rate determined for such day plus (ii) the Applicable Margin.
(b)    Each ABR Loan (including any Swingline Loan) shall bear interest at a
rate per annum equal to (i) the ABR plus (ii) the Applicable Margin.
(c)    During the continuance of an Event of Default, at the request of the
Required Lenders, all outstanding Loans shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.00% (the “Default Rate”); provided
that the Default Rate shall apply to all outstanding Loans automatically and
without any Required Lender consent therefor upon the occurrence of any Event of
Default arising under Sections 8.1(a) or (g).
(d)    Interest on the outstanding principal amount of each Loan shall be
payable in arrears on each Interest Payment Date; provided that interest
accruing pursuant to Section 2.15(c) shall be payable from time to time on
demand.
2.16.    Computation of Interest and Fees.
(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate (or, as applicable, on the basis of the Eurodollar Rate), the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate (and, as applicable, of the
determination of the Eurodollar Rate applicable to an ABR Loan). Any change in
the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.16(a).
2.17.    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, or as applicable, on any day on which an ABR Loan bearing
interest determined by reference to the Eurodollar Rate is outstanding, the
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) in connection with any request for a
Eurodollar Loan, a request for an ABR Loan to bear interest with reference to
the Eurodollar Rate, or a conversion to or a continuation of either of the
foregoing that, by reason of circumstances affecting the relevant market, (a)
Dollar deposits are not being offered to banks in the London interbank market
for the applicable amount and Interest Period of such requested


50

--------------------------------------------------------------------------------




Loan or conversion or continuation, as applicable, (b) adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period, or (c) the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, then, in any such case (a), (b) or
(c), the Administrative Agent shall promptly notify the Borrower and the
relevant Lenders thereof as soon as practicable thereafter. Any such
determination shall specify the basis for such determination and shall, in the
absence of manifest error, be conclusive and binding for all purposes.
Thereafter, (w) any Eurodollar Loans under the relevant Facility requested to be
made on the first day of such Interest Period shall be made as ABR Loans, (x)
any such requested ABR Loans which were to have utilized a Eurodollar Rate
component in determining the ABR shall not utilize a Eurodollar Rate component
in determining the ABR applicable to such requested ABR Loan, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and (z)
any outstanding Eurodollar Loans under the relevant Facility shall be converted,
on the last day of the then-current Interest Period, to ABR Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans, and the utilization of the Eurodollar Rate component in
determining the ABR shall be suspended.
2.18.    Pro Rata Treatment and Payments.
(a)    Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro rata according to the respective L/C Percentages
or Revolving Percentages, as the case may be, of the relevant Lenders.
(b)    [Reserved].
(c)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
(d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 1:00 P.M., Eastern time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. Any payment received by the Administrative
Agent after 1:00 P.M. Eastern time shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the


51

--------------------------------------------------------------------------------




next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, a rate equal to the greater of (A) the Federal Funds Effective Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by the Borrower, the rate per annum applicable to ABR Loans under the
relevant Facility. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(f)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower is making such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Loan Party.
(g)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not


52

--------------------------------------------------------------------------------




satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(h)    The obligations of the Lenders hereunder to (i) make Revolving Loans,
(ii) to fund its participations in L/C Disbursements in accordance with its
respective L/C Percentage, (iii) to fund its respective Swingline Participation
Amount of any Swingline Loan, and (iv) to make payments pursuant to Section 9.7,
as applicable, are several and not joint. The failure of any Lender to make any
such Loan, to fund any such participation or to make any such payment under
Section 9.7 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.7.
(i)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(j)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, toward payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(k)    If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its
Revolving Percentage or L/C Percentage, as applicable, of such payment on
account of the Loans or participations obtained by all of the Lenders, such
Lender shall forthwith advise the Administrative Agent of the receipt of such
payment, and within five (5) Business Days of such receipt purchase (for cash at
face value) from the other Revolving Lenders or L/C Lenders, as applicable
(through the Administrative Agent), without recourse, such participations in the
Revolving Loans made by them and/or participations in the L/C Exposure held by
them, as applicable, or make such other adjustments as shall be equitable, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of the other Lenders in accordance with their respective
Revolving Percentages or L/C Percentages, as applicable; provided, however, that
if all or any portion of such excess payment is thereafter recovered by or on
behalf of the Borrower from such purchasing Lender, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.18(k) may exercise
all its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. No documentation other than
notices and the like referred to in this Section 2.18(k) shall be required to
implement the terms of this Section 2.18(k). The Administrative Agent shall keep
records (which shall be conclusive


53

--------------------------------------------------------------------------------




and binding in the absence of manifest error) of participations purchased
pursuant to this Section 2.18(k) and shall in each case notify the Revolving
Lenders or the L/C Lenders, as applicable, following any such purchase. The
provisions of this Section 2.18(k) shall not be construed to apply to (i) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (ii) the application of Cash
Collateral provided for in Section 3.10, or (iii) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or sub-participations in any L/C Exposure to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply). The Borrower consents
on behalf of itself and each other Loan Party to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Loan
Party in the amount of such participation.
(l)    Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in Section
5.2 would not be satisfied, make a Revolving Loan in an amount equal to the
portion of the Obligations constituting overdue interest and fees and Swingline
Loans from time to time due and payable to itself, any Revolving Lender, the
Swingline Lender or the Issuing Lender, and apply the proceeds of any such
Revolving Loan to those Obligations; provided that after giving effect to any
such Revolving Loan, the aggregate outstanding Revolving Loans will not exceed
the Total Revolving Commitments then in effect.
2.19.    Illegality; Requirements of Law.
(a)    Illegality. If any Lender determines that any Requirement of Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Loans or to
convert ABR Loans to Eurodollar Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the ABR, the interest on such ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the ABR, in each case,
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans (the interest rate on which ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
ABR), either on the last day of the Interest


54

--------------------------------------------------------------------------------




Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans, and (y) if such notice asserts the
illegality of such Lender determining or charging interest based upon the
Eurodollar Rate, the Administrative Agent shall, during the period of such
suspension compute the ABR applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
(b)    Requirements of Law. If the adoption of or any change in any Requirement
of Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority made subsequent to the date hereof:
(i)    shall subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Excluded Taxes and (C) Connection Income Taxes) on its Loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
(ii)    shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
determined with reference to the Eurodollar Rate or of maintaining its
obligation to make such Loans, or to increase the cost to such Lender or such
other Recipient of issuing or participating in Letters of Credit, or to reduce
any amount receivable or received by such Lender or other Recipient hereunder in
respect thereof (whether in respect of principal, interest or any other amount),
then, in any such case, upon the request of such Lender or other Recipient, the
Borrower shall promptly pay such Lender or other Recipient, as the case may be,
any additional amounts necessary to compensate such Lender or other Recipient,
as the case may be, for such increased cost or reduced amount receivable. If any
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
(c)    If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as


55

--------------------------------------------------------------------------------




a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such change in such Requirement of Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.
(d)    For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change in any Requirement of Law, regardless of
the date enacted, adopted or issued.
(e)    A certificate as to any additional amounts payable pursuant to paragraphs
(b), (c), or (d) of this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation.
Notwithstanding anything to the contrary in this Section 2.19, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.19 for
any amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of the change in the Requirement of Law giving rise to
such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such nine-month period shall be extended
to include the period of such retroactive effect. The obligations of the
Borrower arising pursuant to this Section 2.19 shall survive the Discharge of
Obligations and the resignation of the Administrative Agent.
2.20.    Taxes.
For purposes of this Section 2.20, the term ‘Lender” includes the Issuing Lender
and the term “applicable law” includes FATCA.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.20. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the


56

--------------------------------------------------------------------------------




relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.20) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes. The Borrower shall, and shall cause each other
Loan Party to, timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes applicable to such Loan Party.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.20, the
Borrower shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d)    Indemnification by Loan Parties. The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.20) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto (including any recording and
filing fees with respect thereto or resulting therefrom and any liabilities with
respect to, or resulting from, any delay in paying such Indemnified Taxes),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error; provided,
that the Loan Parties shall not be required to indemnify a Recipient pursuant to
this Section 2.20 to the extent that such Recipient fails to notify the Loan
Parties of its intent to make a claim for indemnification under this section
2.20 within 270 days after a claim is asserted by the relevant Governmental
Authority. If any Loan Party fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, such Loan Party shall indemnify
the Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.
(e)    Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by


57

--------------------------------------------------------------------------------




the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). Any amounts set off by the
Administrative Agent pursuant to the preceding sentence shall, to the extent
such amounts relate to any Loan Document be treated as having been paid in
accordance with, and for purposes of, such Loan Document.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


58

--------------------------------------------------------------------------------




(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
any successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor
form); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable (or any successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation


59

--------------------------------------------------------------------------------




prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.20 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.20 shall survive
the resignation or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, and the Discharge of Obligations.
2.21.    Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in


60

--------------------------------------------------------------------------------




accordance with the provisions of this Agreement, (b) a default by the Borrower
in making any prepayment of or conversion from Eurodollar Loans after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement, or (c) for any reason, the making of a prepayment of Eurodollar Loans
on a day that is not the last day of an Interest Period with respect thereto.
Such losses and expenses shall be equal to the excess, if any, of (i) the amount
of interest that would have accrued on the amount so prepaid, or not so
borrowed, reduced, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, reduce, convert or continue to the last
day of such Interest Period (or, in the case of a failure to borrow, reduce,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest or other return
for such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any), over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
Discharge of Obligations.
2.22.    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.19(b), Section 2.19(c),
Section 2.20(a) or Section 2.20(d) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate a different lending office for
funding or booking its Loans affected by such event or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, in each
case, with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal, or
regulatory disadvantage; provided further that nothing in this Section shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender pursuant to Section 2.19(b), Section 2.19(c), Section 2.20(a) or Section
2.20(d). The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment
made at the request of the Borrower.
2.23.    Substitution of Lenders. Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):
(a)    a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.20 or of increased costs pursuant to Section 2.19 (and,
in any such case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.22 or is a Non-Consenting Lender);
(b)    a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or
(c)    notice from the Administrative Agent that a Lender is a Defaulting
Lender;


61

--------------------------------------------------------------------------------




then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitments; or (ii) designate a replacement lending institution (which
shall be an Eligible Assignee) to acquire and assume all or a ratable part of
such Affected Lender’s Loans and Commitments (the replacing Lender or lender in
(i) or (ii) being a “Replacement Lender”); provided, however, that the Borrower
shall be liable for the payment upon demand of all costs and other amounts
arising under Section 2.21 (subject to Section 2.25) that result from the
acquisition of any Affected Lender’s Loan and/or Commitments (or any portion
thereof) by a Lender or Replacement Lender, as the case may be, on a date other
than the last day of the applicable Interest Period with respect to any
Eurodollar Loans then outstanding; and provided further, however, that if the
Borrower elects to exercise such right with respect to any Affected Lender under
clause (a) or (b) of this Section 2.23, then the Borrower shall be obligated to
replace all Affected Lenders under such clauses. The Affected Lender replaced
pursuant to this Section 2.23 shall be required to assign and delegate, without
recourse, all of its interests, rights and obligations under this Agreement and
the related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender’s Loans and
Commitments upon payment to such Affected Lender of an amount (in the aggregate
for all Replacement Lenders) equal to 100% of the outstanding principal of the
Affected Lender’s Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents from such
Replacement Lenders (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts, including
amounts under Section 2.21 hereof). Any such designation of a Replacement Lender
shall be effected in accordance with, and subject to the terms and conditions
of, the assignment provisions contained in Section 10.6 (with the assignment fee
to be paid by the Borrower in such instance), and, if such Replacement Lender is
not already a Lender hereunder or an Affiliate of a Lender or an Approved Fund,
shall be subject to the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld). Notwithstanding the foregoing, with
respect to any assignment pursuant to this Section 2.23, (a) in the case of any
such assignment resulting from a claim for compensation under Section 2.19 or
payments required to be made pursuant to Section 2.20, such assignment shall
result in a reduction in such compensation or payments thereafter; (b) such
assignment shall not conflict with applicable law and (c) in the case of any
assignment resulting from a Lender being a Minority Lender referred to in clause
(b) of this Section 2.23, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Affected Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.
2.24.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definition of Required
Lenders.


62

--------------------------------------------------------------------------------




(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, and (y)
be held as Cash Collateral for the future funding obligations of such Defaulting
Lender of any participation in any future Letter of Credit; sixth, to the
payment of any amounts owing to any L/C Lender, the Issuing Lender or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any L/C Lender, the Issuing Lender or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or L/C Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
or L/C Advances were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Advances owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Advances owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Advances and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable Facility without
giving effect to Section 2.24(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).


63

--------------------------------------------------------------------------------




(B)    Each Defaulting Lender shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3(d).
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such Letter of Credit Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender and to the Swingline Lender, as applicable, the amount of
any such fee or Letter of Credit Fee, as applicable, otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or the
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee or Letter of Credit Fee, as
applicable.
(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; (B) the aggregate obligations of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans of that Lender plus the
aggregate amount of that Lender’s L/C Percentage of then outstanding Letters of
Credit and (C) the conditions set forth in Section 5.2 are satisfied at the time
of such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time). No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law and subject to Section 2.25, first, prepay Swingline
Loans in an amount equal to the Swingline Lender’s Fronting Exposure, and
second, Cash Collateralize the Issuing Lender’s Fronting Exposure in accordance
with the procedures set forth in Section 3.10.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such


64

--------------------------------------------------------------------------------




notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), such Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their respective Revolving Percentages
and L/C Percentages, as applicable (without giving effect to Section
2.24(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender having been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure in respect of Letters of
Credit after giving effect thereto.
(d)    Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Revolving Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten (10) Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.24(a)(ii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Lender,
the Swingline Bank or any other Lender may have against such Defaulting Lender.
2.25.    Joint and Several Liability of the Borrowers.
(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other the Borrowers to accept joint and several liability
for the Obligations.
(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other the Borrowers, with respect to the payment
and performance of all of the Obligations (including any Obligations arising
under this Section 2.25), it being the intention of the parties hereto that all
the Obligations shall be the joint and several obligations of each Borrower
without preferences or distinction among them.


65

--------------------------------------------------------------------------------




(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligations.
(d)    The Obligations of each Borrower under the provisions of this Section
2.25 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.
(e)    Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans made or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by the Administrative Agent or Lenders at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Borrower.
Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or failure to act on the part of the
Administrative Agent or Lender with respect to the failure by any Borrower to
comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.25 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 2.25, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Borrower under this Section 2.25 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Borrower under this Section 2.25 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower,
the Administrative Agent or any Lender.
(f)    Each Borrower represents and warrants to the Administrative Agent and
Lenders that such Borrower is currently informed of the financial condition of
the Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower further represents and warrants to the Administrative Agent and Lenders
that such Borrower has read and understands the terms and


66

--------------------------------------------------------------------------------




conditions of the Loan Documents. Each Borrower hereby covenants that such
Borrower will continue to keep informed of the Borrowers’ financial condition,
the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.
(g)    Each Borrower waives all rights and defenses arising out of an election
of remedies by the Administrative Agent or any Lender, even though that election
of remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed the Administrative Agent’s or such Lender’s
rights of subrogation and reimbursement against such Borrower by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise:
(h)    Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by real property at any time. This means,
among other things:
(i)    The Administrative Agent and Lenders may collect from such Borrower
without first foreclosing on any real or personal property Collateral pledged by
the Borrowers.
(ii)    If the Administrative Agent or any Lender forecloses on any Collateral
consisting of real property pledged by the Borrowers:
(A)    The amount of the Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.
(B)    The Administrative Agent and Lenders may collect from such Borrower even
if the Administrative Agent or Lenders, by foreclosing on real property, has
destroyed any right such Borrower may have to collect from the other Borrowers.
This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.
(i)    The provisions of this Section 2.25 are made for the benefit of the
Administrative Agent, the Lenders and their respective successors and assigns,
and may be enforced by it or them from time to time against any or all the
Borrowers as often as occasion therefor may arise and without requirement on the
part of the Administrative Agent, any Lender, any successor or any assign first
to marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.25 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,


67

--------------------------------------------------------------------------------




the provisions of this Section 2.25 will forthwith be reinstated in effect, as
though such payment had not been made.
(j)    Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or Lenders with respect to any
of the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the
Administrative Agent or Lender hereunder or under any other Loan Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. Notwithstanding anything to the contrary contained
in this Section 2.25, no Borrower shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and
shall not proceed or seek recourse against or with respect to any property or
asset of, any other Borrower (the “Foreclosed Borrower”), including after
payment in full of the Obligations, if all or any portion of the Obligations
have been satisfied in connection with an exercise of remedies in respect of the
Capital Stock of such Foreclosed Borrower whether pursuant to the Security
Documents or otherwise.
(k)    Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for the
Administrative Agent, and such Borrower shall deliver any such amounts to the
Administrative Agent for application to the Obligations in accordance with the
terms of this Agreement.
(l)    Subject to the foregoing, to the extent that any Borrower shall, under
this Agreement as a joint and several obligor, repay any of the Obligations made
to another Borrower hereunder or other Obligations incurred directly and
primarily by any other Borrower (an “Accommodation Payment”), then the Borrower
making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each other Borrower in an amount,
for each of such other Borrower, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Borrower’s Allocable
Amount and the denominator of which is the sum of the Allocable Amounts of all
of the Borrowers. As of any date of determination, the “Allocable Amount” of
each Borrower shall be equal to the maximum


68

--------------------------------------------------------------------------------




amount of liability for Accommodation Payments which could be asserted against
such Borrower hereunder without (a) rendering such Borrower “insolvent” within
the meaning of Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.
2.26.    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) (promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Loans.
2.27.    Alarm as Administrative Borrower. Each Borrower hereby irrevocably
appoints Alarm as the borrowing agent and attorney-in-fact for all Persons
composing the Borrower (the “Administrative Borrower”) which appointment shall
remain in full force and effect unless and until the Administrative Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide the Administrative Agent with all notices
and to receive all notices on behalf of each other Borrower with respect to
Loans and Letters of Credit obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement and the other Loan
Documents, and (b) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Loans and Letters of Credit and to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement and the other Loan Documents.
SECTION 3.
LETTERS OF CREDIT
3.1.    L/C Commitment.
(a)    Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Letter of Credit Availability Period in such form as
may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, the L/C Exposure would exceed either the Total
L/C Commitments or the Available Revolving Commitment at such time. Each Letter
of Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the Letter
of Credit Maturity Date, provided that any Letter of Credit with a one-year term
may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (y) above).
(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if:


69

--------------------------------------------------------------------------------




(i)    such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;
(ii)    any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;
(iii)    the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one (1) Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in Section
5.2 shall not then be satisfied (which notice shall contain a description of any
such condition asserted not to be satisfied);
(iv)    any requested Letter of Credit is not in form and substance acceptable
to the Issuing Lender, or the issuance, amendment or renewal of a Letter of
Credit shall violate any applicable laws or regulations or any applicable
policies of the Issuing Lender;
(v)    such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;
(vi)    except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount less than $100,000;
or
(vii)    any Lender is at that time a Defaulting Lender, unless the Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to Section
2.24(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
3.2.    Procedure for Issuance of Letters of Credit. The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit for the account
of the Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates,


70

--------------------------------------------------------------------------------




documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall the Issuing Lender
be required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the Issuing Lender and the Borrower. The Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower promptly following the
issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).
3.3.    Fees and Other Charges.
(a)    The Borrower agrees to pay, with respect to each Existing Letter of
Credit and each outstanding Letter of Credit issued for the account of (or at
the request of) the Borrower, (i) a fronting fee of 0.125% per annum on the
daily amount available to be drawn under each such Letter of Credit to the
Issuing Lender for its own account (a “Letter of Credit Fronting Fee”), (ii) a
letter of credit fee equal to the Applicable Margin for Revolving Loans that are
Eurodollar Loans multiplied by the daily amount available to be drawn under each
such Letter of Credit on the drawable amount of such Letter of Credit to the
Administrative Agent for the ratable account of the L/C Lenders (determined in
accordance with their respective L/C Percentages) (a “Letter of Credit Fee”),
and (iii) the Issuing Lender’s standard and reasonable fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit issued for the
account of (or at the request of) the Borrower or processing of drawings
thereunder (the fees in this clause (iii), collectively, the “Issuing Lender
Fees”). The Issuing Lender Fees shall be paid when required by the Issuing
Lender, and the Letter of Credit Fronting Fee and the Letter of Credit Fee shall
be payable quarterly in arrears on the last Business Day of March, June,
September and December of each year and on the Letter of Credit Maturity Date
(each, an “L/C Fee Payment Date”) after the issuance date of such Letter of
Credit. All Letter of Credit Fronting Fees and Letter of Credit Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.
(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
(c)    The Borrower shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may require. This Agreement shall
control in the event of any conflict with any L/C-Related Document (other than
any Letter of Credit).
(d)    Any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in


71

--------------------------------------------------------------------------------




accordance with the upward adjustments in their respective L/C Percentages
allocable to such Letter of Credit pursuant to Section 2.24(a)(iv), with the
balance of such Letter of Credit Fees, if any, payable to the Issuing Lender for
its own account.
(e)    All fees payable pursuant to this Section 3.3 shall be fully-earned on
the date paid and shall not be refundable for any reason.
3.4.    L/C Participations; Existing Letters of Credit.
(a)    L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
(b)    Existing Letters of Credit. On and after the Closing Date, each Existing
Letter of Credit shall be deemed for all purposes, including for purposes of the
fees to be collected pursuant to Sections 3.3(a) and (b), reimbursement of costs
and expenses to the extent provided herein and for purposes of being secured by
the Collateral, a Letter of Credit outstanding under this Agreement and entitled
to the benefits of this Agreement and the other Loan Documents, and shall be
governed by the applications and agreements pertaining thereto and by this
Agreement (which shall control in the event of a conflict).
3.5.    Reimbursement.
(a)    If the Issuing Lender shall make any L/C Disbursement in respect of a
Letter of Credit, the Issuing Lender shall notify the Borrower and the
Administrative Agent thereof and the Borrower shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than (i) the immediately following Business Day if the Issuing Lender
issues such notice before 10:00 a.m. Eastern time on the date of such L/C
Disbursement, or (ii) on the second following Business Day if the Issuing Lender
issues such notice at or after 10:00 a.m. Eastern time on the date of such L/C
Disbursement. Each


72

--------------------------------------------------------------------------------




such payment shall be made to the Issuing Lender at its address for notices
referred to herein in Dollars and in immediately available funds.
(b)    If the Issuing Lender shall not have received from the Borrower the
payment that it is required to make pursuant to Section 3.5(a) with respect to a
Letter of Credit within the time specified in such Section, the Issuing Lender
will promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose) and upon such payment pursuant to this paragraph to reimburse
the Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus 2% per annum) on demand;
provided that if at the time of and after giving effect to such payment by the
L/C Lenders, the conditions to borrowings and Revolving Loan Conversions set
forth in Section 5.2 are satisfied, the Borrower may, by written notice to the
Administrative Agent certifying that such conditions are satisfied and that all
interest owing under this paragraph has been paid, request that such payments by
the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and the Borrower shall be deemed to
have accepted, a Revolving Loan in the aggregate principal amount of such
payment without further action on the part of any party, and the Total L/C
Commitments shall be permanently reduced by such amount; any amount so paid
pursuant to this paragraph shall, on and after the payment date thereof, be
deemed to be Revolving Loans for all purposes hereunder; provided that the
Issuing Lender, at its option, may effectuate a Revolving Loan Conversion
regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.
3.6.    Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct,


73

--------------------------------------------------------------------------------




shall be binding on the Borrower and shall not result in any liability of the
Issuing Lender to the Borrower.
In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).
3.7.    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
3.8.    Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
3.9.    Interim Interest. If the Issuing Lender shall make any L/C Disbursement
in respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the date
of payment by the Borrower, at the rate per annum that would apply to such
amount if such amount were a Revolving Loan that is an ABR Loan; provided that
the provisions of Section 2.15(c) shall be applicable to any such amounts not
paid when due.
3.10.    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the Issuing Lender (i) if the Issuing Lender has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower
or converted into a Revolving Loan pursuant to Section 3.5(b), or (ii) if, as of
the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then effective L/C Exposure in an amount equal to 103% of such L/C Exposure.


74

--------------------------------------------------------------------------------




At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 103% of
the Fronting Exposure relating to the Letters of Credit (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
The Borrower, and to the extent provided by any Lender or Defaulting Lender,
such Lender or Defaulting Lender, hereby grants to (and subjects to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 103% of the
applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrower or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.24
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following (i) the elimination of the applicable
Fronting Exposure and other Obligations giving rise thereto (including by the
termination of the Defaulting Lender status of the applicable Lender), or (ii) a
determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided, however, (A) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of an Event of Default, and (B) that, subject to Section 2.24, the
Person providing such Cash Collateral and the Issuing Lender may agree that such
Cash Collateral shall not be released but instead shall be held to support
future anticipated Fronting Exposure or other obligations, and provided further,
that to the extent that such Cash Collateral was provided by the Borrower or any
other Loan Party, such Cash Collateral shall remain subject to any security
interest and Lien granted pursuant to the Loan Documents including any
applicable Bank Services Agreement.






75

--------------------------------------------------------------------------------




3.11.    [Reserved].
3.12.    Resignation of the Issuing Lender. The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. Subject to the next succeeding paragraph,
upon the acceptance of any appointment as the Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it. At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3. The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents (other than with respect to
the rights of the retiring Issuing Lender with respect to Letters of Credit
issued by such retiring Issuing Lender) and (ii) references herein and in the
other Loan Documents to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the resignation of
the Issuing Lender hereunder, the retiring Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit or to extend, renew or increase any existing
Letter of Credit.
3.13.    Applicability of UCP and ISP. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued (including
pursuant to any such agreement applicable to any Existing Letter of Credit),
subject to applicable laws, such Letter of Credit shall be governed by and
subject to, (a) with respect to standby Letters of Credit, the rules of the ISP,
and (b) with respect to commercial Letters of Credit, the rules of the Uniform
Customs and Practice for Documentary Credits, as published in its most recent
version by the International Chamber of Commerce on the date such commercial
Letter of Credit is issued.
SECTION 4.
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the initial Loans on the Closing Date and to make Loans and to issue the
Letters of Credit thereafter, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender, as to itself, each of its respective
Subsidiaries and each other Loan Party, as applicable, that:
4.1.    Financial Condition.
(a)    The Pro Forma Financial Statements have been prepared giving effect (as
if such events had occurred on such date) to (i) the Loans to be made on the
Closing Date and the


76

--------------------------------------------------------------------------------




use of proceeds thereof, and (ii) the payment of fees and expenses in connection
with the foregoing. The Pro Forma Financial Statements have been prepared based
on the assumptions deemed reasonable at the time of the preparation thereof, and
present fairly in all material respects on a pro forma basis the estimated
financial position of Holdings and its consolidated Subsidiaries as of June 30,
2017 assuming that the events specified in the preceding sentence had actually
occurred at such date, subject to yearend audit adjustments and lack of
footnotes.
(b)    The audited consolidated balance sheets of Holdings and its Subsidiaries
as of December 31, 2014, December 31, 2015, and December 31, 2016, and the
related consolidated statements of income and of cash flows for the fiscal years
ended on such dates, reported on by and accompanied by an unqualified report
from PriceWaterhouseCoopers LLP, present fairly in all material respects the
consolidated financial condition of Holdings and its Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). During the period from July 1, 2017 to and including the date hereof,
there has been no Disposition by any Group Member of any material part of its
business or property.
4.2.    No Change. Since December 31, 2016, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
4.3.    Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its material property, to lease the material property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect and (d) is in material
compliance with all Requirements of Law except in such instances in which (i)
such Requirement of Law is being contested in good faith by appropriate
proceedings diligently conducted and the prosecution of such contest would not
reasonably be expected to result in a Material Adverse Effect, or (ii) the
failure to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
4.4    Power, Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement, including, without limitation, obtaining the consents set forth on
Schedule 4.4. No material Governmental Approval or consent or authorization of,
filing with, notice to or other act by or in respect of, any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) Governmental Approvals, which have been
obtained or made


77

--------------------------------------------------------------------------------




and are in full force and effect, (ii) the filings referred to in Section 4.19
and (iii) Governmental Approvals described in Schedule 4.4. Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
4.5.    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law (except as set forth in Schedule 4.5 but including any
Operating Document of any Group Member) or any material Contractual Obligation
of any Group Member and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any material Requirement of Law or any such material Contractual
Obligation (other than the Liens created by the Security Documents). No Group
Member has violated any Requirement of Law or violated or failed to comply with
any Contractual Obligation applicable to the Borrower or any of its Subsidiaries
that could reasonably be expected to have a Material Adverse Effect.. The
absence of obtaining the Governmental Approvals described in Schedule 4.4 and
the violations of Requirements of Law referenced in Schedule 4.5 shall not have
an adverse effect on any rights of the Lenders or the Administrative Agent
pursuant to the Loan Documents.
4.6.    Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
4.7.    No Default. No Group Member is in default under or with respect to any
of its Contractual Obligations in any respect that could reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing, nor shall either result from the making of a requested credit
extension.
4.8.    Ownership of Property; Liens; Investments. Each Group Member has title
in fee simple to, or a valid leasehold interest in, all of its material real
property, owns the Collateral, and has good title to, or a valid leasehold
interest in, all of its other material property, in each case free and clear of
all Liens except Liens permitted by Section 7.3. No Loan Party owns any
Investment except as permitted by Section 7.8.
4.9.    Intellectual Property. To the knowledge of the Loan Parties, each Group
Member owns, or is licensed to use, all Intellectual Property necessary for the
conduct of its business as currently conducted. Other that those matters set
forth on Schedule 4.9, no claim has been asserted in writing and is pending by
any Person challenging or questioning any Group Member’s use of any Intellectual
Property or the validity or effectiveness of any such Group Member’s
Intellectual Property (other than routine inquiries made in the ordinary course
of prosecution of applications to register Intellectual Property), nor does the
Borrower know of any


78

--------------------------------------------------------------------------------




valid basis for any such claim, unless such claim could not reasonably be
expected to have a Material Adverse Effect. The use of Intellectual Property by
each Group Member, and the conduct of such Group Member’s business, as currently
conducted, does not infringe on or otherwise violate the rights of any Person,
unless such infringement could not reasonably be expected to have a Material
Adverse Effect, and there are no claims pending or, to the knowledge of the
Borrower, threatened in writing to such effect other than those matters set
forth on Schedule 4.9.
4.10.    Taxes. Each Group Member has filed or caused to be filed all Federal,
all income and all other material state and other tax returns that are required
to be filed and has paid all material taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other material taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority (other than any the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no tax Lien has been filed; and, to the
knowledge of the Borrower, no material claim is being asserted, with respect to
any such tax, fee or other charge that is not being contested in good faith by
appropriate proceedings.
4.11.    Federal Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of “buying’
or “carrying” “margin stock” (within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in
effect) or extending credit for the purpose of purchasing or carrying margin
stock. No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for buying or carrying any such margin stock or for
extending credit to others for the purpose of purchasing or carrying margin
stock in violation of Regulations T, U or X of the Board. If any margin stock
directly or indirectly constitutes Collateral securing the Obligations, if
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
4.12.    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
4.13.    ERISA.
(a)    the Borrower and its ERISA Affiliates are in compliance in all material
respects with all applicable provisions and requirements of ERISA with respect
to each Plan, and have performed in all material respects all their material
obligations under each Plan, except to the extent of any operational or
documentation failures that have been self-corrected in


79

--------------------------------------------------------------------------------




accordance with the rules of the applicable Governmental Authority and would not
reasonably be expected to result in any material liability of any Loan Party;
(b)    no ERISA Event has occurred or is reasonably expected to occur;
(c)    each Loan Party and each of its respective ERISA Affiliates has met all
applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained;
(d)    as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and no Loan Party nor any of its respective ERISA Affiliates knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage to fall below 60% as of the most recent
valuation date;
(e)    except to the extent required under Section 4980B of the Code, or as
described on Schedule 4.13 or where such liability individually or in the
aggregate would not reasonably be expected to result in any material liability
of any Loan Party, no Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Loan Party or any of its respective ERISA Affiliates;
(f)    as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $100,000;
(g)    the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;
(h)    all material liabilities under each Plan are (i) funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing the Plans, (ii) insured with a reputable insurance company, (iii)
provided for or recognized in the financial statements most recently delivered
to the Administrative Agent and the Lenders pursuant hereto or (iv) estimated in
the formal notes to the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto;
(i)    there are no circumstances which may give rise to a material liability in
relation to any Plan which is not funded, insured, provided for, recognized or
estimated in the manner described in clause (g); and
(j)    (i) no Loan Party is nor will any such Loan Party be a “plan” within the
meaning of Section 4975(e) of the Code; (ii) the respective assets of the Loan
Parties do not and will not constitute “plan assets” within the meaning of the
United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101; (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and (iv)


80

--------------------------------------------------------------------------------




transactions by or with any Loan Party are not and will not be subject to state
statutes applicable to such Loan Party regulating investments of fiduciaries
with respect to governmental plans.
4.14.    Investment Company Act; Other Regulations. No Loan Party is an
“investment company,” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. Except as
set forth in Schedule 4.5, no such Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board), including the Federal
Power Act, that may limit its ability to incur Indebtedness or that may
otherwise render all or any portion of the Obligations unenforceable.
4.15.    Subsidiaries; Ownership. Except as disclosed to the Administrative
Agent by the Borrower in writing from time to time after the Closing Date, (a)
Schedule 4.15 sets forth the name and jurisdiction of organization of Holdings
and each Subsidiary of Holdings and, as to each such Subsidiary and Holdings,
the percentage of each class of Capital Stock owned by any Loan Party, and (b)
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of Holdings or any Subsidiary thereof, except as are disclosed on
Schedule 4.15.
4.16.    Use of Proceeds. The proceeds of the Revolving Loans, Swingline Loans
and the Letters of Credit shall be used to repay the Existing Indebtedness, to
pay the fees and expenses in connection with Revolving Facility and for general
corporate and working capital purposes, including Permitted Acquisitions. The
proceeds of each Increase shall be used for general corporate and working
capital purposes, including Permitted Acquisitions.
4.17.    Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
(a)    Except as disclosed on Schedule 4.17, to the knowledge of the Borrower,
the facilities and properties owned, leased or operated by any Group Member (the
“Properties”) do not contain, and have not previously contained, any Materials
of Environmental Concern in amounts or concentrations or under circumstances
that constitute or have constituted a violation of, or could give rise to
liability under, any Environmental Law;
(b)    no Group Member has received or is aware of any notice of written
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with or arising under
Environmental Laws with regard to any of the Properties or the business operated
by any Group Member (the “Business”), nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened;
(c)    no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to material liability under, any Environmental Law, nor has
any Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to material liability under, any applicable
Environmental Law;


81

--------------------------------------------------------------------------------




(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or, to the knowledge of the Loan
Parties, will be named as a party with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business;
(e)    there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability of any Group
Member under Environmental Laws;
(f)    the Properties and all operations of the Group Members at the Properties
are in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as disclosed on Schedule 4.17, to the
knowledge of the Borrower, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business, in each case, that could reasonably be expected to give rise to
liability of any Group Member under Environmental Laws; and
(g)    no Group Member has assumed any liability of any other Person under
Environmental Laws.
4.18.    Accuracy of Information, Etc. No statement or information prepared by
or on behalf of any Loan Party contained in this Agreement, any other Loan
Document or any other document, certificate or statement furnished by or on
behalf of any Loan Party to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
4.19.    Security Documents.
(a)    The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and the proceeds thereof to the


82

--------------------------------------------------------------------------------




extent it can be created under Article 8 or Article 9 of the UCC. In the case of
the Pledged Stock, if any, described in the Guarantee and Collateral Agreement
that are securities represented by stock certificates or otherwise constituting
certificated securities within the meaning of Section 8-102(a)(15) of the UCC or
the corresponding code or statute of any other applicable jurisdiction
(“Certificated Securities”), when certificates representing such Pledged Stock
together with applicable endorsements are delivered to the Administrative Agent,
and in the case of the other Collateral constituting personal property described
in the Guarantee and Collateral Agreement and with respect to which a security
interest can be perfected by the filing of a financing statement, when financing
statements and other filings specified on Schedule 4.19(a) in appropriate form
are filed in the offices specified on Schedule 4.19(a) and the other actions, if
any, set forth on Schedule 3 to the Guarantee and Collateral Agreement have been
taken, the Administrative Agent, for the benefit of the Secured Parties, shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, in each case prior and superior in right to any
other Person subject to Permitted Liens to the extent such Lien can be perfected
by such actions and such filings under U.S. law (except, in the case of
Collateral other than Pledged Stock, Liens expressly permitted to have priority
by Section 7.3). As of the Closing Date, no Loan Party that is a limited
liability company or partnership has any Capital Stock that is a Certificated
Security. As of the Closing Date, no Loan Party that is a limited liability
company or partnership has any Capital Stock that is a Certificated Security.
(b)    Any Mortgages delivered after the Closing Date pursuant to Section 6.12
will be, upon execution, effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices for the applicable jurisdictions in
which the Mortgaged Properties are located, each such Mortgage shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (subject to the
Liens permitted by Section 7.3(a), (e), (f), (g), (h) or (r).
4.20.    Solvency; Fraudulent Transfer. The Loan Parties are, when taken as a
whole, and immediately after giving effect to the incurrence of all
Indebtedness, Obligations and obligations being incurred in connection herewith,
will be and will continue to be, Solvent. No transfer of property is being made
by any Loan Party and no obligation is being incurred by any Loan Party in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of such Loan Party.
4.21.    Regulation H. No Mortgage in excess of $2,500,000 encumbers improved
real property that is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has not been made available under the
National Flood Insurance Act of 1968.
4.22.    Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereof, if


83

--------------------------------------------------------------------------------




applicable, for purposes of any other Indebtedness of the Loan Parties that is
contractually subordinated to the Obligations.
4.23.    [Reserved].
4.24.    Insurance. All insurance maintained by the Loan Parties is in full
force and effect, all premiums have been duly paid, no Loan Party has received
notice of violation or cancellation thereof, and there exists no default under
any requirement of such insurance. Each Loan Party maintains, with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.
4.25.    No Casualty. No Loan Party has received any notice of, nor does any
Loan Party have any knowledge of, the occurrence or pendency or contemplation of
any Casualty Event affecting all or any material portion of its property which
could reasonably be expected to have a Material Adverse Effect.
4.26.    [Reserved].
4.27.    Capitalization. Schedule 4.27 sets forth the beneficial owners of all
Capital Stock of the direct and indirect Subsidiaries of Alarm, and the amount
of Capital Stock held by each such owner, in each case as of the Closing Date.
4.28.    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower or any such Subsidiary, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or an
entity that is, or is owned or controlled by an individual or entity that is (a)
currently the subject of any Sanctions, or (b) located, organized or resident in
a Designated Jurisdiction. No Loan, nor the proceeds from any Loan, has been
used, directly or, to the knowledge of any Responsible Officer of the Borrower,
indirectly, to lend, contribute, provide or has otherwise made available to fund
any activity or business in any Designated Jurisdiction or to fund any activity
or business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions, or in any other manner that
will result in any violation by any Person (including any Lender, the Arranger,
the Administrative Agent, any L/C Issuer or the Swing Line Lender) of Sanctions
or any anti-money laundering laws, rules and regulations.
4.29.    Anti-Corruption Laws. The Borrower and its respective Subsidiaries have
conducted their businesses in compliance with applicable anti-corruption laws
and laws relating to Sanctions and have instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.
SECTION 5.
CONDITIONS PRECEDENT
5.1.    Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be


84

--------------------------------------------------------------------------------




subject to the satisfaction, prior to or concurrently with the making of each
such extension of credit on the Closing Date, of the following conditions
precedent:
(a)    Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:
(i)    this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Lender listed on Schedule 1.1A;
(ii)    the Collateral Information Certificate, executed by a Responsible
Officer of the Loan Parties;
(iii)    [Reserved];
(iv)    if required by any Revolving Lender, a Revolving Loan Note executed by
the Borrower in favor of such Revolving Lender;
(v)    if required by the Swingline Lender, the Swingline Loan Note executed by
the Borrower in favor of such Swingline Lender;
(vi)    the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each other Grantor named therein;
(vii)    each Intellectual Property Security Agreement, executed by the
applicable Grantor related thereto;
(viii)    each Deposit Account Control Agreement, executed by the parties
thereto;
(ix)    each Securities Account Control Agreement, executed the parties thereto;
(x)    each other Security Document, executed and delivered by the applicable
Loan Party party thereto; and
(xi)    a completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrower ended on June 30, 2017.
(b)    Pro Forma Financial Statements; Financial Statements; Projections. The
Administrative Agent shall have received (i) the Pro Forma Financial Statements,
(ii) the audited consolidated balance sheets of Holdings and its Subsidiaries as
of December 31, 2014, December 31, 2015, and December 31, 2016 and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates and (iii) the unaudited consolidated balance sheet of Holdings and
its Subsidiaries as of June 30, 2017 and the related consolidated statement of
income and of cash flow for the fiscal month ended on such date.


85

--------------------------------------------------------------------------------




(c)    Approvals. Except for the Governmental Approvals described in Schedule
4.4, all Governmental Approvals and consents and approvals of, or notices to,
any other Person (including the holders of any Capital Stock issued by any Loan
Party) required in connection with the execution and performance of the Loan
Documents, the consummation of the other transactions contemplated hereby, shall
have been obtained and be in full force and effect. The absence of obtaining the
Governmental Approvals described in Schedule 4.5 shall not have an adverse
effect on any rights of the Lenders, the Administrative Agent pursuant to the
Loan Documents or an adverse effect on the Group Members with regard to their
continuing operations.
(d)    Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates. The Administrative Agent shall have
received a certificate of each Loan Party, dated the Closing Date and executed
by the Secretary, Managing Member or equivalent officer of such Loan Party,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including (i) the Operating Documents of such Loan Party, (ii) the
relevant board resolutions or written consents of such Loan Party adopted by
such Loan Party for the purposes of authorizing such Loan Party to enter into
and perform the Loan Documents to which such Loan Party is party and (iii) the
names, titles, incumbency and signature specimens of those representatives of
such Loan Party who have been authorized by such resolutions and/or written
consents to execute Loan Documents on behalf of such Loan Party, (iv) a
long-form good standing certificate for each Loan Party certified as of a recent
date by the appropriate Governmental Authority of its respective jurisdiction of
organization, and (v) certificates of qualification as a foreign corporation
issued by each jurisdiction in which the failure of the applicable Loan Party to
be so qualified could reasonably be expected to result in a Material Adverse
Effect.
(e)    Responsible Officer’s Certificates.
(i)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Loan Party, dated as of the Closing Date, in form
and substance reasonably satisfactory to it, either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.
(ii)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Closing Date and in form
and substance reasonably satisfactory to it, certifying (A) that the conditions
specified in Sections 5.2(a) and (c) have been satisfied, and (B) that there has
been no event or circumstance since December 31, 2016, that has had or that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
(f)    Patriot Act. The Administrative Agent shall have received, prior to the
Closing Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations,


86

--------------------------------------------------------------------------------




including the Patriot Act, and a properly completed and signed IRS Form W-8 or
W-9, as applicable, for the Borrower.
(g)    Due Diligence Investigation. The Administrative Agent shall have
completed a due diligence investigation of the Borrower and its Subsidiaries in
scope, and with results, satisfactory to the Administrative Agent and shall have
been given such access to the management, records, books of account, contracts
and properties of the Borrower and its Subsidiaries and shall have received such
financial, business and other information regarding each of the foregoing
Persons and businesses as it shall have requested. No changes or developments
shall have occurred, and no new or additional information, shall have been
received or discovered by the Administrative Agent or the Lenders regarding the
Borrower and its Subsidiaries or the transactions contemplated hereby after the
date such due diligence investigation has been completed that (A) either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (B) purports to adversely affect the Facilities, and
nothing shall have come to the attention of the Administrative Agent or any
Lender to lead them to believe that (x) the Information Materials (as defined in
the Engagement Letter) were or have become misleading, incorrect or incomplete
in any material respect, or (y) the transactions contemplated hereby will have a
Material Adverse Effect.
(h)    Reports. The Administrative Agent shall have received, in form and
substance satisfactory to it, all asset appraisals, field audits, and such other
reports and certifications, as it has reasonably requested.
(i)    Existing Credit Facility, Etc. The Borrower shall have provided notice to
SVB (in accordance with the terms of the Existing Indebtedness) of its intent to
pay all obligations of the Group Members outstanding under the Existing
Indebtedness on the Closing Date, (B) the Administrative Agent shall have
received the Payoff Letter executed by SVB and the Borrower, (C) all obligations
of the Group Members in respect of the Existing Indebtedness shall,
substantially contemporaneously with the funding of certain Loan proceeds on the
Closing Date directly to SVB, have been paid in full, (D) the Administrative
Agent shall be satisfied that all actions necessary to terminate the agreements
evidencing the obligations of the Group Members in respect of the Existing
Indebtedness and the Liens of SVB in the assets of the Group Members securing
obligations under the Existing Credit Facility shall have been, or substantially
contemporaneously with the Closing Date, shall be, taken, and (E) the
Administrative Agent shall have received such other documents and information
related to the Existing Credit Facility and the refinancing thereof as it may
request.
(j)    Collateral Matters.
(i)    Lien Searches. The Administrative Agent shall have received the results
of recent lien searches in each of the jurisdictions where any of the Loan
Parties is formed or organized, and such searches shall reveal no liens on any
of the assets of the Loan Parties except for Liens permitted by Section 7.3,
Liens to be discharged on or prior to the Closing Date, or Liens securing
obligations of the Group Members under the Existing Indebtedness, which Liens
shall be discharged substantially contemporaneously with the Closing Date
pursuant to the Payoff Letter.


87

--------------------------------------------------------------------------------




(ii)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received original versions of (A) the certificates representing the
shares of Capital Stock pledged to the Administrative Agent (for the ratable
benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, and (B)
each promissory note (if any) pledged to the Administrative Agent (for the
ratable benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement, endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.
(iii)    Filings, Registrations, Recordings, Agreements, Etc. Each document
(including any UCC financing statements, Intellectual Property Security
Agreements, Deposit Account Control Agreements, Securities Account Control
Agreements, and landlord access agreements and/or bailee waivers) required by
the Loan Documents or under law or reasonably requested by the Administrative
Agent to be filed, executed, registered or recorded to create in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties), a
perfected Lien on the Collateral described therein, prior and superior in right
and priority to any Lien in the Collateral held by any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
executed (if applicable) and delivered to the Administrative Agent in proper
form for filing, registration or recordation.
(k)    Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.6 hereof and Section
5.2(b) of the Guaranty and Collateral Agreement, together with evidence
reasonably satisfactory to the Administrative Agent that the insurance policies
of each Loan Party have been endorsed for the purpose of naming the
Administrative Agent (for the ratable benefit of the Secured Parties) as an
“additional insured” or “lender loss payee”, as applicable, with respect to such
insurance policies, in form and substance satisfactory to the Administrative
Agent.
(l)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid on or prior to the Closing Date (including pursuant to
the Fee Letter), and all reasonable and documented fees and expenses for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel to the Administrative Agent) for payment on or before
the Closing Date. All such amounts will be paid with proceeds of Loans made on
the Closing Date.
(m)    Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Nelson Mullins Riley & Scarborough LLP, counsel to the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent. Such legal opinion shall cover such matters incident to the transactions
contemplated by this Agreement and the other Loan Documents as the
Administrative Agent may reasonably require.
(n)    Borrowing Notices. The Administrative Agent shall have received in
respect of any Revolving Loans to be made on the Closing Date, a completed
Notice of Borrowing executed by the Borrower and otherwise complying with the
requirements of Section 2.5.


88

--------------------------------------------------------------------------------




(o)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the chief financial officer or treasurer of the
Borrower.
(p)    No Material Adverse Effect. There shall not have occurred since December
31, 2016, any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.
(q)    No Litigation. No action, suit, litigation, investigation or proceeding
is pending or, to the knowledge of any Group Member, threatened, in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected to be determined adversely to the Borrower or any Guarantor which, if
so determined, could reasonably be expected to have a Material Adverse Effect.
(r)    [Reserved].
(s)    Consistency. The final terms and conditions of each aspect of the
Transaction (as defined in the Engagement Letter), including, without
limitation, all tax aspects thereof, shall be (i) as described in the Engagement
Letter, and otherwise consistent with the description thereof provided to
Administrative Agent in writing or (ii) otherwise reasonably satisfactory to
Administrative Agent and the Lenders.
For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage of such requested extension of credit.
5.2.    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it hereunder on any date
(including its initial Loans disbursed on the Closing Date but excluding any
Revolving Loan Conversion, any conversion of Loans pursuant to Section 2.13(a)
and any continuation of Loans pursuant to Section 2.13(b)) is subject to the
satisfaction of the following conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.


89

--------------------------------------------------------------------------------




(b)    Notices of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing in connection with any such request for extension of credit
which complies with the requirements hereof.
(c)    No Default. No Default or Event of Default shall have occurred and be
continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.
(d)    Availability. With respect to any requests for any Revolving Extensions
of Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 shall be
complied with.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion (excluding any Revolving Loan
Conversion, any conversion of Loans pursuant to Section 2.13(a) and any
continuation of Loans pursuant to Section 2.13(b))) shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit or Revolving Loan Conversion, as applicable, that the conditions
contained in this Section 5.2 have been satisfied.
SECTION 6.
AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall, and, where applicable, shall cause each of its
Subsidiaries to:
6.1.    Financial Statements. Furnish to the Administrative Agent, with
sufficient copies for distribution to each Lender:
(a)    For each fiscal year, as soon as available, but in any event within five
(5) days of the date an annual report on form 10-K is required to filed with the
SEC pursuant to the reporting requirements of the SEC, a copy of the audited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such fiscal year and the related audited consolidated statements of
income and of cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous year, together with an unqualified
opinion of certified public accountants of nationally recognized standing and
reasonably acceptable to the Administrative Agent;
(b)    [Reserved].
(c)    For each fiscal quarter, as soon as available, but in any event within
five (5) days of the date a quarterly report on form 10-Q is required to filed
with the SEC pursuant to the reporting requirements of the SEC, the unaudited
consolidated and consolidating balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated and consolidating statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer of the Borrower as being fairly stated
in all material respects (subject to normal year-end audit adjustments).


90

--------------------------------------------------------------------------------




All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
6.2.    Certificates; Reports; Other Information. Furnish to the Administrative
Agent, for distribution to each Lender:
(a)    [Reserved];
(b)    Within 90 days after the end of each fiscal year of the Borrower and
within 45 days after the end of each of the first three (3) fiscal quarters
occurring during each fiscal year of the Borrower, (i) a certificate of a
Responsible Officer stating that, to such Responsible Officer’s knowledge, no
Default or Event of Default exists except as specified in such certificate and
(ii) in the case of all quarterly or annual financial statements, (x) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the quarter or fiscal year
of the Borrower, as the case may be, and (y) to the extent not previously
disclosed to the Administrative Agent, a description of any change in the
jurisdiction of organization of any Loan Party and together with the Compliance
Certificate accompanying delivery of the annual and quarterly financial
statements, a list of any Intellectual Property issued to or acquired by any
Loan Party since the date of the most recent report delivered pursuant to this
clause (y) (or, in the case of the first such report so delivered, since the
Closing Date);
(c)    (i) as soon as available, and in any event no later than 80 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget in
the form provided to the board of directors of Holdings for the following fiscal
year (including a projected consolidated balance sheet of Holdings and its
Subsidiaries as of the end of each fiscal quarter of such fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”) and (ii) concurrently with the delivery
of the financial statements referred to in Section 6.1(c), copies of all
financial and other information delivered to the Board of Directors of the
Borrower for such month, excluding any material determined by the Borrower in
good faith to be highly sensitive or confidential (including, without
limitation, as to compensation);
(d)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Borrower’s
filings with the SEC);
(e)    within five (5) days after the same are sent, copies of each annual
report, proxy or financial statement or other material report that the Borrower
sends to the holders of


91

--------------------------------------------------------------------------------




any class of the Borrower’s debt securities or public equity securities and,
within five days after the same are filed, copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file with the SEC under Section 13 or 15(d) of the Exchange Act, or with any
national securities exchange, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(f)    upon request by the Administrative Agent, within five (5) days after the
same are sent or received, copies of all correspondence, reports, documents and
other filings with any Governmental Authority regarding compliance with or
maintenance of Governmental Approvals or Requirements of Law or that could
reasonably be expected to have a Material Adverse Effect on any of the
Governmental Approvals or otherwise on the operations of the Group Members;
(g)    concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a report of a reputable insurance broker with respect to the
insurance coverage required to be maintained pursuant to Section 6.6 and the
terms of the Guarantee and Collateral Agreement, together with any supplemental
reports with respect thereto which the Administrative Agent may reasonably
request; and
(h)    promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.
Notwithstanding the foregoing requirements for delivery of financial statements
and reports and other filings and notices required to be given pursuant to
Section 6.1 and Section 6.2 (excluding, for the avoidance of doubt, Compliance
Certificates), such delivery and notice requirements may be satisfied
electronically and shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents (with notice to the Administrative
Agent), or provides a link thereto to the Administrative Agent on the Borrower’s
website; or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access including, to the extent the Lenders and the
Administrative Agent have access thereto and such documents are available
thereon, the EDGAR Database and sec.gov.
6.3.    [Reserved].
6.4.    Payment of Obligations; Taxes.
(a)    Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material obligations (including
all Taxes and Other Taxes imposed by law on an applicable Loan Party) of
whatever nature, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the relevant
Group Member.
(b)    File or cause to be filed all Federal, all income and all other material
state and other material tax returns that are required to be filed.




92

--------------------------------------------------------------------------------




6.5.    Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary or desirable in the normal conduct of its
business or necessary for the performance by such Person of its Obligations
under any Loan Document, except, in each case, as otherwise permitted by Section
7.4 and except, in the case of clause (ii) above, to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect; (b)
comply with all Contractual Obligations (including with respect to leasehold
interests of the Borrower) and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect; and (c) comply with all Governmental
Approvals, and any term, condition, rule, filing or fee obligation, or other
requirement related thereto, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect. Without limiting
the generality of the foregoing, the Borrower shall, and shall cause each of its
ERISA Affiliates to: (1) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code or other Federal or
state law; (2) cause each Qualified Plan to maintain its qualified status under
Section 401(a) of the Code; (3) make all material required contributions to any
Plan; (4) not become a party to any Multiemployer Plan; (5) ensure that all
material liabilities under each Plan are either (x) funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing such Plan; (y) insured with a reputable insurance company; or (z)
provided for or recognized in the financial statements most recently delivered
to the Administrative Agent and the Lenders pursuant hereto; and (6) ensure that
all material contributions or premium payments to or in respect of each Plan are
and continue to be promptly paid at no less than the rates required under the
rules of such Plan and in accordance with the most recent actuarial advice
received in relation to such Plan and applicable law.
6.6.    Maintenance of Property; Insurance. (a) To the extent commercially
reasonable, keep all property useful and necessary in its business in good
working order and condition, ordinary wear and tear excepted and (b) maintain
with financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business, such insurance policies to be in form and amounts
and having such coverage as may be reasonably satisfactory to the Administrative
Agent.
6.7.    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) except
subject to the following sentence, permit representatives and independent
contractors of the Administrative Agent and any Lender to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers, directors and employees of the Group Members
and with their independent certified public accountants. Unless an Event of
Default has occurred and is continuing (in which case such visits and
inspections shall occur at the Borrower’s expense as often as the Administrative
Agent shall reasonably determine is necessary), such visits and inspections at
the Borrower’s expense shall


93

--------------------------------------------------------------------------------




not be undertaken more frequently than once per year and such other visits which
are not at the Borrower’s expense shall not be undertaken more frequently than
twice per year without the Borrower’s consent (not to be unreasonably withheld,
delayed or conditioned).
6.8.    Notices. Promptly after a senior officer of a Loan Party has knowledge
or becomes aware of the occurrence thereof, give written notice to the
Administrative Agent, for distribution to each Lender, of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member that, if not cured or if adversely determined, as the case may
be, could reasonably be expected to have a Material Adverse Effect; and (ii)
litigation, investigation or proceeding that may exist at any time between any
Group Member and any Governmental Authority that, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;
(c)    any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought against any Group Member, or (iii)
which relates to any Loan Document;
(d)    (i) promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following events affecting any Loan Party or any of its
respective ERISA Affiliates (but in no event more than ten days after such
event), the occurrence of any of the following events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any of its ERISA
Affiliates with respect to such event, if such event could reasonably be
expected to result in liability in excess of $100,000 of any Loan Party or any
of their respective ERISA Affiliates: (A) an ERISA Event, (B) the adoption of
any new Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of
any amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), or (D) the commencement of contributions by the Borrower
or any ERISA Affiliate to any Pension Plan that is subject to Title IV of ERISA
or Section 412 of the Code; and
(ii)    upon the reasonable request of the Administrative Agent after the
giving, sending or filing thereof, or the receipt thereof, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Loan Party or any of its respective ERISA Affiliates with the IRS with
respect to each Pension Plan; and
(iii)    promptly after the receipt thereof by any Loan Party or any of its
respective ERISA Affiliates, all notices from a Multiemployer Plan sponsor
concerning an ERISA Event that could reasonably be expected to result in a
liability in excess of $500,000 of any Loan Party or any of its respective ERISA
Affiliates;
(e)    (i) any Asset Sale undertaken by any Group Member, (ii) any issuance by
any Group Member of any Capital Stock (other than stock options or Capital Stock
granted to employees or directors and directors’ qualifying shares, in each
case, in the ordinary course of


94

--------------------------------------------------------------------------------




business), (iii) any incurrence by any Group Member of any Indebtedness (other
than Indebtedness constituting Loans) in a principal amount equaling or
exceeding $2,000,000, and (iv) with respect to any such Asset Sale, issuance of
Capital Stock or incurrence of Indebtedness, the amount of any cash proceeds
received by such Group Member in connection therewith;
(f)    any material change in accounting policies or financial reporting
practices by any Loan Party; and
(g)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.
6.9.    Environmental Laws.
(a)    Materially comply with, and take commercially reasonable steps to ensure
material compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
(b)    Materially conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly materially comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.
6.10.    Operating Accounts.(a)     Continue to maintain Holdings and its
domestic Subsidiaries’ primary depository and operating accounts and securities
accounts with SVB, another Lender, or with any of their respective Affiliates.
6.11.    Audits. The Administrative Agent and its agents will be permitted, at
reasonable times, on three (3) Business Day’s notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy the Borrower’s books and records. Such inspections
or audits shall be conducted no more often than once every twelve (12) months
unless an Event of Default has occurred and is continuing in which case such
inspections and audits shall occur as often as the Administrative Agent shall
determine is necessary. The foregoing inspections and audits shall be at the
Borrower’s expense, and the charge therefor shall be $1,000 per person per day
(or such higher amount as shall represent the Administrative Agent’s
then-current standard charge for the same), plus reasonable out-of-pocket
expenses. In the event Borrower and the Administrative Agent schedule an audit
more than ten (10) days in advance, and the Borrower cancels or seeks to
reschedule the audit with less than five (5) days written notice to the
Administrative Agent, then (without limiting any of the Administrative Agent’s
rights or remedies), the Borrower shall pay the Administrative Agent a fee of
$1,000 plus any out-of-pocket expenses incurred by the Administrative Agent to


95

--------------------------------------------------------------------------------




compensate the Administrative Agent for the anticipated costs and expenses of
the cancellation or rescheduling.
6.12.    Additional Collateral, Etc.
(a)    With respect to any property (to the extent included in the definition of
Collateral) acquired after the Closing Date by any Loan Party (other than (w)
any property described in paragraph (b), (c) or (d) below, (x) any property
subject to a Lien expressly permitted by Section 7.3(g)) (y) motor vehicles and
other equipment covered by certificates of title and (z) any property with
respect to which the Administrative Agent determines that the cost of obtaining
the security interest in such assets exceeds the practical benefit to the
Secured Parties afforded thereby), does not have a perfected Lien, promptly (and
in any event within five (5) Business Days or such longer period of time agreed
to by the Administrative Agent) (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent may reasonably deem necessary or advisable
to evidence that such Loan Party is a Guarantor and to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable in
the opinion of the Administrative Agent to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, a perfected first priority
(except as expressly permitted by Section 7.3) security interest and Lien in
such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.
(b)    With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $2,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g)), promptly, to the extent requested
by the Administrative Agent, (i) execute and deliver a first priority Mortgage
(subject to Liens permitted by Section 7.3), in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, covering such real
property, (ii) if reasonably requested by the Administrative Agent, provide the
Lenders with (x) title and extended coverage insurance covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably specified by the Administrative
Agent) as well as a current ALTA survey thereof, together with a surveyor’s
certificate, and (y) any consents or estoppels reasonably deemed necessary or
advisable by the Administrative Agent in connection with such Mortgage creating
a valid first priority Lien (subject to Liens permitted by Section 7.3), each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (iii) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent. The parties
acknowledge that there are no Mortgages or Mortgaged Properties as of the
Closing Date. In the event that after the Closing Date the Loan Parties are
required by the terms of this Section 6.12(b) to execute and delivery any
Mortgage in respect of any Mortgaged Property, the Loan Parties covenant and
agree to comply with the mortgage requirements of each of the Lenders. In
furtherance of the foregoing, the Administrative Agent shall not enter into any
Mortgage in respect of any real property acquired by the Borrower or any other
Loan Party after the Closing Date until (1) the date that occurs 30


96

--------------------------------------------------------------------------------




days after the Administrative Agent has delivered to the Lenders (which may be
delivered electronically) the following documents in respect of such real
property: (i) a completed flood hazard determination from a third party vendor;
(ii) if such real property is located in a “special flood hazard area”, (A) a
notification to the applicable Loan Party of that fact and (if applicable)
notification to the applicable Loan Party that flood insurance coverage is not
available and (B) evidence of the receipt by the applicable Loan Party of such
notice; and (iii) if such notice is required to be provided to the applicable
Loan Party and flood insurance is available in the community in which such real
property is located, evidence of required flood insurance and (2) the
Administrative Agent shall have received written confirmation from the
Designated Lender that flood insurance due diligence and flood insurance
compliance has been completed by the Designated Lender (such written
confirmation not to be unreasonably conditioned, withheld or delayed). Each of
the Loan Parties acknowledges and agrees that, if there are any Mortgaged
Properties, any increase, extension or renewal of any of the Commitments or
Loans (including the provision of Incremental Loans or any other incremental
credit facilities hereunder, but excluding (i) any continuation or conversion of
borrowings, (ii) the making of any Revolving Loans or (iii) the issuance,
renewal or extension of Letters of Credit) shall be subject to (and conditioned
upon): (1) the prior delivery of all flood hazard determination certifications,
acknowledgements and evidence of flood insurance and other flood-related
documentation with respect to such Mortgaged Properties as required by all
applicable flood insurance laws and as otherwise reasonably required by the
Administrative Agent and (2) the Administrative Agent shall have received
written confirmation from the Designated Lender, flood insurance due diligence
and flood insurance compliance has been completed by the Designated Lender (such
written confirmation not to be unreasonably withheld, conditioned or delayed),
(ii) each of the Loan Parties covenants that with respect to each Mortgaged
Property that is located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a “special flood hazard area”
with respect to which flood insurance has been made available under applicable
flood insurance laws, the applicable Loan Party (A) has obtained and will
maintain, with financially sound and reputable insurance companies (except to
the extent that any insurance company insuring the Mortgaged Property of the
Loan Party ceases to be financially sound and reputable, in which case, the
Company shall promptly replace such insurance company with a financially sound
and reputable insurance company), such flood insurance in such reasonable total
amount as the Administrative Agent and the Designated Lender may from time to
time reasonably require, and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the flood insurance laws and (B)
promptly upon request of the Administrative Agent or the Designated Lender, will
deliver to the Administrative Agent or the Designated Lender, as applicable,
evidence of such compliance in form and substance reasonably acceptable to the
Administrative Agent and the Designated Lender, including, without limitation,
evidence of annual renewals of such insurance. As used herein, “Designated
Lender” shall mean each of Bank of America, N.A., JPMorgan Chase Bank, N.A., PNC
Bank, National Association and Silicon Valley Bank, with respect to each for so
long as such Person is a Lender.
(c)    With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Loan Party
(including pursuant to a Permitted Acquisition), promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the ratable benefit of the Secured


97

--------------------------------------------------------------------------------




Parties, a perfected first priority security interest and Lien in the Capital
Stock of such new Subsidiary that is owned directly or indirectly by such Loan
Party, (ii) deliver to the Administrative Agent such documents and instruments
as may be reasonably required to grant, perfect, protect and ensure the priority
of such security interest, including but not limited to, the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
(iii) cause such Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions as are necessary or advisable in
the opinion of the Administrative Agent to grant to the Administrative Agent for
the ratable benefit of the Secured Parties a perfected first priority security
interest and Lien in the Collateral described in the Guarantee and Collateral
Agreement, with respect to such Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, in a form reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, and (iv) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
(d)    With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party, promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement, as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority security interest and Lien in the Capital Stock of such
new Excluded Foreign Subsidiary that is owned by any such Loan Party (provided
that in no event shall more than 66% of the total outstanding voting Capital
Stock of any such new Excluded Foreign Subsidiary be required to be so pledged),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, and take such
other action (including, as applicable, the delivery of any security documents
governed by foreign law reasonably requested by the Administrative Agent) as may
be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, and (iii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
(e)    Each Loan Party shall use commercially reasonable efforts (which shall
not require any Loan Party to agree to any modification to any existing lease or
to payment of any fees other than the landlord’s legal or out-of-pocket costs in
connection with negotiating the landlord’s agreement or bailee letter) to obtain
a landlord’s agreement or bailee letter, as applicable, from the lessor of its
headquarters location, and unless otherwise agreed by the Administrative Agent,
from the lessor of or the bailee related to any other location where Collateral
in excess of $1,000,000 in book value is stored or located in the United States,
which agreement or letter, in any such case, shall contain a waiver or
subordination of all Liens or claims that the landlord or bailee may assert
against the Collateral at that location, and shall otherwise be reasonably
satisfactory in form and substance to the Administrative Agent. After


98

--------------------------------------------------------------------------------




the Closing Date, in the case of real property or warehouse space where in
excess of $1,000,000 of Collateral is stored or located shall be leased by any
Loan Party and no Inventory (in excess of $1,000,000) Borrower shall use
commercially reasonable steps to obtain a landlord agreement or bailee letter,
as appropriate, reasonably acceptable to the Administrative Agent with respect
to such location. Each Loan Party shall pay and perform its material obligations
under all leases and other agreements with respect to each leased location or
public warehouse where any Collateral is or may be located.
6.13.    Anti-Corruption Laws. Conduct its business in compliance with all
applicable anticorruption laws and laws relating to Sanctions and maintain
policies and procedures designated to promote and achieve compliance with such
laws.
6.14.    Insider Subordinated Indebtedness. Cause any Insider Indebtedness owing
by any Loan Party to become Insider Subordinated Indebtedness (a) on or prior to
the Closing Date, in respect of any such Insider Indebtedness in existence as of
the Closing Date or (b) contemporaneously with the incurrence thereof, in
respect of any such Insider Indebtedness incurred at any time after the Closing
Date.
6.15.    Use of Proceeds. Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.
6.16.    Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations to be deemed “Designated Senior Indebtedness” or a similar concept
thereto, if applicable, for purposes of any subordinated Indebtedness of the
Loan Parties.
6.17.    Further Assurances. Execute any further instruments and take such
further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement.
6.18.    ObjectVideo. Not permit the assets of ObjectVideo Labs, LLC, a Delaware
limited liability company, at any time to be equal to or greater than 10% of the
total consolidated assets of Holdings and its consolidated Subsidiaries.
SECTION 7.
NEGATIVE COVENANTS
The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall not, nor shall it permit any of its Subsidiaries
to, directly or indirectly:
7.1.    Financial Condition Covenants.
(a)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as at the last day of any period of four consecutive
fiscal quarters of Holdings, measured on the last day of each quarter of
Holdings, to be less than 1.25:1.00.


99

--------------------------------------------------------------------------------




(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of Holdings,
measured on the last day of each quarter of Holdings, to exceed 3.50:1.00.
7.2.    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document;
(b)    Indebtedness of (i) any Loan Party owing to any other Loan Party, (ii)
any Subsidiary (which is not a Loan Party) to any other Subsidiary (which is not
a Loan Party); (iii) any Subsidiary that is not a Loan Party to any Loan Party
to the extent constituting an Investment permitted by and subject to the
limitations of Section 7.8(e)(iii); and (iv) any Loan Party to Subsidiaries that
are not Loan Parties; provided that such Indebtedness is subordinated to the
Obligations on terms and conditions reasonably acceptable to the Administrative
Agent;
(c)    Guarantee Obligations (i) of any Loan Party of the Indebtedness of any
other Loan Party; (ii) of any Subsidiary (which is not a Loan Party) of the
Indebtedness of any Loan Party, or (iii) by any Subsidiary (which is not a Loan
Party) of the Indebtedness of any other Subsidiary (which is not a Loan Party),
provided that, in any case (i), (ii) or (iii), the Indebtedness so guaranteed is
otherwise permitted by the terms hereof;
(d)    Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any Permitted Refinancing Indebtedness in respect thereof;
(e)    Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $5,000,000, and any Permitted Refinancing Indebtedness in respect
thereof;
(f)    Surety Indebtedness and any other Indebtedness in respect of letters of
credit, banker’s acceptances or similar arrangements, provided that the
aggregate amount of any such Indebtedness outstanding at any time shall not
exceed $1,000,000;
(g)    unsecured Indebtedness of the Loan Parties and their respective
Subsidiaries in an aggregate principal amount, for all such Indebtedness taken
together, not to exceed $500,000 at any one time outstanding;
(h)    obligations (contingent or otherwise) of the of the Loan Parties and
their respective Subsidiaries existing or arising under any Specified Swap
Agreement, provided that such obligations are (or were) entered into by such
Person in accordance with Section 7.13 and not for purposes of speculation;
(i)    Indebtedness of a Person (other than a Loan Party or one of their
respective Subsidiaries which constituted a Subsidiary prior to the consummation
of the applicable merger referenced below) existing at the time such Person is
merged with or into a Loan Party or a Subsidiary or becomes a Subsidiary;
provided that (i) such Indebtedness was not, in any case, incurred by such other
Person in connection with, or in contemplation of, such merger or acquisition,
(ii) such merger or acquisition constitutes a Permitted Acquisition, and


100

--------------------------------------------------------------------------------




(iii) with respect to any such Person who becomes a Subsidiary, (A) such
Subsidiary is the only obligor in respect of such Indebtedness, and (B) to the
extent such Indebtedness is permitted to be secured hereunder, only the assets
of such Subsidiary secure such Indebtedness;
(j)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(k)    Indebtedness in respect of workers’ compensation claims, payment
obligations in connection with health or other types of social security
benefits, unemployment or other insurance obligations, reclamation and statutory
obligations, in each case in the ordinary course of business;
(l)    Indebtedness in the form of purchase price adjustments, earn-outs,
deferred compensation, or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any Permitted Acquisition or other Investment permitted by Section 7.8
(collectively, “Deferred Payment Obligations”);
(m)    Unsecured Indebtedness of the Loan Parties owing to employees, former
employees, officers, former officers, directors, former directors (or any
spouses, ex-spouses, or estates of any of the foregoing) in connection with the
repurchase of Capital Stock of any Loan Party issued to any of the
aforementioned employees, former employees, officers, former officers,
directors, former directors (or any spouses, ex-spouses, or estates of any of
the foregoing) not to exceed $1,000,000 at any time outstanding; and
(n)    to the extent constituting Indebtedness, obligations underlying
Restricted Payments to the extent such obligations are permitted to be paid
under Section 7.6.
7.3.    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
(a)    Liens for Taxes, assessment or governmental charges, or levies not yet
due or that are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the applicable Group Member in conformity with GAAP;
(b)    carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
workmen’s repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than 30 days or that are
being contested in good faith by appropriate proceedings;
(c)    Liens imposed by Requirements of Law, pledges or deposits in connection
with workers’ compensation, unemployment insurance and other social security
legislation;
(d)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA);


101

--------------------------------------------------------------------------------




(e)    easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances or minor title deficiencies on or with respect to any real
property, in each case, whether now or hereafter in existence, incurred in the
ordinary course of business that, in the aggregate, are not substantial in
amount and that do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Group Member;
(f)    Liens in existence on the date hereof listed on Schedule 7.3(f) and any
Lien granted as a replacement or substitute for a Lien securing Indebtedness
permitted by Section 7.2(e); provided that (i) no such Lien is spread to cover
any additional property after the Closing Date, (ii) the amount of Indebtedness
secured thereby is not increased, (iii) the direct or any contingent obligor
with respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured thereby is permitted by Section 7.2(d);
(g)    Liens securing Indebtedness incurred pursuant to Section 7.2(e) to
finance the acquisition of fixed or capital assets; provided that (i) such Liens
shall be created substantially simultaneously or within three (3) months after
the acquisition of such fixed or capital assets, (ii) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and proceeds from the disposition of such property, (iii) the amount of
Indebtedness secured thereby is not increased; and (iv) the amount of the
Indebtedness secured thereby does not exceed $2,500,000;
(h)    Liens created pursuant to the Security Documents;
(i)    any interest or title of a lessor or licensor under any lease or license
entered into by a Group Member in the ordinary course of its business and
covering only the assets so leased or licensed;
(j)    judgment Liens that do not constitute a Default or an Event of Default
under Section 8.1(i) of this Agreement;
(k)    deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers;
(l)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents, securities, commodities and other funds
on deposit in one or more accounts maintained by a Group Member, in each case
arising in the ordinary course of business in favor of banks, other depositary
institutions, securities or commodities intermediaries or brokerages with which
such accounts are maintained securing amounts owing to such banks or financial
institutions with respect to cash management and operating account management or
are arising under Section 4208 or 4-210 of the UCC on items in the course of
collection;
(m)    (i) cash deposits and liens on cash and Cash Equivalents pledged to
secure Indebtedness permitted under Section 7.2(f), (ii) Liens securing
reimbursement obligations with respect to letters of credit permitted by Section
7.2(f) that encumber documents and other property relating to such letters of
credit, and (iii) Liens securing Obligations under any Specified Swap Agreements
permitted by Section 7.2(i);


102

--------------------------------------------------------------------------------




(n)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Group Member in
the ordinary course of business in accordance with the past practices of such
Group Member
(o)    Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction, covering only the items being collected upon;
(p)    Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with a Loan Party or becomes a
Subsidiary of a Loan Party or acquired by a Loan Party; provided that (i) such
Liens were not created in contemplation of such acquisition, merger,
consolidation or Investment, (ii) such Liens do not extend to any assets other
than those of such Person, and (iii) the applicable Indebtedness secured by such
Lien is permitted under Section 7.2;
(q)    the replacement, extension or renewal of any Lien permitted by clause (m)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby; and
(r)    Liens not otherwise permitted by this Section 7.3 securing Indebtedness
permitted by Section 7.2 so long as neither (i) the aggregate outstanding
principal amount of the obligations secured thereby nor (ii) the aggregate fair
market value (determined as of the date such Lien is incurred) of the assets
subject thereto exceeds (as to all Group Members) $500,000 at any one time.
7.4.    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
(a)    any Loan Party or Subsidiary of a Loan Party may be merged or
consolidated with or into a Loan Party (provided that such Loan Party shall be
the continuing or surviving Person);
(b)    any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) pursuant to any liquidation or other transaction that results in the assets
of such Subsidiary being transferred to the Borrower or any other Loan Party, or
(ii) pursuant to a Disposition permitted by Section 7.5; and
(c)    any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation.
7.5.    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary of Holdings,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:


103

--------------------------------------------------------------------------------




(a)    Dispositions of obsolete or worn out property in the ordinary course of
business and the abandonment or Disposition of Intellectual Property that is, in
the reasonable judgment of the Borrower, not material to the operation of the
applicable Loan Party’s business;
(b)    Dispositions of Inventory in the ordinary course of business;
(c)    Dispositions permitted by clause (i) of Section 7.4(b);
(d)    the sale or issuance of the Capital Stock of any Subsidiary of Holdings
to any Loan Party;
(e)    the use or transfer of money, cash or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents;
(f)    (i) the non-exclusive licensing or sub-licensing of patents, trademarks,
copyrights, and other Intellectual Property rights in the ordinary course of
business;
(g)    the Disposition of property (i) by any Loan Party to any other Loan
Party, (ii) by any Subsidiary (which is not a Loan Party) to any other Group
Member, and (iii) by any Loan Party to any Subsidiary (which is not a Loan
Party) pursuant to an Investment permitted under Section 7.8(e)(iii);
(h)    Dispositions of property subject to a Casualty Event;
(i)    leases or subleases of Real Property and security deposits required
pursuant thereto;
(j)    the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;
(k)    any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders;
(l)    Dispositions of other property having a fair market value not to exceed
$5,000,000 in the aggregate for any fiscal year of the Borrower, provided that
at the time of any such Disposition, no Event of Default shall have occurred and
be continuing or would result from such Disposition;
(m)    payments permitted under Section 7.6, Investments permitted under Section
7.8, and Liens permitted under Section 7.3; and
(n)    (x) discounts of or forgiveness of accounts receivable or in connection
with the collection or compromise thereof, in each case, in the ordinary course
of business, and (y) sales, transfers and other Dispositions of accounts
receivable in connection with collection thereof in the ordinary course of
business;


104

--------------------------------------------------------------------------------




(o)    Dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding, of any property or asset of a Group Member in an amount not to
exceed, together with Dispositions permitted pursuant to clause (l) above,
$5,000,000 in the aggregate for any fiscal year of the Borrower; and
(p)    Disposition of assets acquired by a Loan Party pursuant to a Permitted
Acquisition of a Loan Party disposed of within twelve (12) months after the date
of the Permitted Acquisition so long as the consideration received for the
assets to be so disposed is at least equal to the fair market value thereof and,
at the reasonable discretion of the Administrative Agent, applied in reduction
of the Obligations.
provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value.
7.6.    Restricted Payments. Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness, pay any Deferred Payment
Obligation, declare or pay any dividend (other than dividends payable solely in
common stock of the Person making such dividend) on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Group Member, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that:
(a)    any Group Member may (i) make Restricted Payments to any Borrower and
(ii) declare and make dividends which are payable solely in the common Capital
Stock of such Group Member;
(b)    so long as no Event of Default shall have occurred and be continuing, the
Borrower and its Subsidiaries may make payments in respect of purchase price
adjustments in connection with a Permitted Acquisition;
(c)    each Loan Party may, (i) purchase common Capital Stock or common Capital
Stock options from present or former directors, officers, employees or
consultants of any Group Member upon the death, disability or termination of
employment of such director, officer, employee or consultant, (ii) declare and
pay dividends in cash in respect of its Capital Stock; provided that, in each
case on a pro forma basis after giving effect to any such repurchase or
dividend, (i) the Consolidated Leverage Ratio does not exceed 3.25:1.00, or (ii)
the Consolidated Leverage Ratio exceeds 3.25:1.00, provided that the aggregate
amount of repurchases or dividends made under this clause (ii) shall not exceed
$25,000,000 during the term of this Agreement; and
(d)    so long as no Event of Default shall have occurred and be continuing, pay
any Deferred Payment Obligation; provided that the aggregate amount of payments
made under this clause (d) shall not exceed $10,000,000 during the term of this
Agreement.


105

--------------------------------------------------------------------------------




(e)    other Restricted Payments disclosed on Schedule 7.6(d).
7.7.    [Reserved].
7.8.    Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except, without duplication:
(a)    extensions of trade credit in the ordinary course of business;
(b)    Investments in cash and Cash Equivalents;
(c)    Guarantee Obligations permitted by Section 7.2;
(d)    loans and advances to officers, directors and employees of any Group
Member in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount for all Group Members not to
exceed $250,000 at any one time outstanding;
(e)    intercompany Investments by (i) any Group Member in a Loan Party, (ii)
any Subsidiary (which is not a Loan Party) in any other Subsidiary (which is not
a Loan Party) and any Group Member, or (iii) any Loan Party to any Subsidiary
that is not a Loan Party, provided that (A) the aggregate amount of all such
Investments (including, without limitation, transactions contemplated by Section
7.2(b)(iii) and Section 7.5(g)(iii)) made pursuant to this clause (iii) shall
not exceed $5,000,000 in any fiscal year of the Borrower or $10,000,000 in the
aggregate (in each case or such greater amount approved by the Administrative
Agent) at any time during the term of this Agreement and (B) immediately before
and immediately after making such Investment, no Default or Event of Default
shall have occurred and be continuing;
(f)    Investments in the ordinary course of business consisting of endorsements
of negotiable instruments for collection or deposit;
(g)    Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to such Group Member as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;
(h)    (i) Investments constituting Permitted Acquisitions, and (ii) Investments
held by any Person as of the date such Person is acquired in connection with a
Permitted Acquisition, provided that (A) such Investments were not made, in any
case, by such Person in connection with, or in contemplation of, such Permitted
Acquisition, and (B) with respect to any such Person which becomes a Subsidiary
as a result of such Permitted Acquisition, such Subsidiary remains the only
holder of such Investment;
(i)    deposits made to secure the performance of leases, licenses or contracts
in the ordinary course of business, and other deposits made in connection with
the incurrence of Liens permitted under Section 7.3;


106

--------------------------------------------------------------------------------




(j)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5, to the extent not exceeding the
limits specified therein with respect to the receipt of non-cash consideration
in connection with such Dispositions;
(k)    Investments consisting of loans to customers to finance purchases by such
customers;
(l)    Investments listed on Schedule 7.8(l);
(m)    Investments consisting of loans to clients in the ordinary course of
business not to exceed $20,000,000 at any time outstanding;
(n)    purchases or other acquisitions by any Group Member of the Capital Stock
in a Person that, upon the consummation thereof, will be a Subsidiary (including
as a result of a merger or consolidation) or all or substantially all of the
assets of, or assets constituting one or more business units of, any Person
(each, a “Permitted Acquisition”); provided that, with respect to each such
purchase or other acquisition:
(i)    the newly-created or acquired Subsidiary (or assets acquired in
connection with an asset sale) shall be (x) in the same or a related line of
business as that conducted by the Loan Parties on the date hereof, or (y) in a
business that is ancillary to and in furtherance of the line of business as that
conducted by the Loan Parties on the date hereof;
(ii)    all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;
(iii)    no Loan Party shall, as a result of or in connection with any such
purchase or acquisition, assume or incur any direct or contingent liabilities
(whether relating to environmental, tax, litigation or other matters) that, as
of the date of such purchase or acquisition, could reasonably be expected to
result in the existence or incurrence of a Material Adverse Effect;
(iv)    the Borrower shall give the Administrative Agent at least three (3)
Business Days’ prior written notice of any such purchase or acquisition;
(v)    the Borrower shall have delivered to the Administrative Agent all
material acquisition documents and to the extent required in the acquisition
documents, the Borrower shall have received all required regulatory and third
party approvals;
(vi)    if requested by the Administrative Agent delivery by the Borrower to the
Administrative Agent of copies of environmental assessments, if any, performed
or delivered in connection with such Permitted Acquisition, in each case
satisfactory to the Administrative Agent,
(vii)    except with respect to an acquisition in which the acquisition
consideration is less than $40,000,000, delivery by the Borrower to the
Administrative Agent of


107

--------------------------------------------------------------------------------




a description of the proposed acquisition, and (ii) to the extent available, a
due diligence package, in each case, prior to closing of the acquisition;
(viii)    any such newly-created or acquired Subsidiary, or the Loan Party that
is the acquirer of assets in connection with an asset acquisition, shall comply
with the requirements of Section 6.12, except to the extent compliance with
Section 6.12 is prohibited by pre-existing Contractual Obligations or
Requirements of Law binding on such Subsidiary or its properties;
(ix)    (x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing, (y) immediately after giving effect to such purchase
or other acquisition, the Borrower and its Subsidiaries shall be in compliance
with each of the covenants set forth in Section 7.1, based upon internally
prepared financial statements, in a form reasonably satisfactory to the
Administrative Agent and the Borrower, and delivered to the Administrative Agent
at least three (3) Business Days prior to such acquisition which give effect, on
a Pro Forma Basis, to such acquisition or other purchase and (z) (i) immediately
after giving effect to such purchase or other acquisition, the Borrower and its
Subsidiaries shall have a Consolidated Leverage Ratio of not greater than
3.25:1.00 or (ii) such purchase or acquisition is financed solely with the
proceeds of new equity contributed to the Borrower and the aggregate purchase
price (including costs and expenses, Deferred Payment Obligations and
indebtedness assumed and/or incurred in connection therewith) paid in connection
with such acquisition does not exceed $25,000,000;
(x)    no Indebtedness is assumed or incurred in connection with any such
purchase or acquisition other than Indebtedness permitted by the terms of
Section 7.2(i);
(xi)    such purchase or acquisition shall not constitute an Unfriendly
Acquisition;
(xii)    the person or assets being acquired are organized or located within the
United States (other than acquisitions the aggregate amount of cash
consideration (including costs and expenses, Deferred Payment Obligations and
indebtedness assumed and/or incurred in connection therewith) which does not
exceed $20,000,000 (which acquisitions shall be subject to such conditions as
reasonably determined by the Administrative Agent on a case by case basis); and
(xiii)    the Borrower shall have delivered to the Administrative Agent, at
least five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition.
7.9.    ERISA. The Borrower shall not, and shall not permit any of its ERISA
Affiliates to:


108

--------------------------------------------------------------------------------




(a)    terminate any Pension Plan so as to result in any material liability to
any Loan Party, (b) permit to exist any ERISA Event, or any other event or
condition with respect to any Plan, which presents the risk of a material
liability to any Loan Party, (c) make a complete or partial withdrawal (within
the meaning of ERISA Section 4201) from any Multiemployer Plan so as to result
in any material liability to any Loan Party, (d) enter into any new Plan or
modify any existing Plan so as to increase its obligations thereunder which
could result in any material liability to any Loan Party, (e) permit the present
value of all nonforfeitable accrued benefits under any Pension Plan (using the
actuarial assumptions utilized by the PBGC upon termination of a Plan)
materially to exceed the fair market value of Pension Plan assets allocable to
such benefits, all determined as of the most recent valuation date for each such
Pension Plan, or (f) engage in any transaction which would cause any obligation,
or action taken or to be taken, hereunder (or the exercise by the Administrative
Agent or any Lender of any of its rights under this Agreement, any Note or the
other Loan Documents) to be a nonexempt (under a statutory or administrative
class exemption) prohibited transaction under ERISA or Section 4975 of the Code
as a result of which the Borrower could reasonably be expected to incur a direct
or indirect material liability.
7.10.    Modifications of Certain Debt Instruments. Other than pursuant to any
refinancing or replacement of Indebtedness permitted by Section 7.2, amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Indebtedness
permitted by Section 7.2 (other than Indebtedness pursuant to any Loan Document)
that would shorten the maturity (but only to the extent such shortening would
result in the maturity of such Indebtedness to be prior to three (3) months
after the Maturity Date) or increase the amount of any payment of principal
thereof or the rate of interest thereon or shorten any date for payment of
interest thereon or that would be otherwise materially adverse to any Lender or
any other Secured Party.
7.11.    Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Loan Party) unless such transaction is (a) otherwise
permitted under this Agreement, (b) in the ordinary course of business of the
relevant Group Member, and (c) upon fair and reasonable terms no less favorable
to the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate, except that the following
shall be permitted:
(a)    reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements;
(b)    any issuance or sale that is otherwise permitted by this Agreement by
Holdings after the Closing Date of any Capital Stock of Holdings to Affiliates,
directors, officers or employees of the Borrowers or any of their respective
Subsidiaries;
(c)    subject to Section 7.2(b)(iii) and Section 7.8(e)(iii), transactions with
other direct and indirect Subsidiaries of Holdings consisting of the
cross-selling of products, the payment and receipt of sales commissions and
customary transfer pricing among Affiliates,


109

--------------------------------------------------------------------------------




provided in each case, such transactions are in the ordinary course of business
on an arm’s length basis and for fair consideration; and
(d)    transactions exclusively among or between non-Loan Parties.
7.12.    Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction
unless (a) the Disposition of the applicable property subject to such Sale
Leaseback Transaction is permitted under Section 7.5 (including with respect to
the application of the cash proceeds received in connection therewith), and (b)
any Liens in the property of any Loan Party incurred in connection with any such
Sale Leaseback Transaction are permitted under Section 7.3.
7.13.    Swap Agreements. Enter into any Swap Agreement, except Specified Swap
Agreements or other Interest Rate Agreements which are entered into by a Group
Member to (a) hedge or mitigate risks to which such Group Member has actual
exposure (other than those in respect of Capital Stock), or (b) effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of such Group Member.
7.14.    Accounting Changes. Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.
7.15.    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its Obligations
under the Loan Documents to which it is a party, other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations or Liens otherwise permitted by Section 7.3
hereof (in which case, any prohibition or limitation shall only be effective
against the assets financed or secured thereby), (c) customary restrictions on
the assignment of leases, licenses and other agreements, (d) any agreement
evidencing an asset sale, as to the assets being sold, and (e) agreements that
are customary provisions restricting assignment or transfer of any contract
entered into in the ordinary course of business.
7.16.    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Loan Party and any of their respective Subsidiaries to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or to pay any Indebtedness owed to, any other Group Member, (b) make loans or
advances to, or other Investments in, any other Group Member, or (c) transfer
any of its assets to any other Group Member, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with a
Disposition permitted hereby of all or substantially all of the Capital Stock or
assets of such Subsidiary, (iii) customary restrictions on the assignment of
leases, licenses and other agreements, (iv) restrictions of the nature referred
to in clause (c) above under agreements governing purchase money liens or
Capital Lease Obligations otherwise permitted hereby which restrictions are only
effective against the assets financed thereby, (v) agreements binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of the
Borrower,


110

--------------------------------------------------------------------------------




so long as such agreements were not entered into in contemplation of such Person
becoming a Subsidiary of the Borrower, or (vi) the transfer of any property
subject to Liens permitted by Section 7.3.
7.17.    Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, ancillary or incidental thereto.
7.18.    Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.
7.19.    Certification of Certain Equity Interests. Take any action to
certificate any Equity Interests having been pledged to the Administrative Agent
(for the ratable benefit of the Secured Parties) which were uncertificated at
the time so pledged, in any such case, without first obtaining the
Administrative Agent’s prior written consent to do so and undertaking to the
reasonable satisfaction of the Administrative Agent all such actions as may
reasonably be requested by the Administrative Agent to continue the perfection
of its Liens (held for the ratable benefit of the Secured Parties) in any such
newly certificated Equity Interests.
7.20.    Amendments to Organizational Agreements and Material Contracts. (a)
Amend or permit any amendments to any Loan Party’s organizational documents; or
(b) amend or permit any amendments to, or terminate or waive any provision of,
any material Contractual Obligation, in each case under (a) or (b) if such
amendment, termination, or waiver would be adverse to Administrative Agent or
the Lenders in any material respect.
7.21.    Use of Proceeds. Use the proceeds of any Loan or extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board; (b)
to finance an Unfriendly Acquisition; (c) to fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swingline Lender, or otherwise) of Sanctions
or any anti-money laundering laws, rules and regulations (or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity in violation of the foregoing); or (d) for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.
7.22.    Subordinated Debt. Make any voluntary or optional payment, prepayment
or repayment on, redemption, exchange or acquisition for value of, or any
sinking fund or similar payment with respect to, any Subordinated Indebtedness,
except as permitted by the subordination provisions in the applicable loan
documents with respect thereto and any


111

--------------------------------------------------------------------------------




subordination agreement with respect thereto in favor of the Administrative
Agent and the Lenders.
7.23.    Anti-Terrorism Laws. Conduct, deal in or engage in or permit any
Affiliate or agent of any Loan Party within its control to conduct, deal in or
engage in any of the following activities: (a) conduct any business or engage in
any transaction or dealing with any person blocked pursuant to Executive Order
No. 13224 (a “Blocked Person”), including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; (b) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or (c) engage in on conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the Patriot Act. The
Borrower shall deliver to the Administrative Agent and the Lenders any
certification or other evidence reasonably requested from time to time by the
Administrative Agent or any Lender confirming the Borrower's compliance with
this Section 7.23.
7.24.    Certain Deposit Accounts. Maintain cash, Cash Equivalents, or other
amounts, in each case, that are credited to foreign deposit accounts or foreign
securities accounts (or, as to any Subsidiary that is not a Loan Party, maintain
cash or Cash Equivalents or any amounts credited to any deposit accounts or
securities accounts), taken as a whole, in an aggregate amount in excess of
$100,000 at any time.
SECTION 8.
EVENTS OF DEFAULT
8.1.    Events of Default. The occurrence of any of the following shall
constitute an Event of Default:
(a)    the Borrower shall fail to pay any amount of principal of any Loan when
due in accordance with the terms hereof (including Section 2.8); or the Borrower
shall fail to pay any amount of interest on any Loan, or any other amount
payable hereunder or under any other Loan Document (other than a Bank Services
Agreement), within three (3) Business Days after any such interest or other
amount becomes due in accordance with the terms hereof; or
(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document (other than a Bank Services Agreement) or
that is contained in any certificate, document or financial or other statement
furnished by it at any time under or in connection with this Agreement or any
such other Loan Document (other than a Bank Services Agreement) (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or
(c)    (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 5.3, Section 6.1, clause (i) or (ii) of Section
6.5(a), Section 6.6(b), Section 6.8(a), Section 6.10, Section 6.16 or Section 7
of this Agreement or (ii) an “Event of Default” under and as defined in any
Security Document shall have occurred and be continuing; or


112

--------------------------------------------------------------------------------




(d)    any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.2 and such default shall continue unremedied
for a period of 5 days thereafter; or
(e)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than a Bank Services Agreement) to which it is party (other than as provided in
paragraphs (a) through (d) of this Section), and such default shall continue
unremedied for a period of 30 days thereafter; or
(f)    (1) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest, fees, costs or expenses on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; (iii) default in making
any payment or delivery under any such Indebtedness constituting a Swap
Agreement beyond the period of grace, if any, provided in such Swap Agreement;
or (iv) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to (x) cause, or to permit the holder or beneficiary of, or, in the
case of any such Indebtedness constituting a Swap Agreement, counterparty under,
such Indebtedness (or a trustee or agent on behalf of such holder, beneficiary,
or counterparty) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable or (in
the case of any such Indebtedness constituting a Swap Agreement) to be
terminated, or (y) to cause, with the giving of notice if required, any Group
Member to purchase or redeem or make an offer to purchase or redeem such
Indebtedness prior to its stated maturity; provided that, unless such
Indebtedness constitutes a Specified Swap Agreement, a default, event or
condition described in clause (i), (ii), (iii), or (iv) of this paragraph (e)
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults, events or conditions of the type described in clauses (i),
(ii), (iii), and (iv) of this paragraph (e) shall have occurred with respect to
Indebtedness the outstanding principal amount (and, in the case of Swap
Agreements, other than Specified Swap Agreements, the Swap Termination Value) of
which, individually or in the aggregate of all such Indebtedness, exceeds in the
aggregate $1,000,000; or (2) any material default or event of default (however
designated) shall occur with respect to any Subordinated Indebtedness in excess
of $1,000,000 of any Group Member; or
(g)    (i) any Group Member shall commence any case, proceeding or other action
under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or seeking
appointment of a receiver, trustee, custodian, conservator, judicial manager or
other similar official for it or for all or any substantial part of its assets,
or any Group Member shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Group Member any case,
proceeding or other action of a nature referred to in clause (i) above that (a)
results in the entry of an order for relief or any such adjudication or
appointment, or (b) remains undismissed, undischarged or unbonded for a period
of 45 days


113

--------------------------------------------------------------------------------




(provided that, during such 45 day period, no Loans shall be advanced or Letters
of Credit issued hereunder); or (iii) there shall be commenced against any Group
Member any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 45 days from the entry thereof (provided that, during such
45 day period, no Loans shall be advanced or Letters of Credit issued
hereunder); or (iv) any Group Member shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
(h)    There shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with a total outstanding
liability of any Loan Party or any ERISA Affiliate thereof in excess of
$1,000,000; or there exists an amount of unfunded benefit liabilities (as
defined in Section 4001(a)(18) of ERISA), individually or in the aggregate for
all Pension Plans (excluding for purposes of such computation any Pension Plans
with respect to which assets equal or exceed benefit liabilities) which exceeds
$1,000,000; or
(i)    There is entered against any Group Member (i) one or more final judgments
or orders for the payment of money or fines or penalties issued by any
Governmental Authority involving in the aggregate a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $1,000,000 or more, or (ii) one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case (i) or (ii), (A)
enforcement proceedings are commenced by any creditor or any such Governmental
Authority, as applicable, upon such judgment, order, penalty or fine, as
applicable, or (B) such judgment, order, penalty or fine, as applicable, shall
not have been vacated, discharged, stayed or bonded, as applicable, pending
appeal within 20 Business Days from the entry or issuance thereof; or
(j)    (i) any of the Security Documents shall cease, for any reason, to be in
full force and effect (other than pursuant to the terms thereof), or any Loan
Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or
(ii)    there shall be commenced against any Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged or stayed or bonded pending appeal within 10 days from the
entry thereof; or
(iii)    any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or
(k)    the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or


114

--------------------------------------------------------------------------------




(l)    a Change of Control shall occur; or
(m)    any of the Governmental Approvals necessary for any Group Member to
operate in the ordinary course shall have been (i) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term or (ii) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of the
Governmental Approvals or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or nonrenewal (A) has, or could
reasonably be expected to have, a Material Adverse Effect, or (B) materially
adversely affects the legal qualifications of any Group Member to hold any
material Governmental Approval in any applicable jurisdiction and such
revocation, rescission, suspension, modification or nonrenewal could reasonably
be expected to materially adversely affect the status of or legal qualifications
of any Group Member to hold any material Governmental Approval in any other
jurisdiction; or
(n)    Any Loan Document (other than a Bank Services Agreement) not otherwise
referenced in Section 8.1(j) or (k), at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or the Discharge of Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document (other than a Bank Services
Agreement); or any Loan Party denies that it has any or any further liability or
obligation under any Loan Document (other than a Bank Services Agreement) to
which it is a party, or purports to revoke, terminate or rescind any such Loan
Document (other than a Bank Services Agreement).
8.2.    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (g) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (other than any Bank Services Agreement) shall automatically
immediately become due and payable, and
(b)    if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments, the
Swingline Commitments and the L/C Commitments to be terminated forthwith,
whereupon the Revolving Commitments, the Swingline Commitments and the L/C
Commitments shall immediately terminate; (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (other than any Bank Services Agreement)
to be due and payable forthwith, whereupon the same shall immediately become due
and payable; (iii) any Banks Services Provider may terminate any of its
respective foreign exchange service agreements or other Bank Services Agreement
then outstanding; and (iv) exercise on behalf of itself, the Lenders and the


115

--------------------------------------------------------------------------------




Issuing Lender all rights and remedies available to it, the Lenders and the
Issuing Lender under the Loan Documents (other than a Bank Services Agreement).
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall Cash Collateralize an amount equal to 105% of the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
so Cash Collateralized shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations of the Borrower
hereunder and under the other Loan Documents in accordance with Section 8.3. In
addition, (x) the Borrower shall also Cash Collateralize the full amount of any
Swingline Loans then outstanding, and (y) to the extent elected by the
applicable Bank Services Provider, the Borrower shall also Cash Collateralize
the amount of any Obligations in respect of Bank Services then outstanding.
After all such Letters of Credit and Bank Services Agreements shall have been
terminated, expired or fully drawn upon, as applicable, and all amounts drawn
under any such Letters of Credit shall have been reimbursed in full and all
other Obligations of the Borrower and the other Loan Parties (including any such
Obligations arising in connection with Bank Services) shall have been paid in
full, the balance, if any, of the funds having been so Cash Collateralized shall
be returned to the Borrower (or such other Person as may be lawfully entitled
thereto). Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.
8.3.    Application of Funds. After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:
First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19,
2.20 and 2.21) payable to the Administrative Agent in its capacity as such
(including interest thereon);
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender (including any Letter of
Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Lender and
amounts payable under Sections 2.19, 2.20 and 2.21), in each case, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Disbursements
which have not yet been converted into Revolving Loans, in each case, ratably
among the Lenders and the Issuing Lender, in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, in each case, ratably among the Lenders and the Issuing Lender,
in proportion to the respective amounts described in this clause Fourth held by
them;


116

--------------------------------------------------------------------------------




Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;
Sixth, if so elected by the applicable Bank Services Provider or applicable
Qualified Counterparty, to the Administrative Agent for the ratable account of
each Bank Services Provider and Qualified Counterparty, to repay or Cash
Collateralize Obligations arising in connection with Bank Services and Specified
Swap Agreements that are then due and payable;
Seventh, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations owing to the Administrative Agent and
the other Secured Parties on such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.
Subject to Sections 2.24(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.
SECTION 9.
THE ADMINISTRATIVE AGENT
9.1.    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints SVB to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
(b)    The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders, the Issuing Lender, and the Swingline Lender,
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or obligations, except those expressly set forth herein and in
the other Loan Documents, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.


117

--------------------------------------------------------------------------------




Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(c)    The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders (in their respective capacities as a
Lender and, as applicable, Qualified Counterparty and provider of Bank Services)
hereby irrevocably (i) authorizes the Administrative Agent to enter into all
other Loan Documents, as applicable, including the Guarantee and Collateral
Agreement and any subordination agreements, and (ii) appoints and authorizes the
Administrative Agent to act as the agent of the Secured Parties for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. The Administrative Agent,
as collateral agent and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.2 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Section 9 and Section 10 (including
Section 9.7, as though such co-agents, sub-agents and attorneys-in-fact were the
collateral agent under the Loan Documents) as if set forth in full herein with
respect thereto. Without limiting the generality of the foregoing, the
Administrative Agent is further authorized on behalf of all the Lenders, without
the necessity of any notice to or further consent from the Lenders, from time to
time to take any action, or permit the any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent to take any action, with
respect to any Collateral or the Loan Documents which may be necessary to
perfect and maintain perfected the Liens upon any Collateral granted pursuant to
any Loan Document.
9.2.    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such subagent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Section shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Facilities provided for herein as well as
activities as the Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub agents.
9.3.    Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:
(a)    be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;


118

--------------------------------------------------------------------------------




(b)    have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(c)    except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
9.4.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the


119

--------------------------------------------------------------------------------




contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of Lenders as shall be provided for herein or in the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.
9.5.    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
9.6.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action


120

--------------------------------------------------------------------------------




under or based upon this Agreement, the other Loan Documents or any related
agreement or any document furnished hereunder or thereunder, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Group Members and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Group Member or any Affiliate
of a Group Member that may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys in fact or
affiliates.
9.7.    Indemnification. Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender and the Swingline Lender and each of
its Related Parties in its capacity as such (to the extent not reimbursed by the
Borrower or any other Loan Party pursuant to any Loan Document and without
limiting the obligation of the Borrower or any other Loan Party to do so)
according to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, in accordance with its Aggregate Exposure
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or such other Person in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent or such other Person under or in connection
with any of the foregoing and any other amounts not reimbursed by the Borrower
or such other Loan Party; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted primarily from the Administrative Agent’s or such other
Person’s gross negligence or willful misconduct, and that with respect to such
unpaid amounts owed to the Issuing Lender or the Swingline Lender solely in its
capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought). The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.
9.8.    Agent in Its Individual Capacity. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person


121

--------------------------------------------------------------------------------




were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
9.9.    Successor Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-


122

--------------------------------------------------------------------------------




agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as the Administrative Agent.
9.10.    Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document (i) upon the Discharge
of Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, Bank Services and Specified
Swap Agreements (other than Letters of Credit, Bank Services and Specified Swap
Agreements the Obligations in respect of which have been Cash Collateralized in
an amount equal to 103% thereof in accordance with the terms hereof or as to
which other arrangements satisfactory to the Administrative Agent, the Issuing
Lender, provider of Bank Services or any applicable Qualified Counterparty, as
applicable, shall have been made), (ii) that is sold or otherwise disposed of or
to be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document, or (iii)
subject to Section 10.1, if approved, authorized or ratified in writing by the
Required Lenders;
(b)    to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g) and (i); and
(c)    to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.
(d)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its guarantee obligations under the Guarantee and
Collateral Agreement pursuant to this Section 9.10.
(e)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
(f)    No Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce any Guarantee of the Secured Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof; provided that, for the
avoidance of doubt, in no event shall a Secured Party be restricted hereunder
from filing a proof of claim in an Insolvency Proceeding. In the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Secured Party may be the purchaser or licensor of any or all of such Collateral
at any such sale or other


123

--------------------------------------------------------------------------------




disposition, and the Administrative Agent, as agent for and representative of
the Secured Party (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Secured Obligations as a
credit on account of the purchase price for any collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Secured Obligations provided under the Loan Documents, to have agreed to the
foregoing provisions. In furtherance of the foregoing and not in limitation
thereof, no Swap Agreement the obligations under which constitute Secured
Obligations will create (or be deemed to create) in favor of any Secured Party
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Loan Party under any Loan
Document except as expressly provided in the Guarantee and Collateral Agreement.
By accepting the benefits of the Collateral, each Secured Party that is a party
to any such Hedging Agreement shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.
9.11.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Obligations in respect of any
Letter of Credit and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent


124

--------------------------------------------------------------------------------




and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.9 and 10.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
9.12.    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the “Co-Bookrunners” or
“Co-Lead Arrangers” listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, the Issuing Lender or the Swingline Lender hereunder.
9.13.    Survival.
This Section 9 shall survive the Discharge of Obligations.
9.14.    Reports and Financial Statements.
Each Bank Services Provider agrees to furnish to the Administrative Agent at
such frequency as the Administrative Agent may reasonably request with a summary
of all Obligations in respect of Bank Services due or to become due to such Bank
Services Provider. In connection with any distributions to be made hereunder,
the Administrative Agent shall be entitled to assume that no amounts are due to
any Bank Services Provider unless the Administrative Agent has received written
notice thereof from such Bank Services Provider and if such notice is received,
the Administrative Agent shall be entitled to assume that the only amounts due
to such Bank Services Provider on account of Bank Services is the amount set
forth in such notice.
SECTION 10.
MISCELLANEOUS
10.1.    Amendments and Waivers.
(a)    Neither this Agreement, nor any other Loan Document (other than any L/C
Related Document and other than any Bank Services Agreement), nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 10.1. The Required Lenders and each Loan
Party party to the relevant Loan Document may, or, with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or


125

--------------------------------------------------------------------------------




the other Loan Documents or any Default or Event of Default and its
consequences; provided that no such waiver and no such amendment, supplement or
modification shall (A) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, reduce the stated rate of any interest
or fee payable hereunder (except that any amendment or modification of defined
terms used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (A)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby; (B)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all of the Guarantors from their obligations under
the Guarantee and Collateral Agreement, in each case without the written consent
of all Lenders; (D) (i) amend, modify or waive the pro rata requirements of
Section 2.18 in a manner that adversely affects Revolving Lenders without the
written consent of each Revolving Lender or (ii) amend, modify or waive the pro
rata requirements of Section 2.18 in a manner that adversely affects the L/C
Lenders without the written consent of each L/C Lender; (E) reduce the
percentage specified in the definition of Required Lenders without the written
consent of all Revolving Lenders; (F) amend, modify or waive any provision of
Section 9 without the written consent of the Administrative Agent; (G) amend,
modify or waive any provision of Section 2.6 or 2.7 without the written consent
of the Swingline Lender; (H) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lender; or (I)(i) amend or modify the
application of prepayments set forth in Section 2.12(e) or the application of
payments set forth in Section 8.3 in a manner that adversely affects Revolving
Lenders without the written consent of the Required Lenders, (ii) amend or
modify the application of prepayments set forth in Section 2.12(e) or the
application of payments set forth in Section 8.3 in a manner that adversely
affects the L/C Lenders without the written consent of the L/C Lenders, or (iii)
amend or modify the application of payments provisions set forth in Section 8.3
in a manner that adversely affects the Issuing Lender, provider of Bank Services
or any Qualified Counterparty, as applicable, without the written consent of the
Issuing Lender, provider of Bank Services or each such Qualified Counterparty,
as applicable. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent, the Issuing
Lender, provider of Bank Services, each Qualified Counterparty, and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured during the period such waiver is
effective; but no such waiver shall extend to any subsequent or other Default or
Event of Default, or impair any right consequent thereon. Notwithstanding the
foregoing, the Issuing Lender may amend any of the L/C Documents without the
consent of the Administrative Agent or any other Lender.
(b)    Notwithstanding anything to the contrary contained in Section 10.1(a)
above, in the event that the Borrower or any other Loan Party, as applicable,
requests that this Agreement or any of the other Loan Documents, as applicable,
be amended or otherwise modified in a manner which would require the consent of
all of the Lenders and such amendment or other modification is agreed to by the
Borrower and/or such other Loan Party, as applicable,


126

--------------------------------------------------------------------------------




the Required Lenders and the Administrative Agent, then, with the consent of the
Borrower and/or such other Loan Party, as applicable, the Administrative Agent
and the Required Lenders, this Agreement or such other Loan Document, as
applicable, may be amended without the consent of the Lender or Lenders who are
unwilling to agree to such amendment or other modification (each, a “Minority
Lender”), to provide for:
(i)    the termination of the Commitments of each such Minority Lender;
(ii)    the assumption of the Loans and Commitments of each such Minority Lender
by one or more Replacement Lenders pursuant to the provisions of Section 2.23;
and
(iii)    the payment of all interest, fees and other obligations payable or
accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.
(c)    Notwithstanding any provision herein to the contrary but subject to the
proviso in Section 10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower, (i) to add one or more additional credit or term loan
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders.
(d)    Notwithstanding any provision herein to the contrary, any Bank Services
Agreement may be amended or otherwise modified by the parties thereto in
accordance with the terms thereof without the consent of the Administrative
Agent or any Lender.
10.2.    Notices.
(a)    All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile or electronic
mail), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered, or three (3) Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or
electronic mail notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:
Borrower:
Alarm.com Incorporated
 
8281 Greensboro Drive, Suite 100
 
Tysons, Virginia 22102



127

--------------------------------------------------------------------------------




 
Attn: Mr. Steve Valenzuela
 
Facsimile No.: (703) 342-4352
 
E-Mail: svalenzuela@alarm.com
 
 
 
with a copy to:
 
 
 
Nelson Mullins Riley & Scarborough LLP
 
Atlantic Station
 
201 17th Street NW, Suite 1700
 
Atlanta, Georgia 30363
 
Attention: William R. Gaines, Jr., Esq.
 
Facsimile No.: (404) 322-6050
 
E-Mail:
 
 
Administrative Agent:
Silicon Valley Bank
 
275 Grove Street, Suite 2-200
 
Newton, Massachusetts 02466
 
Attention: Mr. Philip Silvia
 
Facsimile No.: (617) 969-5478
 
E-Mail: psilvia@svb.com
 
 
 
with a copy to:
 
 
 
Riemer & Braunstein, LLP
 
3 Center Plaza
 
Boston, Massachusetts 02108
 
Attention: Charles W. Stavros, Esq.
 
Facsimile No.: (617) 692-3441
 
E-Mail: cstavros@riemerlaw.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 unless otherwise agreed by the Administrative
Agent and the applicable Lender. The Administrative Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (a)
notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment); and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its email address as described in
the foregoing clause (a) of notification that such notice or


128

--------------------------------------------------------------------------------




communication is available and identifying the website address therefor;
provided that, for both clauses (a) and (b), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    (i) Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).
(ii)    the Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.
10.3.    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
10.5.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable


129

--------------------------------------------------------------------------------




fees, charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the Facilities, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, and (iii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the reasonable and documented fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued or participated in hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.5(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.


130

--------------------------------------------------------------------------------




(c)    Reimbursement by Lenders. To the extent that the Borrower or any other
Loan Party pursuant to any other Loan Document for any reason fails indefeasibly
to pay any amount required under paragraph (a) or (b) of this Section to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Issuing
Lender, the Swingline Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender, the Swingline Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to the Issuing
Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Revolving
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) and provided further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 2.1,
2.4 and 2.20(e).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent, the Issuing Lender and the Swingline
Lender, the replacement of any Lender, the termination of the Loan Documents,
the termination of the Commitments and the Discharge of Obligations.
10.6.    Successors and Assigns; Participations and Assignments.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (which for purposes of this
Section 10.6 shall include any Bank Service Provider (as provider of Bank
Services)), except that neither the Borrower nor any other Loan


131

--------------------------------------------------------------------------------




Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.


132

--------------------------------------------------------------------------------




(iii)    Required Consents. No consent shall be required for any assignment by a
Lender except to the extent required by paragraph (b)(i)(B) of this Section and,
in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Facility if such assignment is to a Person that is not a Lender
with a Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and
(C)    the consent of the Issuing Lender and the Swingline Lender shall be
required for any assignment in respect of the Revolving Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (payable by the parties to such
assignment, not the Borrower); provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent any such administrative questionnaire as the
Administrative Agent may request.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
a Loan Party or any of a Loan Party’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust established
for, or owned and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the


133

--------------------------------------------------------------------------------




Issuing Lender, the Swingline Lender and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 2.21 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in California a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a holding company, investment vehicle or
trust established for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender


134

--------------------------------------------------------------------------------




in connection with such Lender’s rights and obligations under this Agreement.
For the avoidance of doubt, each Lender shall be responsible for the indemnities
under Sections 2.20(e) and 9.7 with respect to any payments made by such Lender
to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19, 2.20 and 2.21 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(f) (it being understood
that the documentation required under Section 2.20(f) shall be delivered to such
Participant)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Section 2.23 as
if it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.19 or 2.20, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.23 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.18(k) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


135

--------------------------------------------------------------------------------




(f)    Notes. The Borrower, upon receipt by the Borrower of written notice from
the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.
(g)    Representations and Warranties of Lenders. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments or
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the effective date of the applicable Assignment and Assumption that (i) it is
an Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments, loans or investments such as the Commitments and
Loans; and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments and Loans within the meaning of the Securities
Act or the Exchange Act, or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments and Loans or any interests therein shall at all times remain within
its exclusive control).
10.7.    Adjustments; Set-off.
(a)    Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(g), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.
(b)    Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) obtaining the prior written consent of the Administrative
Agent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower and each Loan
Party, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, at any time held or owing, and any other credits, indebtedness,
claims or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand


136

--------------------------------------------------------------------------------




under this Agreement or any other Loan Document and although such obligations of
the Borrower or such other Loan Party may be contingent or unmatured or are owed
to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender or any of its Affiliates
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.23 and, pending such payment, shall
be segregated by such Defaulting Lender or Affiliate thereof from its other
funds and deemed held in trust for the benefit of the Administrative Agent and
the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender or Affiliate thereof as to which it exercised
such right of setoff. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application made by such
Lender or any of its Affiliates; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender and its Affiliates under this Section 10.7 are in addition to other
rights and remedies (including other rights of set-off) which such Lender or its
Affiliates may have.
10.8.    Payments Set Aside. To the extent that any payment or transfer by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or transfer or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. This Section 10.8 shall survive the Discharge of Obligations.
10.9.    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10.    Counterparts; Electronic Execution of Assignments.


137

--------------------------------------------------------------------------------




(a)    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic mail transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.
(b)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
10.11.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.11, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited under or in connection
with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
10.12.    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
10.13.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. This Section 10.13 shall
survive the Discharge of Obligations.
10.14.    Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:
(a)    submits to the exclusive jurisdiction of the State and Federal courts in
the Southern District of the State of New York; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender. The Borrower expressly submits and consents in advance to such


138

--------------------------------------------------------------------------------




jurisdiction in any action or suit commenced in any such court, and the Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. The Borrower hereby waives personal service of the summons, complaints,
and other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to the Borrower at the addresses set forth in Section 10.2 of
this Agreement and that service so made shall be deemed completed upon the
earlier to occur of the Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid;
(b)    WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL; and
(c)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
This Section 10.14 shall survive the Discharge of Obligations.
10.15.    Acknowledgements. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
(d)    In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document): (i) (A) the arranging and other services
regarding this Agreement provided by the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A)


139

--------------------------------------------------------------------------------




each of the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) no Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against each of the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.16.    Releases of Guarantees and Liens.
(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or Guarantee Obligations (1) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (2) under the circumstances described in Section 10.16(b) below.
(b)    At such time as the Loans and the other Obligations under the Loan
Documents including, without limitation, obligations under Specified Swap
Agreements and Bank Services Agreements (other than inchoate indemnity
obligations and obligations under or in respect of Specified Swap Agreements and
Bank Services, to the extent no default or termination event shall have occurred
thereunder) unless the obligations under such agreements have been Cash
Collateralized or otherwise secured to the satisfaction of the Administrative
Agent and any Qualified Counterparty or provider of such Bank Services, as
applicable, shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.
10.17.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding; (d)


140

--------------------------------------------------------------------------------




to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities; (h) with the consent of the Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a non-confidential basis
from a source other than the Borrower. In addition, the Administrative Agent,
the Lenders, and any of their respective Related Parties, may (A) disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent or the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments;
and (B) use any information (not constituting Information subject to the
foregoing confidentiality restrictions) related to the syndication and
arrangement of the credit facilities contemplated by this Agreement in
connection with marketing, press releases, or other transactional announcements
or updates provided to investor or trade publications, including the placement
of “tombstone” advertisements in publications of its choice at its own expense.
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
10.18    Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan


141

--------------------------------------------------------------------------------




Documents, the Borrower hereby irrevocably authorizes the Administrative Agent
to debit any deposit account of the Borrower maintained with the Administrative
Agent in an amount such that the aggregate amount debited from all such deposit
accounts does not exceed such principal, interest, fee or other cost or expense.
If there are insufficient funds in such deposit accounts to cover the amount
then due, such debits will be reversed (in whole or in part, in the
Administrative Agent’s sole discretion) and such amount not debited shall be
deemed to be unpaid. No such debit under this Section 10.18 shall be deemed a
set-off.
10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower or any other Loan Party in the Agreement
Currency, such Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).
10.20.    Patriot Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies the Borrower and each other
Loan Party that, pursuant to the requirements of “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower
and each other Loan Party, which information includes the names and addresses
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower and each other Loan Party in accordance
with such rules and regulations. The Borrower and each other Loan Party will,
and will cause each of its respective Subsidiaries to, provide such information
and take such actions as are reasonably requested by the Administrative Agent or
any Lender to assist the Administrative Agent or any such Lender in maintaining
compliance with such applicable rules and regulations.
10.21.    Non-Public Information.
(a)    Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the Borrower or the Administrative Agent
pursuant to or


142

--------------------------------------------------------------------------------




in connection with, or in the course of administering, this Agreement will be
lender-level information, which may contain MNPI. Each Lender acknowledges that
(a) it has developed compliance procedures regarding the use of material
non-public information and (b) it will handle such material non-public
information in accordance with Applicable Law.
(b)    The Borrower and each Lender acknowledge that, in the event that any
Lender has Public Side Lender Representatives, if information furnished by the
Borrower pursuant to or in connection with this Agreement is being distributed
by the Administrative Agent through the Platform, (i) the Administrative Agent
may post any information that the Borrower has indicated as containing MNPI
solely on that portion of the Platform as is designated for Private Side Lender
Representatives and (ii) if the Borrower has not indicated whether any
information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform as is designated for Private
Side Lender Representatives. The Borrower agrees to clearly designate all
information provided to the Administrative Agent by or on behalf the Borrower
that is suitable to be made available to Public Side Lender Representatives, and
the Administrative Agent shall be entitled to rely on any such designation by
the Borrower without liability or responsibility for the independent
verification thereof.
10.22.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    a conversion of all, or a portion of, such liability into Equity
Interests in such EEA Financial Institution, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
Equity Interests will be accepted by it in lieu of any rights with respect to
any such liability under this Agreement or any other Loan Document; or
(c)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Remainder of page left blank intentionally]






143

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


 
BORROWER:
 
 
 
 
ALARM.COM INCORPORATED
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
ALARM.COM HOLDINGS, INC.
 
 
 
By:
 
 
Name:
 
 
Title:
 











144

--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT:


 
 
 
 
SILICON VALLEY BANK,


 
as the Administrative Agent


 
By:
 
 
Name:
 
 
Title:
 















































145

--------------------------------------------------------------------------------





 
LENDERS:


 
 
 
 
SILICON VALLEY BANK,


 
as Issuing Lender, Swingline Lender and as a Lender
 
By:
 
 
Name:
 
 
Title:
 









146

--------------------------------------------------------------------------------





 
BANK OF AMERICA, N.A.,


 
as a Lender
 
By:
 
 
Name:
 
 
Title:
 



147

--------------------------------------------------------------------------------





 
PNC BANK, NATIONAL ASSOCIATION,


 
as a Lender
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Credit Agreement





148

--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A.,


 
as a Lender
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Credit Agreement







149

--------------------------------------------------------------------------------





SCHEDULE 1.1A


COMMITMENTS
AND AGGREGATE EXPOSURE PERCENTAGES




REVOLVING COMMITMENTS


Lender
Revolving Commitment
Revolving Percentage
Silicon Valley Bank
 
 
Bank of America, N.A.
 
 
PNC Bank, National Association
 
 
JPMorgan Chase Bank, N.A.
 
 
Total
$125,000,000
100.00%





L/C COMMITMENTS
(which is a sublimit of, and not in addition to, the Revolving Commitments)




Lender
L/C Commitment
L/C Percentage
Silicon Valley Bank
 
 
Bank of America, N.A.
 
 
PNC Bank, National Association
 
 
JPMorgan Chase Bank, N.A.
 
 
Total
$20,000,000
100.00%





SWINGLINE COMMITMENT
(which is a sublimit of, and not in addition to, the Revolving Commitments)


Lender
Swingline Commitment
Exposure Percentage
Silicon Valley Bank
 
 
Total
$12,500,000
100.00%



150

--------------------------------------------------------------------------------





Schedule 1.1B


EXISTING LETTERS OF CREDIT


151

--------------------------------------------------------------------------------





SCHEDULE 4.4


GOVERNMENTAL APPROVALS, CONSENTS,
AUTHORIZATIONS, FILINGS AND NOTICES


152

--------------------------------------------------------------------------------







SCHEDULE 4.5


REQUIREMENTS OF LAW


153

--------------------------------------------------------------------------------







SCHEDULE 4.9


INTELLECTUAL PROPERTY


154

--------------------------------------------------------------------------------





SCHEDULE 4.13


ERISA


155

--------------------------------------------------------------------------------





SCHEDULE 4.15
SUBSIDIARIES


Alarm.com Holdings, Inc., and Subsidiaries
Jurisdiction of Formation
Owner
Percentage Ownership
Class of Stock/Units
Put/Call Rights



156

--------------------------------------------------------------------------------





SCHEDULE 4.17


ENVIRONMENTAL MATTERS


157

--------------------------------------------------------------------------------





SCHEDULE 4.19(a)
FINANCING STATEMENTS AND OTHER FILINGS


158

--------------------------------------------------------------------------------





SCHEDULE 4.27

CAPITALIZATION


Entity Name
Owner
Ownership
 
 
 



159

--------------------------------------------------------------------------------





SCHEDULE 7.2(d)
  
SCHEDULE 7.2(d)

EXISTING INDEBTEDNESS










































































Schedule 7.2(d)


160

--------------------------------------------------------------------------------





SCHEDULE 7.3(f)

EXISTING LIENS


















































































Schedule 7.3(f)


161

--------------------------------------------------------------------------------





SCHEDULE 7.6(d)

RESTRICTED PAYMENTS
















































































Schedule 7.6(d)


162

--------------------------------------------------------------------------------







SCHEDULE 7.8(I)

PERMITTED INVESTMENTS


1.    
Loan Party


Issuer of Interests


Number of Units
Owned


Percentage Ownership
Interest


 
 
 
 
 
 
 
 



2.    
Loan Party


Issuer of Stock/Shares


Number of
Shares
Owned


Percentage
Ownership
Interest


Class of
Stock/Shares
Owned


 
 
 
 
 









































Schedule 7.8(l)






163

--------------------------------------------------------------------------------





EXHIBIT A


FORM OF GUARANTEE AND COLLATERAL AGREEMENT


i    



--------------------------------------------------------------------------------






GUARANTEE AND COLLATERAL AGREEMENT
 
 
 
 
 



Dated as of October 6, 2017,
made by
ALARM.COM INCORPORATED,
ALARM.COM HOLDINGS, INC.,
ENERGYHUB, INC.,
POINTCENTRAL LLC,
ALARM.COM INTERNATIONAL HOLDINGS, LLC
BUILDING 36 TECHNOLOGIES, LLC
SECURITYTRAX LLC
ICN ACQUISITION, LLC
ICONTROL NETWORKS CANADA, INC.
JTT INVESTMENT PARTNERS, LLC


and the other Grantors that may become party hereto,


in favor of


SILICON VALLEY BANK,
as Administrative Agent








 
 
 
 
 





ii    



--------------------------------------------------------------------------------


    


TABLE OF CONTENTS
 
 
 
 
Page


 
 
 
 
 
SECTION 1.   DEFINED TERMS
1


 
1.1   Definitions
1


 
1.2   Other Definitional Provisions
5


 
 
SECTION 2. GUARANTEE
5


 
2.1   Guarantee
5


 
2.2   Right of Contribution
6


 
2.3   No Subrogation
6


 
2.4   Amendments, etc. with respect to the Secured Obligations
7


 
2.5   Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor
Consents
7


 
2.6   Reinstatement
9


 
2.7   Payments
9


 
 
SECTION 3.   GRANT OF SECURITY INTEREST
9


 
3.1   Grant of Security Interests
9


 
3.2   Grantors Remains Liable
11


 
3.3   Perfection and Priority
11


 
 
SECTION 4.   REPRESENTATIONS AND WARRANTIES
12


 
4.1   Title; No Other Liens
12


 
4.2   Perfected Liens
13


 
4.3   Jurisdiction of Organization; Chief Executive Office and Locations of
Books
13


 
4.4   Inventory and Equipment
13


 
4.5   Farm Products
13


 
4.6   Pledged Collateral
13


 
4.7   Investment Accounts
14


 
4.8   Receivables
14


 
4.9   Intellectual Property
14


 
4.10   Instruments
15


 
4.11   Letter of Credit Rights
15


 
4.12   Commercial Tort Claims
15


 
 
SECTION 5.   COVENANTS
15


 
5.1   Reserved
15


 
5.2   Maintenance of Insurance
15


 
5.3   Maintenance of Perfected Security Interest; Further Documentation
15


 
5.4   Changes in Locations, Name, Etc
16


 
5.5   Notices
16


 
5.6   Instruments; Investment Property
16


 
5.7   Securities Accounts; Deposit Accounts
17


 
5.8   Intellectual Property
18


 
5.9   Receivables
19


 
5.10   Defense of Collateral
19


 
5.11   Preservation of Collateral
19


 
5.12   Compliance with Laws, Etc
19


 
5.13 Location of Books and Chief Executive Office
19





i    



--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
 
 
 
 
Page


 
5.14   Location of Collateral
20


 
5.15   Reserved
20


 
5.16   Disposition of Collateral
20


 
5.17   Liens
20


 
5.18   Expenses
20


 
5.19   Leased Premises; Collateral Held by Warehouseman, Bailee, Etc
20


 
5.20   Chattel Paper
20


 
5.21   Commercial Tort Claims
20


 
5.22   Letter-of-Credit Rights
20


 
5.23   Shareholder Agreements and Other Agreements
20


 
 
SECTION 6.   REMEDIAL PROVISIONS
21


 
6.1   Certain Matters Relating to Receivables
21


 
6.2   Communications with Obligors; Grantors Remain Liable
21


 
6.3   Investment Property
22


 
6.4   Proceeds to be Turned Over To Administrative Agent
23


 
6.5   Application of Proceeds
23


 
6.6   Code and Other Remedies
23


 
6.7   Registration Rights
24


 
6.8   Intellectual Property License
25


 
6.9   Deficiency
25


 
 
SECTION 7.   THE ADMINISTRATIVE AGENT
25


 
7.1   Administrative Agent’s Appointment as Attorney-in-Fact, etc
25


 
7.2   Duty of Administrative Agent
26


 
7.3   Authority of Administrative Agent
27


 
 
SECTION 8.   MISCELLANEOUS
27


 
8.1   Amendments in Writing
27


 
8.2   Notices
27


 
8.3   No Waiver by Course of Conduct; Cumulative Remedies
27


 
8.4   Enforcement Expenses; Indemnification
27


 
8.5   Successors and Assigns
28


 
8.6   Set Off
28


 
8.7   Counterparts
28


 
8.8   Severability
28


 
8.9   Section Headings
29


 
8.10   Integration
29


 
8.11   GOVERNING LAW
29


 
8.12   Submission to Jurisdiction; Waivers
29


 
8.13   Acknowledgements
29


 
8.14   Additional Grantors
30


 
8.15   Releases
30


 
8.16   WAIVER OF JURY TRIAL
30


 
8.17   Keepwell
30





ii    



--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)




SCHEDULES
 
 
Schedule 1
Notice Addresses
Schedule 2
Investment Property
Schedule 3
Perfection Matters
Schedule 4
Jurisdictions of Organization and Chief Executive Offices, etc.
Schedule 5
Equipment and Inventory Locations
Schedule 6
Intellectual Property
Schedule 7
Letter of Credit Rights
Schedule 8
Commercial Tort Claims
 
 
ANNEXES
 
 
Annex 1
Form of Assumption Agreement
Annex 2
Form of Pledge Supplement



iii    



--------------------------------------------------------------------------------






GUARANTEE AND COLLATERAL AGREEMENT
This GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of October
6, 2017 is made by each of the signatories hereto (together with any other
entity that may become a party hereto as provided herein, each a “Grantor” and,
collectively, the “Grantors”), in favor of SILICON VALLEY BANK, as
administrative agent (together with its successors, in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (each a “Lender” and, collectively, the “Lenders”) from time to time
parties to that certain Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented, restructured or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”), among ALARM.COM
INCORPORATED, a Delaware corporation (“Alarm”), ALARM.COM HOLDINGS, INC., a
Delaware corporation (“Holdings”, and together with Alarm, individually and
collectively, jointly and severally, the “Borrower”), the Lenders party thereto
and the Administrative Agent.
INTRODUCTORY STATEMENTS
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors (if any) in connection with the operation of their
respective business;
WHEREAS, certain of the Qualified Counterparties may enter into Specified Swap
Agreements with the Borrower;
WHEREAS, the Borrower and the other Grantors (if any) are engaged in related
businesses, and each Grantor derives substantial direct and indirect benefit
from the extensions of credit under the Credit Agreement and from the Specified
Swap Agreements; and
WHEREAS, it is a condition precedent to the Closing Date that the Grantors shall
have executed and delivered this Agreement in favor of the Administrative Agent
for the ratable benefit of the Secured Parties.
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:
SECTION 1.    Defined Terms.
1.1    Definitions.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the respective meanings given to such terms in the
Credit Agreement, and the following terms are used herein as defined in the UCC:
Account, Certificated Security, Chattel Paper, Commercial Tort Claim, Commodity
Account, Document, Equipment, Farm Products, Fixtures, General Intangible,
Goods, Instrument, Inventory, Letter-of-Credit Rights, Money, Securities Account
and Supporting Obligation.
(b)    The following terms shall have the following meanings:
“Agreement”: as defined in the preamble hereto.


1



--------------------------------------------------------------------------------





“Books”: all books, records and other written, electronic or other documentation
in whatever form maintained now or hereafter by or for any Grantor in connection
with the ownership of its assets or the conduct of its business or evidencing or
containing information relating to the Collateral, including: (a) ledgers;
(b) records indicating, summarizing, or evidencing such Grantor’s assets
(including Inventory and Rights to Payment), business operations or financial
condition; (c) computer programs and software; (d) computer discs, tapes, files,
manuals, spreadsheets; (e) computer printouts and output of whatever kind;
(f) any other computer prepared or electronically stored, collected or reported
information and equipment of any kind; and (g) any and all other rights now or
hereafter arising out of any contract or agreement between such Grantor and any
service bureau, computer or data processing company or other Person charged with
preparing or maintaining any of such Grantor’s books or records or with credit
reporting, including with regard to any of such Grantor’s Accounts.
“Borrower”: as defined in the preamble hereto.
“Collateral”: as defined in Section 3.1.
“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.
“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Copyright License”: any written agreement which (a) names a Grantor as licensor
or licensee (including those listed on Schedule 6), or (b) grants any right
under any Copyright to a Grantor, including any rights to manufacture,
distribute, exploit and sell materials derived from any Copyright, other than
shrink-wrap, click-wrap, click-through or other similar licenses with respect to
off-the-shelf products or personal computer software.
“Copyrights”: (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished (including those listed on
Schedule 6), all computer programs, computer databases, computer program flow
diagrams, source codes, object codes and all tangible property embodying or
incorporating any copyrights, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the U.S. Copyright Office, and (b)
the right to obtain any renewals thereof.
“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including any demand, time, savings, passbook or
like account maintained with a depositary institution.
“Discharge of Obligations”: as defined in the Credit Agreement.
“Excluded Assets”: collectively,
(a)    margin stock (within the meaning of Regulation U issued by the Board) to
the extent the creation of a security interest therein in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties) will
result in a violation of Regulation U issued by the Board;
(b)    motor vehicles and other equipment covered by certificates of title; and


2



--------------------------------------------------------------------------------





(c)    capital stock of any Excluded Foreign Subsidiary (other than Capital
Stock representing up to 66% of the total outstanding voting Capital Stock of
any Excluded Foreign Subsidiary); and
(d)    any United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark applications under applicable federal law, provided that upon
submission and acceptance by the United States Patent and Trademark Office of
any amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any
successor provision), such intent-to-use trademark application shall not be
considered an Excluded Asset;
provided, however, that any Proceeds, substitutions or replacements of any
Excluded Assets shall not be Excluded Assets (unless such Proceeds,
substitutions or replacements are otherwise, in and of themselves, Excluded
Assets).
“Excluded Swap Obligation”:  with respect to any Grantor, any obligation to pay
or perform under any Specified Swap Agreement, if and to the extent that all or
a portion of the guarantee of such Grantor of, or the grant by such Grantor of a
security interest to secure, such obligations under a Specified Swap Agreement
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Grantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Grantor or the grant of such
security interest becomes effective with respect to such obligations under a
Specified Swap Agreement or such guarantee.  If any obligation to pay or perform
under any Specified Swap Agreement arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
obligations under a Specified Swap Agreement that is attributable to swaps for
which such guarantee or security interest is or becomes illegal.
“Exempt Accounts” means (a) payroll accounts, tax escrow accounts and employee
benefits accounts maintained in the ordinary course of business and (b) other
accounts in an aggregate amount not to exceed $300,000.
“Grantor”: as defined in the preamble hereto.
“Guarantor”: as defined in Section 2.1(a).
“Investment Account”: any of a Securities Account, a Commodity Account or a
Deposit Account.
“Investment Property”: the collective reference to (a) all “investment property”
as such term is defined in Section 9-102(a)(49) of the UCC (other than any
voting Capital Stock or other ownership interests of an Excluded Foreign
Subsidiary excluded from the definition of “Pledged Stock”), and (b) whether or
not constituting “investment property” as so defined, all Pledged Notes and all
Pledged Collateral.
“Issuer”: with respect to any Investment Property, the issuer of such Investment
Property.
“Material Intellectual Property” shall mean any Intellectual Property that is
material to the business, results of operations, prospects or condition,
financial or otherwise, of any Grantor.
“Patent License”: any written agreement which (a) names a Grantor as licensor or
licensee and (b) grants to such Grantor any right under a Patent, including the
right to manufacture, use or sell any invention


3



--------------------------------------------------------------------------------





covered in whole or in part by such Patent, including any such agreements
referred to on Schedule 6.
“Patents”: (a) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to on Schedule 6, (b) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to on Schedule 6, and (c) all rights to obtain any reissues
or extensions of the foregoing.
“Pledged Collateral”: (a) any and all Pledged Stock; (b)  all other Investment
Property of any Grantor; (c) all warrants, options or other rights entitling any
Grantor to acquire any interest in Capital Stock or other securities of the
direct or indirect Subsidiaries of such Grantor or of any other Person; (d) all
Instruments; (e) all securities, property, interest, dividends and other
payments and distributions issued as an addition to, in redemption of, in
renewal or exchange for, in substitution or upon conversion of, or otherwise on
account of, any of the foregoing; (f) all certificates and instruments now or
hereafter representing or evidencing any of the foregoing; (g) all rights,
interests and claims with respect to the foregoing, including under any and all
related agreements, instruments and other documents; and (h) all cash and
non-cash proceeds of any of the foregoing, in each case whether presently
existing or owned or hereafter arising or acquired and wherever located, and as
from time to time received or receivable by, or otherwise paid or distributed to
or acquired by, any Grantor.
“Pledged Collateral Agreements”: as defined in Section 5.22.
“Pledged Notes”: all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor.
“Pledged Stock”: all of the issued and outstanding shares of Capital Stock,
whether certificated or uncertificated, of any Grantor’s direct Subsidiaries now
or hereafter owned by any such Grantor and including the Capital Stock listed on
Schedule 2 hereof (as amended or supplemented from time to time); provided that
in no event shall Pledged Stock include any Excluded Assets.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from any Investment Property constituting Collateral and all
collections thereon or distributions or payments with respect thereto.
“Qualified ECP Guarantor”: at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).
“Rights to Payment”: any and all of any Grantor’s Accounts and any and all of
any Grantor’s rights and claims to the payment or receipt of money or other
forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.


4



--------------------------------------------------------------------------------





“Secured Obligations”: collectively, the “Obligations”, as such term is defined
in the Credit Agreement; provided, however, that “Secured Obligations” shall not
include any Excluded Swap Obligation.
“Secured Parties” the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), SVB or any of its
applicable Affiliates (in its or their respective capacity as provider of Bank
Services) and any Qualified Counterparties.
“Specified Loan Party”: any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 8.17).
“Trademark License”: any written agreement which (a) names a Grantor as licensor
or licensee and (b) grants to such Grantor any right to use any Trademark
(excluding shrink wrap, click wrap, click through or other similar licenses with
respect to off-the-shelf products or personal computer software), any such
agreement referred to on Schedule 6.
“Trademarks”: (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the U.S. Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, or otherwise, and all common-law rights
related thereto, including, without limitation, any of the foregoing referred to
on Schedule 6, and (b) the right to obtain all renewals thereof.

1.2    Other Definitional Provisions. The rules of interpretation set forth in
Section 1.2 of the Credit Agreement are by this reference incorporated herein,
mutatis mutandis, as if set forth herein in full.

SECTION 2.    Guarantee.

2.1    Guarantee.
(a)    The Borrower, together with each Subsidiary of the Borrower who accedes
to this Agreement as a Grantor after the date hereof pursuant to Section 6.12 of
the Credit Agreement (each a “Guarantor” and, collectively, the “Guarantors”),
hereby, jointly and severally, unconditionally and irrevocably, guarantees to
the Administrative Agent, for the ratable benefit of the Secured Parties and
their respective successors, permitted indorsees, permitted transferees and
permitted assigns, the prompt and complete payment and performance by the
Borrower and the other Loan Parties when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations. In furtherance of the
foregoing, and without limiting the generality thereof, each Guarantor agrees as
follows:
(i)    each Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon the
Administrative Agent’s or any Secured Party’s exercise or enforcement of any
remedy it or they may have against the Borrower, any other Guarantor, any other
Person, or all or any portion of the Collateral; and
(ii)    the Administrative Agent may enforce this guaranty notwithstanding the
existence of any dispute between any of the Secured Parties and the Borrower or
any other Guarantor with respect to the existence of any Event of Default.


5



--------------------------------------------------------------------------------





(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
(c)    Each Guarantor agrees that the Secured Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any other Secured Party
hereunder.
(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until the Discharge of Obligations, notwithstanding that from time to
time during the term of the Credit Agreement the outstanding amount of the
Secured Obligations may be zero.
(e)    No payment made by the Borrower, any Guarantor, any other guarantor or
any other Person or received or collected by the Administrative Agent or any
other Secured Party from the Borrower, any Guarantor, any other guarantor or any
other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Secured Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Secured Obligations or any payment received or collected from
such Guarantor in respect of the Secured Obligations), remain liable for the
Secured Obligations up to the maximum liability of such Guarantor hereunder in
accordance with Section 2.1(b) above until the Discharge of Obligations.
(f)    Any term or provision of this Agreement or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount for which any Guarantor
shall be liable hereunder shall not exceed the maximum amount for which such
Guarantor can be liable without rendering this Agreement or any other Loan
Document, as it relates to such Guarantor, subject to avoidance under applicable
Requirements of Law relating to fraudulent conveyance or fraudulent transfer
(including the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act and Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable Requirements of Law) (collectively,
“Fraudulent Transfer Laws”). Any analysis of the provisions of this Agreement
for purposes of Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 2.2, and, for purposes of such analysis,
give effect to any discharge of intercompany debt as a result of any payment
made under the Agreement.

2.2    Right of Contribution. If in connection with any payment made by any
Guarantor hereunder any rights of contribution arise in favor of such Guarantor
against one or more other Guarantors, such rights of contribution shall be
subject to the terms and conditions of Section 2.3. The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

2.3    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any setoff or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower or any other Guarantor or any Collateral or
guarantee or right of offset held by the Administrative Agent or any other
Secured Party for the payment of the Secured Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, in each case, until the


6



--------------------------------------------------------------------------------





Discharge of Obligations. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time prior to the Discharge of
Obligations, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the other Secured Parties, shall be segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied in such order as set forth in Section 6.5 hereof
irrespective of the occurrence or the continuance of any Event of Default.

2.4    Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by the
Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such Secured Party and any of the Secured Obligations
continued, and the Secured Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any other Secured Party,
and the Credit Agreement, the other Loan Documents, the Specified Swap
Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all of the
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any other Secured Party for the payment of the Secured
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Secured Obligations or for the guarantee contained in this Section 2 or
any property subject thereto.

2.5    Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor
Consents. Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations and notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Secured Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors on the one hand,
and the Administrative Agent and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor further
waives:
(a)    diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower or any of the other Guarantors with
respect to the Secured Obligations;
(b)    any rights to set-offs and counterclaims;
(c)    any defense based upon an election of remedies (including, if available,
an election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of such Guarantor or the right of such Guarantor to proceed
against the Borrower or any other obligor of the Secured Obligations for
reimbursement; and


7



--------------------------------------------------------------------------------





(d)    without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law that limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms of this Agreement.
Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Secured Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any other Secured Party, (ii) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any other Secured Party, (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower and the Guarantors for the Secured
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance, (iv) any Insolvency
Proceeding with respect to the Borrower, any Guarantor or any other Person, (v)
any merger, acquisition, consolidation or change in structure of the Borrower,
any Guarantor or any other Person, or any sale, lease, transfer or other
disposition of any or all of the assets or Voting Stock of the Borrower, any
Guarantor or any other Person, (vi) any assignment or other transfer, in whole
or in part, of any Secured Party’s interests in and rights under this Agreement
or the other Loan Documents, including any Secured Party’s right to receive
payment of the Secured Obligations, or any assignment or other transfer, in
whole or in part, of any Secured Party’s interests in and to any of the
Collateral, (vii) any Secured Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to any of
the Secured Obligations, and (viii) any other guaranty, whether by such
Guarantor or any other Person, of all or any part of the Secured Obligations or
any other indebtedness, obligations or liabilities of any Guarantor to any
Secured Party.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any other Secured
Party may, but shall be under no obligation to make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto. Any failure by the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any other Secured
Party against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
Each Guarantor further unconditionally consents and agrees that, without notice
to or further assent from any Guarantor: (a) the principal amount of the Secured
Obligations may be increased or decreased and additional indebtedness or
obligations of the Borrower or any other Persons under the Loan Documents may be
incurred, by one or more amendments, modifications, renewals or extensions of
any Loan Document or otherwise; (b) the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any Secured Obligation or any fee
or other amount payable under such Loan Document, by an amendment, modification
or renewal of any Loan Document or otherwise; (c) the time for the Borrower’s
(or any other Loan Party’s) performance of or compliance with any term, covenant
or agreement on its part to be performed or observed under any Loan Document may
be extended, or such performance or compliance waived, or failure in or
departure from such


8



--------------------------------------------------------------------------------





performance or compliance consented to, all in such manner and upon such terms
as the Administrative Agent may deem proper; (d) in addition to the Collateral,
the Secured Parties may take and hold other security (legal or equitable) of any
kind, at any time, as collateral for the Secured Obligations, and may, from time
to time, in whole or in part, exchange, sell, surrender, release, subordinate,
modify, waive, rescind, compromise or extend such security and may permit or
consent to any such action or the result of any such action, and may apply such
security and direct the order or manner of sale thereof; (e) any Secured Party
may discharge or release, in whole or in part, any other Guarantor or any other
Loan Party or other Person liable for the payment and performance of all or any
part of the Secured Obligations, and may permit or consent to any such action or
any result of such action, and shall not be obligated to demand or enforce
payment upon any of the Collateral, nor shall any Secured Party be liable to any
Guarantor for any failure to collect or enforce payment or performance of the
Secured Obligations from any Person or to realize upon the Collateral, and
(f) the Secured Parties may request and accept other guaranties of the Secured
Obligations and any other indebtedness, obligations or liabilities of the
Borrower or any other Loan Party to any Secured Party and may, from time to
time, in whole or in part, surrender, release, subordinate, modify, waive,
rescind, compromise or extend any such guaranty and may permit or consent to any
such action or the result of any such action; in each case (a) through (f), as
the Secured Parties may deem advisable, and without impairing, abridging,
releasing or affecting this Agreement.

2.6    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any such Guarantor or any substantial part of its
respective property, or otherwise, all as though such payments had not been
made.

2.7    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without setoff or counterclaim in Dollars at
the Funding Office.

SECTION 3.    GRANT OF SECURITY INTEREST

3.1    Grant of Security Interests. Each Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and wherever located
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:
(a)    all Accounts;
(b)    all Chattel Paper;
(c)    all Commercial Tort Claims, including, without limitation, as set forth
on Schedule 7 attached hereto;
(d)    all Deposit Accounts;
(e)    all Documents;
(f)    all Equipment;


9



--------------------------------------------------------------------------------





(g)    all Fixtures;
(h)    all General Intangibles;
(i)    all Goods;
(j)    all Instruments;
(k)    all Intellectual Property;
(l)    all Inventory;
(m)    all Investment Property (including all Pledged Collateral);
(n)    all Letter-of-Credit Rights;
(o)    all Money;
(p)    all Books and records pertaining to the Collateral;
(q)    all other property not otherwise described above; and
(r)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing; provided, however,
that notwithstanding anything to the contrary contained in clauses (a) through
(q) above, the security interests created by this Agreement shall not extend to,
and the term “Collateral” (including all of the individual items comprising
Collateral) shall not include, any Excluded Assets.
Notwithstanding any of the other provisions set forth in this Section 3, this
Agreement shall not constitute a grant of a security interest in (i) motor
vehicles and other equipment covered by certificates of title, and (ii) any
property with respect to which the Administrative Agent determines that the cost
of obtaining the security interest in such assets exceeds the practical benefit
to the Secured Parties afforded thereby, or (iii) any property to the extent
that such grant of a security interest is prohibited by any Requirement of Law
of a Governmental Authority or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property, except (x) to the extent that the terms in such contract,
license, instrument or other document providing for such prohibition, breach,
default or termination, or requiring such consent are not permitted under the
terms and conditions of the Credit Agreement or (y) to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under Section 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity; provided, however, that such security interest shall
attach immediately at such time as such Requirement of Law is not effective or
applicable, or such prohibition, breach, default or termination is no longer
applicable or is waived, and to the extent severable, shall attach immediately
to any portion of the Collateral that does not result in such consequences; and
provided, further, that no United States intent-to-use trademark or service mark
application shall be included in the Collateral to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark or service
mark application under Federal law. After such period, each Grantor acknowledges
that such interest in such trademark or service mark application shall be
subject to a security interest in favor of the Administrative Agent and shall be
included in the Collateral.


10



--------------------------------------------------------------------------------






3.2    Grantors Remains Liable. Anything herein to the contrary notwithstanding,
(a) each Grantor shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights granted to the Administrative Agent hereunder shall
not release any Grantor from any of its duties or obligations under any such
contracts, agreements and other documents included in the Collateral, and
(c) neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under any such contracts, agreements and other documents
included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any such contract, agreement or other document included in
the Collateral hereunder.

3.3    Perfection and Priority.
(a)    Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Administrative Agent (and its counsel and its agents) to file or
record at any time and from time to time any financing statements and other
filing or recording documents or instruments with respect to the Collateral and
each Grantor shall execute and deliver to the Administrative Agent and each
Grantor hereby authorizes the Administrative Agent (and its counsel and its
agents) to file (with or without the signature of such Grantor) at any time and
from time to time, all amendments to financing statements, continuation
financing statements, termination statements, security agreements relating to
the Intellectual Property, assignments, fixture filings, affidavits, reports
notices and all other documents and instruments, in such form and in such
offices as the Administrative Agent or the Required Lenders determine
appropriate to perfect and continue perfected, maintain the priority of or
provide notice of the Administrative Agent’s security interest in the Collateral
under and to accomplish the purposes of this Agreement. Each Grantor authorizes
the Administrative Agent to use the collateral description “all personal
property, whether now owned or hereafter acquired” or any other similar
collateral description in any such financing statements. Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent (and its counsel
and its agents) of any financing statement with respect to the Collateral made
prior to the date hereof.
(b)    Filing of Financing Statements. Each Grantor shall deliver to the
Administrative Agent, from time to time, such completed UCC‑1 financing
statements for filing or recording in the appropriate filing offices as may be
reasonably requested by the Administrative Agent.
(c)    Transfer of Security Interest Other Than by Delivery. If for any reason
Pledged Collateral cannot be delivered to or for the account of the
Administrative Agent as provided in Section 5.6(b), each applicable Grantor
shall promptly take such other steps as may be necessary or as shall be
reasonably requested from time to time by the Administrative Agent to effect a
transfer of a perfected first priority security interest in and pledge of the
Pledged Collateral to the Administrative Agent for itself and on behalf of and
for the ratable benefit of the other Secured Parties pursuant to the UCC. To the
extent practicable, each such Grantor shall thereafter deliver the Pledged
Collateral to or for the account of the Administrative Agent as provided in
Section 5.6(b).
(d)    Intellectual Property. (i)  Each Grantor shall, in addition to executing
and delivering this Agreement, take such other action as may be necessary, or as
the Administrative Agent may reasonably request, to perfect the Administrative
Agent’s security interest in the Intellectual Property. (ii) Promptly following
the creation or other acquisition of any Intellectual Property by any Grantor
after the date hereof which is registered or becomes registered or the subject
of an application for registration with the U.S. Copyright Office or the U.S.
Patent and Trademark Office, and as applicable, such Grantor shall modify this
Agreement by amending Schedule 6 to include any Intellectual Property which
becomes part of the Collateral and which was not included on Schedule 6 as of
the date hereof and record an amendment to this Agreement


11



--------------------------------------------------------------------------------





with the U.S. Copyright Office or the U.S. Patent and Trademark Office, as
applicable, and take such other action as may be necessary, or as the
Administrative Agent or the Required Lenders may reasonably request, to perfect
the Administrative Agent’s security interest in such Intellectual Property.
(e)    Bailees. Any Person (other than the Administrative Agent) at any time and
from time to time holding all or any portion of the Collateral shall be deemed
to, and shall, hold the Collateral as the agent of, and as pledge holder for,
the Administrative Agent. At any time and from time to time, the Administrative
Agent may give notice to any Person holding Collateral in excess of $500,000 in
fair market value that such Person is holding the Collateral as the agent and
bailee of, and as pledge holder for, the Administrative Agent, and obtain such
Person’s written acknowledgment thereof. Without limiting the generality of the
foregoing, each Grantor will join with the Administrative Agent in notifying any
Person who has possession of any Collateral of the Administrative Agent’s
security interest therein and shall use commercially reasonable efforts (which
shall not require any Grantor to agree to any modification to any agreement with
such bailee or to payment of any fees other than such bailee’s legal
out-of-pocket costs in connection with negotiating the bailee letter) to obtain
an acknowledgment from such Person that it is holding the Collateral for the
benefit of the Administrative Agent.
(f)    Control. Each Grantor will cooperate with the Administrative Agent in
obtaining control (as defined in the UCC) of Collateral consisting of any
Deposit Accounts, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Rights, including delivery of control agreements, as the
Administrative Agent may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of the Administrative Agent’s
security interest in such Collateral.
(g)    Additional Subsidiaries. In the event that any Grantor acquires rights in
any Subsidiary after the date hereof, it shall deliver to the Administrative
Agent a completed pledge supplement, substantially in the form of Annex 2 (the
“Pledge Supplement”), together with all schedules thereto, reflecting the pledge
of the Capital Stock of such new Subsidiary (except to the extent such Capital
Stock consists of Excluded Collateral). Notwithstanding the foregoing, it is
understood and agreed that the security interest of the Administrative Agent
shall attach to the Pledged Collateral related to such Subsidiary immediately
upon any Grantor’s acquisition of rights therein and shall not be affected by
the failure of any Grantor to deliver a Pledge Supplement.

SECTION 4.    REPRESENTATIONS AND WARRANTIES
In addition to the representations and warranties of the Grantors set forth in
the Credit Agreement, which are incorporated herein by this reference, and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each other Secured Party that:

4.1    Title; No Other Liens. Except for the Liens permitted to exist on the
Collateral by Section 7.3 of the Credit Agreement, such Grantor owns each item
of the Collateral in which a Lien is granted by it free and clear of any and all
Liens and other claims of others. No financing statement, fixture filing or
other public notice with respect to all or any part of the Collateral is on file
or of record or will be filed in any public office, except such as have been
filed as permitted by the Credit Agreement. For the avoidance of doubt, it is
understood and agreed that each Grantor may, as part of its business, grant
licenses to third parties to use Intellectual Property owned or developed by
such Grantor. For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual Property.
The Administrative Agent and each other Secured Party understands that any such
licenses may be exclusive to the applicable licensees, and such exclusivity
provisions may limit the ability of the Administrative Agent to utilize, sell,
lease or transfer the related Intellectual Property or otherwise realize value
from such


12



--------------------------------------------------------------------------------





Intellectual Property pursuant hereto.

4.2    Perfected Liens. The security interests granted to the Administrative
Agent pursuant to this Agreement (a) upon completion of the filings and other
actions specified on Schedule 3 (which, in the case of all filings and other
documents referred to on said Schedule, have been delivered to the
Administrative Agent in completed and duly (if applicable) executed form) will
constitute valid perfected security interests in all of the Collateral in favor
of the Administrative Agent [to the extent a security interest can be perfected
by such filings and other actions]1, for the ratable benefit of the Secured
Parties, as collateral security for the Secured Obligations, enforceable in
accordance with the terms hereof against any creditors of any Grantor and any
Persons purporting to purchase any Collateral from any Grantor, and (ii) are
prior to all other Liens on the Collateral in existence on the date hereof
except for Liens permitted by the Credit Agreement which have priority over the
Liens of the Administrative Agent on the Collateral (for the ratable benefit of
the Secured Parties) by operation of law, and in the case of Collateral other
than Pledged Collateral, Liens permitted by Section 7.3 of the Credit Agreement.
Unless an Event of Default has occurred and is continuing, each Grantor has the
right to remove the Fixtures in which such Grantor has an interest within the
meaning of Section 9-334(f)(2) of the UCC.

4.3    Jurisdiction of Organization; Chief Executive Office and Locations of
Books. On the date hereof, such Grantor’s jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business, as
the case may be, are specified on Schedule 4. All locations where Books
pertaining to the Rights to Payment of such Grantor are kept, including all
equipment necessary for accessing such Books and the names and addresses of all
service bureaus, computer or data processing companies and other Persons keeping
any Books or collecting Rights to Payment for such Grantor, are set forth in
Schedule 4.

4.4    Inventory and Equipment. On the date hereof (a) the Inventory and (b) the
Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5 and at other locations where the fair market value of the Equipment
and Inventory located at all such locations not listed on Schedule 5 is not in
excess of $250,000.

4.5    Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.



4.6    Pledged Collateral. (a) All of the Pledged Stock held by such Grantor has
been duly and validly issued, and is fully paid and non-assessable, subject in
the case of Pledged Stock constituting partnership interests or limited
liability company membership interests to future assessments required under
applicable law and any applicable partnership or operating agreement, (b) such
Grantor is or, in the case of any such additional Pledged Collateral will be,
the legal record and beneficial owner thereof, (c) in the case of Pledged Stock
of a Subsidiary of such Grantor or Pledged Collateral of such Grantor
constituting Instruments issued by a Subsidiary of such Grantor, there are no
restrictions on the transferability of such Pledged Collateral or such
additional Pledged Collateral to the Administrative Agent or with respect to the
foreclosure, transfer or disposition thereof by the Administrative Agent, except
as provided under applicable securities or “Blue Sky” laws, (d) the Pledged
Stock pledged by such Grantor constitute all of the issued and outstanding
shares of Capital Stock of each Issuer owned by such Grantor (except for
Excluded Collateral), and such Grantor owns no securities convertible into or
exchangeable for any shares of Capital Stock of any such Issuer that do not
constitute Pledged Stock hereunder, (e) any and all Pledged Collateral
Agreements which affect or relate to the voting or giving of written consents
with respect to any of the Pledged Stock pledged by such Grantor have been
disclosed to the Administrative Agent, and (f) as to each such Pledged
_________________________________________ 
1 Subject to review of Schedule 3


13



--------------------------------------------------------------------------------





Collateral Agreement relating to the Pledged Stock pledged by such Grantor, (i)
to the best knowledge of such Grantor, such Pledged Collateral Agreement
contains the entire agreement between the parties thereto with respect to the
subject matter thereof and is in full force and effect in accordance with its
terms, (ii) to the best knowledge of such Grantor party thereto, there exists no
material violation or material default under any such Pledged Collateral
Agreement by such Grantor or the other parties thereto, and (iii) such Grantor
has not knowingly waived or released any of its material rights under or
otherwise consented to a material departure from the terms and provisions of any
such Pledged Collateral Agreement.

4.7    Investment Accounts. Schedule 2 sets forth under the headings “Securities
Accounts” and “Commodity Accounts”, respectively, all of the Securities Accounts
and Commodity Accounts in which such Grantor has an interest. Except as
disclosed to the Administrative Agent, such Grantor is the sole entitlement
holder of each such Securities Account and Commodity Account, and such Grantor
has not consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent) having “control” (within the meanings of Sections 8-106
and 9-106 of the UCC) over, or any other interest in, any such Securities
Account or Commodity Account or any securities or other property credited
thereto, except for, subject to the relevant Control Agreement, the account bank
party to such Control Agreement;
(a)    Schedule 2 sets forth under the heading “Deposit Accounts” all of the
Deposit Accounts in which such Grantor has an interest and, except as otherwise
disclosed to the Administrative Agent, such Grantor is the sole account holder
of each such Deposit Account and such Grantor has not consented to, and is not
otherwise aware of, any Person (other than the Administrative Agent) having
either sole dominion and control (within the meaning of common law) or “control”
(within the meaning of Section 9-104 of the UCC) over, or any other interest in,
any such Deposit Account or any money or other property deposited therein,
except for, subject to the relevant Control Agreement, the account bank party to
such Control Agreement; and
(b)    Except as otherwise permitted under Section 5.6 and Section 5.7, such
Grantor has taken all actions necessary or desirable to: (i) establish the
Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any Certificated Securities (as defined in Section 9-102
of the UCC); (ii) establish the Administrative Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over any portion of the
Investment Accounts constituting Securities Accounts, Commodity Accounts,
Securities Entitlements or Uncertificated Securities (each as defined in Section
9-102 of the UCC); (iii) establish the Administrative Agent’s “control” (within
the meaning of Section 9-104 of the UCC) over all Deposit Accounts other than
Exempt Accounts; and (iv) deliver all Instruments (as defined in Section 9-102
of the UCC) to the Administrative Agent to the extent required hereunder,
provided, that the Administrative Agent shall not send a notice of sole control
or similar notice unless an Event of Default has occurred and is continuing.

4.8    Receivables. No amount payable to such Grantor under or in connection
with any Receivable or other Right to Payment is evidenced by any Instrument
(other than checks, drafts or other Instruments that will be promptly deposited
in an Investment Account) or Chattel Paper which has not been delivered to the
Administrative Agent. None of the account debtors or other obligors in respect
of any Receivable in excess of $200,000 in the aggregate is the government of
the United States or any agency or instrumentality thereof.

4.9    Intellectual Property. Schedule 6 lists all registrations and
applications for Intellectual Property (including registered Copyrights,
Patents, Trademarks and all applications therefor) as well as all Copyright
Licenses, Patent Licenses and Trademark Licenses, in each case owned by such
Grantor in its own name on the date hereof. Except as set forth in Schedule 6,
on the date hereof, none of the Intellectual Property is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.


14



--------------------------------------------------------------------------------






4.10    Instruments. (i) Such Grantor has not previously assigned any interest
in any Instruments (including but not limited to the Pledged Notes) held by such
Grantor (other than such interests as will be released on or before the date
hereof), and (ii) no Person other than such Grantor owns an interest in such
Instruments (whether as joint holders, participants or otherwise).

4.11    Letter of Credit Rights. Such Grantor does not have any Letter-of-Credit
Rights having a potential value in excess of $200,000 except as set forth in
Schedule 7 or as have been notified to the Administrative Agent in accordance
with Section 5.21.

4.12    Commercial Tort Claims. Such Grantor does not have any Commercial Tort
Claims having a potential value in excess of $200,000 except as set forth in
Schedule 8 or as have been notified to the Administrative Agent in accordance
with Section 5.20.

SECTION 5.    COVENANTS
In addition to the covenants of the Grantors set forth in the Credit Agreement,
which are incorporated herein by this reference, each Grantor covenants and
agrees with the Administrative Agent and the other Secured Parties that, from
and after the date of this Agreement until the Discharge of Obligations:

5.1    Reserved.

5.2    Maintenance of Insurance.
(a)    The Grantors shall maintain insurance as required pursuant to Section 6.6
of the Credit Agreement.
(b)    All such insurance shall (i) provide that no cancellation shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (ii) name the Administrative Agent as an additional
insured party or loss payee, (iii) to the extent available on commercially
reasonable terms, and if reasonably requested by the Administrative Agent,
include a breach of warranty clause and (iv) be reasonably satisfactory in all
other respects to the Administrative Agent.
(c)    The Borrower shall deliver to the Administrative Agent a report of a
reputable insurance broker with respect to such insurance substantially
concurrently with each delivery of the Borrower’s audited annual financial
statements and such supplemental reports with respect thereto as the
Administrative Agent may from time to time reasonably request.

5.3    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Such Grantor shall maintain the security interests of the Administrative
Agent (for the benefit of the Secured Parties) created by this Agreement as
perfected security interests having at least the priority described in
Section 4.2 and shall use commercially reasonable efforts to defend such
security interests against the claims and demands of all Persons whomsoever,
subject to the rights of such Grantor under the Loan Documents to dispose of the
Collateral.
(b)    Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.
(c)    At any time and from time to time, upon the reasonable written request of
the Administrative Agent, and at the sole expense of such Grantor, such Grantor
will promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the


15



--------------------------------------------------------------------------------





Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (i) filing any financing or
continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby and (ii) in the case of Investment Property, Investment Accounts,
Letter-of-Credit Rights and any other relevant Collateral, taking any actions
necessary to enable the Administrative Agent to obtain “control” (within the
meaning of the UCC) with respect thereto to the extent required hereunder.

5.4    Changes in Locations, Name, Etc. Such Grantor will not, except upon 15
days’ (or such shorter period as may be reasonably agreed to by the
Administrative Agent) prior written notice to the Administrative Agent and
delivery to the Administrative Agent of (a) all additional executed financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein, and (b) if applicable, a written supplement to Schedule 4
showing the relevant new jurisdiction of organization, location of chief
executive office or sole place of business, as appropriate:
(i)    change its jurisdiction of organization, identification number from the
jurisdiction of organization (if any) or the location of its chief executive
office or sole place of business, as appropriate, from that referred to in
Section 4.3; or
(ii)    change its name.

5.5    Notices. Such Grantor will advise the Administrative Agent promptly
following such Grantor’s knowledge thereof, in reasonable detail, of:
(a)    any Lien (other than Liens permitted under Section 7.3 of the Credit
Agreement) on any of the Collateral; and
(b)    the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

5.6    Instruments; Investment Property.
(a)    Upon the request of the Administrative Agent, such Grantor will
(i) promptly deliver to the Administrative Agent, or an agent designated by it,
appropriately endorsed or accompanied by appropriate instruments of transfer or
assignment, all Instruments, Documents, Chattel Paper and certificated
securities with respect to any Investment Property held by such Grantor, all
letters of credit of such Grantor, and all other Rights to Payment held by such
Grantor at any time evidenced by promissory notes, trade acceptances or other
instruments in aggregate amounts in excess of $300,000, and (ii) provide such
notice, obtain such acknowledgments and take all such other action, with respect
to any Chattel Paper, Documents and Letter-of-Credit Rights in aggregate amounts
in excess of $300,000 held by such Grantor, as the Administrative Agent shall
reasonably specify.
(b)    If such Grantor shall become entitled to receive or shall receive any
certificate (including any certificate representing a dividend or a distribution
in connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any Pledged Collateral,
or otherwise in respect thereof, such Grantor shall accept the same as the agent
of the Administrative Agent and the other Secured Parties, hold the same in
trust for the Administrative Agent and the other Secured Parties and deliver the
same forthwith to the Administrative Agent in the exact form received, duly
indorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor, to


16



--------------------------------------------------------------------------------





be held by the Administrative Agent, subject to the terms hereof, as additional
collateral security for the Secured Obligations; provided that in no event shall
this Section 5.6(b) apply to any Excluded Assets. Any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Issuer shall, unless otherwise subject to a perfected security interest in favor
of the Administrative Agent, be paid over to the Administrative Agent to be held
by it hereunder as additional collateral security for the Secured Obligations,
and in case any distribution of capital shall be made on or in respect of the
Investment Property or any property shall be distributed upon or with respect to
the Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations. If any sums of money or property so paid
or distributed in respect of such Investment Property shall be received by such
Grantor, during the occurrence and continuance of an Event of Default, such
Grantor shall, until such money or property is paid or delivered to the
Administrative Agent, unless otherwise subject to a perfected security interest
in favor of the Administrative Agent, hold such money or property in trust for
the Administrative Agent and the other Secured Parties, segregated from other
funds of such Grantor, as additional collateral security for the Secured
Obligations.
(c)    In the case of any Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Capital
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) and
(b) with respect to the Pledged Collateral issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Capital Stock issued by it.

5.7    Securities Accounts; Deposit Accounts.
(a)    With respect to any Securities Account other than Exempt Accounts
maintained by any Grantor, such Grantor shall cause any applicable securities
intermediary maintaining such Securities Account to show on its books that the
Administrative Agent is the entitlement holder with respect to such Securities
Account, and, if requested by the Administrative Agent, cause such securities
intermediary to enter into an agreement in form and substance satisfactory to
the Administrative Agent with respect to such Securities Account pursuant to
which such securities intermediary shall agree to comply with the Administrative
Agent’s “entitlement orders” without further consent by such Grantor, as
requested by the Administrative Agent; and
(b)    with respect to any Deposit Account other than Exempt Accounts maintained
by any Grantor, such Grantor shall enter into and shall cause the depositary
institution maintaining such account to enter into an agreement in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
the Administrative Agent shall be granted “control” (within the meaning of
Section 9-104 of the UCC) over such Deposit Account.
(c)    The Administrative Agent agrees that it will only communicate
“entitlement orders” with respect to the Deposit Accounts and Securities
Accounts of the Grantors after the occurrence and during the continuance of an
Event of Default.
(d)    Such Grantor shall give the Administrative Agent immediate notice of the
establishment of any new Deposit Account and of any new Securities Account
established by such Grantor with respect to any Investment Property held by such
Grantor.
(e)    Notwithstanding the foregoing, Grantors shall not be required to enter
into an account control or similar agreement for Exempt Accounts.


17



--------------------------------------------------------------------------------








5.8    Intellectual Property.
(a)    Such Grantor (either itself or through licensees) will (i) except as
otherwise determined in its reasonable business judgment so long as no Event of
Default exists, continue to use each material Trademark necessary to the
operation of its business in order to maintain such material Trademark necessary
to the operation of its business in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under each such material Trademark necessary to the
operation of its business in all material respects, (iii) use each such material
Trademark necessary to the operation of its business in all material respects
with the appropriate notice of registration and all other notices and legends
required by applicable Requirements of Law, (iv) not adopt or use any mark which
is confusingly similar or a colorable imitation of any such material Trademark
necessary to the operation of its business unless the Administrative Agent, for
the ratable benefit of the Secured Parties, shall obtain, to the extent
available, a perfected security interest in such mark pursuant to this
Agreement, and (v) except as otherwise determined in its reasonable business
judgment so long as no Event of Default exists, not (and not knowingly permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby any such material Trademark necessary to the operation of its
business may become invalidated or impaired in any way.
(b)    Except as otherwise determined in its reasonable business judgment so
long as no Event of Default exists, Such Grantor (either itself or through
licensees) will not do any act, or omit to do any act, whereby any material
Patent owned by such Grantor necessary to the operation of its business may
become forfeited, abandoned or dedicated to the public.
(c)    Except as otherwise determined in its reasonable business judgment so
long as no Event of Default exists, such Grantor (either itself or through
licensees) will not (and will not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby any such material Copyrights
of such Grantor necessary to the operation of its business may become
invalidated or otherwise impaired. Such Grantor will not (either itself or
through licensees) do any act whereby any material portion of such Copyrights
necessary to the operation of its business may fall into the public domain.
(d)    Such Grantor will not do any act that knowingly uses any Material
Intellectual Property to infringe the intellectual property rights of any other
Person.
(e)    Such Grantor will notify the Administrative Agent promptly if it knows,
or has reason to know, that any application or registration relating to any
Material Intellectual Property of such Grantor may become forfeited, abandoned
or dedicated to the public, or of any material adverse determination (including,
without limitation, the institution of, or any such determination in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office but excluding any routine office actions in the course of
prosecution or any applications to register Intellectual Property) regarding
such Grantor’s ownership of, or the validity of, any Material Intellectual
Property or such Grantor’s right to register the same or to own and maintain the
same.
(f)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Patent or Trademark with the U.S. Patent and Trademark Office or any similar
office or agency in any other country or political subdivision thereof, such
Grantor shall report (i) the initial application to and (ii) the corresponding
grant, if any, of the Patent or Trademark from the U.S. Patent and Trademark
Office to the Administrative Agent, each as provided pursuant to Section
6.2(b)(ii)(y) of the Credit Agreement. Whenever such Grantor, either by itself
or through any agent, employee, licensee or designee, shall file an application
for the registration of any Copyright with the U.S. Copyright Office, such
Grantor shall report the filing of the initial application to the Administrative


18



--------------------------------------------------------------------------------





Agent as provided pursuant to Section 6.2(b)(ii)(y) of the Credit Agreement.
Upon request of the Administrative Agent, other than in respect of intent-to-use
trademark or service mark applications, such Grantor shall execute and deliver,
and have recorded, any and all agreements, instruments, documents, and papers as
the Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the other Secured Parties’ security interest in any Copyright,
Patent or Trademark and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.
(g)    Subject to such Grantor’s sole discretion in the application of its
reasonable business judgment in the ordinary course of business, such Grantor
will use commercially reasonable efforts to take all reasonable and necessary
steps, including, without limitation, in any proceeding before the U.S. Patent
and Trademark Office, the U.S. Copyright Office or any similar office or agency
in any other country or any political subdivision thereof, to maintain and
pursue each material application (and to obtain the relevant registration) and
to maintain each registration of the Material U.S. Intellectual Property owned
by such Grantor, including filing of applications for renewal, affidavits of use
and affidavits of incontestability.
(h)    In the event that any Material Intellectual Property owned by such
Grantor is infringed, misappropriated or diluted by a third party, such Grantor
shall take such actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property.

5.9    Receivables. Other than in the ordinary course of business , such Grantor
will not (a) grant any extension of the time of payment of any Receivable,
(b) compromise or settle any Receivable for less than the full amount thereof,
(c) release, wholly or partially, any Person liable for the payment of any
Receivable, (d) allow any credit or discount whatsoever on any Receivable or (e)
amend, supplement or modify any Receivable in any manner that could adversely
affect the value thereof.

5.10    Defense of Collateral. Grantors will appear in and use commercially
reasonable efforts to defend any action, suit or proceeding which may affect to
a material extent its title to, or right or interest in, any material portion of
the Collateral.

5.11    Preservation of Collateral. Grantors will do and perform all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
material Collateral; provided that Grantors may dispose of Collateral as
permitted by Section 7.5 of the Credit Agreement.

5.12    Compliance with Laws, Etc. Such Grantor will comply in all material
respects with all laws, regulations and ordinances, and all policies of
insurance, relating in a material way to the possession, operation, maintenance
and control of the Collateral except (i) where such laws, regulations or
ordinances are being contested in good faith by appropriate proceedings
diligently conducted and the prosecution of such contest would not reasonably be
expected to result in a Material Adverse Effect, or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. [NTD: Changes track Credit
Agreement]

5.13    Location of Books and Chief Executive Office. Such Grantor will: (a)
keep all Books pertaining to the Rights to Payment of such Grantor at the
locations set forth in Schedule 4; and (b) give


19



--------------------------------------------------------------------------------





at least 15 days’ prior written notice to the Administrative Agent of any
changes in any location where Books pertaining to the Rights to Payment of such
Grantor are kept.

5.14    Location of Collateral. Such Grantor will: (a) keep the Collateral held
by such Grantor at the locations set forth in Schedule 5 or at such other
locations as may be disclosed in writing to the Administrative Agent pursuant to
clause (b) and will not remove any such Collateral from such locations (other
than in connection with sales of Inventory in the ordinary course of such
Grantor’s business, the movement of Collateral as part of such Grantor’s supply
chain and in the ordinary course of such Grantor’s business, other dispositions
permitted by Section 7.5 of the Credit Agreement and movements of Collateral
from one disclosed location to another disclosed location within the United
States), except upon at least 15 days’ prior written notice of any removal to
the Administrative Agent; and (b) give the Administrative Agent at least 15
days’ prior written notice of any change in the locations set forth in
Schedule 5.

5.15    Reserved.

5.16    Disposition of Collateral. Such Grantor will not surrender or lose
possession of (other than to the Administrative Agent), sell, lease, rent, or
otherwise dispose of or transfer any of the Collateral held by such Grantor or
any right or interest therein, except to the extent permitted by Section 7.5 of
the Credit Agreement.

5.17    Liens. Such Grantor will keep the Collateral held by such Grantor free
of all Liens except Liens permitted under Section 7.3 of the Credit Agreement.

5.18    Expenses. Such Grantor will pay all expenses of protecting, storing,
warehousing, insuring, handling and shipping the Collateral held by such
Grantor, to the extent the failure to pay any such expenses could reasonably be
expected to materially and adversely affect the value of the Collateral.

5.19    Leased Premises; Collateral Held by Warehouseman, Bailee, Etc. To the
extent required under Section 6.12(e) of the Credit Agreement, such Grantor will
use commercially reasonable efforts to obtain from each Person from whom such
Grantor leases any premises, and from each other Person at whose premises any
Collateral held by such Grantor is at any time present (including any bailee,
warehouseman or similar Person), any such collateral access, subordination,
landlord waiver, bailment, consent and estoppel agreements as the Administrative
Agent may require, in form and substance satisfactory to the Administrative
Agent.

5.20    Chattel Paper. Such Grantor will not create any Chattel Paper without
placing a legend on such Chattel Paper acceptable to the Administrative Agent
indicating that the Administrative Agent has a security interest in such Chattel
Paper. Such Grantor will give the Administrative Agent immediate notice if such
Grantor at any time holds or acquires an interest in any Chattel Paper with an
aggregate value in excess of $300,000, including any Electronic Chattel Paper
and shall comply, in all respects, with the provisions of Section 5.6(a) hereof.

5.21    Commercial Tort Claims. Such Grantor will give the Administrative Agent
prompt notice if such Grantor shall at any time hold or acquire any Commercial
Tort Claim which could reasonably be expected to result in a recovery of
$300,000 or more.

5.22    Letter-of-Credit Rights. Such Grantor will give the Administrative Agent
prompt notice if such Grantor shall at any time hold or acquire any
Letter-of-Credit Rights with an aggregate value in excess of $300,000.

5.23    Shareholder Agreements and Other Agreements.


20



--------------------------------------------------------------------------------





(a)    Such Grantor shall comply with all of its obligations under any
shareholders agreement, operating agreement, partnership agreement, voting
trust, proxy agreement or other agreement or understanding (collectively, the
“Pledged Collateral Agreements”) to which it is a party and shall enforce all of
its rights thereunder, except, with respect to any such Pledged Collateral
Agreement relating to any Pledged Collateral issued by a Person other than a
Subsidiary of a Grantor, to the extent the failure to enforce any such rights
could reasonably be expected to materially and adversely affect the value of the
Pledged Collateral to which any such Pledged Collateral Agreement relates.
(b)    Such Grantor agrees that no Pledged Stock (i) shall be dealt in or traded
on any securities exchange or in any securities market, (ii) shall constitute an
investment company security, or (iii) shall be held by such Grantor in a
Securities Account.
(c)    Subject to the terms and conditions of the Credit Agreement, including
Sections 7.3 and 7.5 thereof, such Grantor shall not vote to enable or take any
other action to: (i) amend or terminate, or waive compliance with any of the
terms of, any such Pledged Collateral Agreement, certificate or articles of
incorporation, bylaws or other organizational documents in any way that
materially and adversely affects the validity, perfection or priority of the
Administrative Agent’s security interest therein.

SECTION 6.    REMEDIAL PROVISIONS
Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

6.1    Certain Matters Relating to Receivables.
(a)    The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account over which the Administrative Agent has control, subject
to withdrawal by the Administrative Agent for the account of the Secured Parties
only as provided in Section 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor. After the occurrence and
during the continuance of an Event of Default, each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.
(b)    At the Administrative Agent’s request, after the occurrence and during
the continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

6.2    Communications with Obligors; Grantors Remain Liable.
(a)    The Administrative Agent in its own name or in the name of others may at
any time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.


21



--------------------------------------------------------------------------------





(b)    Upon the request of the Administrative Agent, at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Administrative Agent
or any Lender of any payment relating thereto, nor shall the Administrative
Agent nor any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

6.3    Investment Property.
(a)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given written notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Collateral and all payments made in respect of
the Pledged Notes to the extent not prohibited by the Credit Agreement, and to
exercise all voting and corporate or other organizational rights with respect to
the Investment Property of such Grantor; provided, however, that no vote shall
be cast or corporate or other organizational right exercised or other action
taken, except for the filing of any petition in bankruptcy which would
materially adversely affect the rights of the Administrative Agent or the other
Secured Parties, or the value of the Pledged Stock, unless otherwise permitted
in the Credit Agreement, this Agreement or any other Loan Document.
(b)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right (A) to receive any and all cash dividends, payments or other Proceeds paid
in respect of the Investment Property (including the Pledged Collateral) of any
or all of the Grantors and make application thereof to the Secured Obligations
in the order set forth in Section 6.5, and (B) to exchange uncertificated
Pledged Collateral for certificated Pledged Collateral and to exchange
certificated Pledged Collateral for certificates of larger or smaller
denominations, for any purpose consistent with this Agreement (in each case to
the extent such exchanges are permitted under the applicable Pledged Collateral
Agreements or otherwise agreed upon by the Issuer of such Pledged Collateral),
and (ii) any and all of such Investment Property shall be registered in the name
of the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of any such Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of such Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without


22



--------------------------------------------------------------------------------





liability except to account for property actually received by it, but the
Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.
(c)    Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Collateral or Pledged Notes pledged by such Grantor hereunder to (i) comply with
any instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Collateral or, as applicable, the Pledged Notes directly to the
Administrative Agent.
(d)    If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to apply the balance from any Deposit
Account or instruct the bank at which any Deposit Account is maintained to pay
the balance of any Deposit Account to or for the benefit of the Administrative
Agent.

6.4    Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the other Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing and as requested by the Administrative Agent, all
Proceeds received by any Grantor consisting of cash, checks, Cash Equivalents
and other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Grantor, and upon the request of the Administrative Agent, shall,
forthwith upon receipt by such Grantor, be turned over to the Administrative
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Administrative Agent, if required). All Proceeds received by the
Administrative Agent hereunder shall be held by the Administrative Agent in a
Collateral Account over which it maintains control, within the meaning of the
UCC. All Proceeds while held by the Administrative Agent in a Collateral Account
(or by such Grantor in trust for the Administrative Agent and the other Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

6.5    Application of Proceeds. If an Event of Default shall have occurred and
be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Secured Obligations in accordance with Section 8.3 of the Credit Agreement.

6.6    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, upon prior written notice thereof to the Borrower, in addition to all
other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable law. Without limiting the generality of the foregoing, if an
Event of Default shall occur and be continuing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any other Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. The Administrative Agent or any other Secured


23



--------------------------------------------------------------------------------





Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 6.6, in accordance with the
provisions of Section 6.5, only after deducting all reasonable out-of-pocket
costs and expenses incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Secured Obligations, in such order as is
contemplated by Section 8.3 of the Credit Agreement, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including Section 9-615(a)(3) of the
UCC, but only to the extent of the surplus, if any, owing to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by any of them of any rights hereunder, except
to the extent caused by the gross negligence or willful misconduct of the
Administrative Agent or such Secured Party or their respective agents. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

6.7    Registration Rights.
(a)    Reserved.
(b)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Subject to its
compliance with state securities laws applicable to private sales. the
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
(c)    Each Grantor agrees to use commercially reasonable efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any applicable Requirement of Law. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.





24



--------------------------------------------------------------------------------





6.8    Intellectual Property License. Solely for the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Section 6 and at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, an irrevocable (during the term
of this Agreement), non-exclusive, worldwide license (exercisable following the
occurrence and during the continuance of an Event of Default without payment of
royalty or other compensation to such Grantor), subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of said Trademarks, to use,
operate under, license, or sublicense any Intellectual Property now owned or
hereafter acquired by the Grantors.

6.9    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.

SECTION 7.    THE ADMINISTRATIVE AGENT
Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:

7.1    Administrative Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, upon the occurrence and during the continuance of an Event of
Default, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement, upon the occurrence and during the continuance of an
Event of Default, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor (except as required
hereunder or by the other Loan Documents), to do any or all of the following
upon the occurrence and during the continuance of an Event of Default:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;


25



--------------------------------------------------------------------------------





(iv)    execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
(v)    (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (B) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the other Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    The reasonable out-of-pocket expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 7.1,
together with interest thereon at a rate per annum equal to the highest rate per
annum at which interest would then be payable on any category of past due ABR
Loans under the Credit Agreement, from the date of payment by the Administrative
Agent to the date reimbursed by the relevant Grantor, shall be payable by such
Grantor to the Administrative Agent on demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2    Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise


26



--------------------------------------------------------------------------------





dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Administrative Agent and the other Secured
Parties hereunder are solely to protect the Administrative Agent’s and the other
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Administrative Agent or any other Secured Party to exercise any such powers.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

7.3    Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

SECTION 8.    MISCELLANEOUS

8.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.

8.2    Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

8.4    Enforcement Expenses; Indemnification.
(a)    Each Guarantor agrees to pay or reimburse the Administrative Agent and
each other Secured Party for all its reasonable out-of-pocket costs and expenses
incurred in collecting against such Guarantor under the guaranty contained in
Section 2 of this Agreement or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Guarantor is a


27



--------------------------------------------------------------------------------





party, including the fees and disbursements of counsel to the Administrative
Agent and of counsel to each other Secured Party.
(b)    Each Guarantor agrees to pay, and to save the Administrative Agent and
each other Secured Party harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.
(c)    Each Guarantor agrees to pay, and to save the Administrative Agent and
each other Secured Party harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrower would be required to do so pursuant to the Credit Agreement.
(d)    The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and any other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and each other Secured Party and their respective
successors and permitted assigns; provided that no Grantor may assign, transfer
or delegate any of its rights or obligations under this Agreement without the
prior written consent of the Administrative Agent.

8.6    Set Off. Each Grantor hereby irrevocably authorizes the Administrative
Agent and each other Secured Party and any Affiliate thereof at any time and
from time to time after the occurrence and during the continuance of an Event of
Default, without notice to such Grantor or any other Grantor, any such notice
being expressly waived by each Grantor, to setoff and appropriate and apply any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Secured
Party or such Affiliate to or for the credit or the account of such Grantor, or
any part thereof in such amounts as the Administrative Agent or such Secured
Party may elect, against and on account of the Secured Obligations and
liabilities of such Grantor to the Administrative Agent or such Secured Party
hereunder and under the other Loan Documents and claims of every nature and
description of the Administrative Agent or such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as the Administrative Agent or such
Secured Party may elect, whether or not the Administrative Agent or any other
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The rights of the
Administrative Agent and each other Secured Party under this Section 8.6 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which the Administrative Agent or such other Secured Party may
have.

8.7    Counterparts. This Agreement may be executed and delivered by one or more
of the parties to this Agreement on any number of separate counterparts
(including delivery by facsimile and/or electronic mail), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

8.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or


28



--------------------------------------------------------------------------------





unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

8.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10    Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

8.11    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non‑exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.12 any special, exemplary, punitive or consequential damages.

8.13    Acknowledgements. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the


29



--------------------------------------------------------------------------------





Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Grantors and any of the Secured Parties.

8.14    Additional Grantors. Each Subsidiary of a Grantor that is required to
become a party to this Agreement pursuant to Section 6.12 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15    Releases.
(a)    Upon the Discharge of Obligations, the Collateral shall be released from
the Liens in favor of the Administrative Agent and the other Secured Parties
created hereby, this Agreement shall terminate with respect to the
Administrative Agent and the other Secured Parties, and all obligations (other
than those expressly stated to survive such termination) of each Grantor to the
Administrative Agent or any other Secured Party hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party. At
the sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver such documents as such Grantor shall
reasonably request to evidence such termination.
(b)    If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction permitted by Section 7 of the Credit
Agreement, then the Liens on such Collateral created hereunder shall be deemed
automatically released, the Administrative Agent, at the request and sole
expense of such Grantor, shall promptly execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral, as applicable. A Guarantor shall be
deemed automatically released from its obligations hereunder in the event that
all the Capital Stock of such Guarantor shall be sold, transferred or otherwise
disposed of to a Person other than a Grantor in a transaction permitted by
Section 7 of the Credit Agreement; provided that the Borrower shall have
delivered to the Administrative Agent, at least five days, or such shorter
period as the Administrative Agent may agree, prior to the date of the proposed
release, a written request for release identifying the relevant Guarantor and
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with terms and provisions of the Credit Agreement and the other Loan Documents.

8.16    WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT EACH
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

8.17    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
this Agreement (or joinder thereto) or the grant of a security interest under
the Loan Documents, in each case, by any Specified Loan Party becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under the its guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not


30



--------------------------------------------------------------------------------





for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 8.17 shall remain in full force and effect until
the Discharge of Obligations. Each Loan Party intends this Section to
constitute, and this Section 8.17 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.
[remainder of page intentionally left blank]




31



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.


 
GRANTORS:


 
 
 
ALARM.COM INCORPORATED


 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
ALARM.COM HOLDINGS, INC.


 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
POINTCENTRAL, LLC




 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
ENERGYHUB, INC.






 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 













Signature Page to Guarantee and Collateral Agreement

--------------------------------------------------------------------------------






 
ALARM.COM INTERNATIONAL HOLDINGS, INC.




 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
BUILDING 36 TECHNOLOGIES, LLC




 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
JTT INVESTMENT PARTNERS, LLC






 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
SECURITYTRAX LLC








 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



Signature Page to Guarantee and Collateral Agreement

--------------------------------------------------------------------------------






 
ICN ACQUISITION, LLC






 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
ICONTROL NETWORKS CANADA, INC.






 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



Signature Page to Guarantee and Collateral Agreement

--------------------------------------------------------------------------------






 
ADMINISTRATIVE AGENT:
 
 
 
 
SILICON VALLEY BANK
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



Signature Page to Guarantee and Collateral Agreement

--------------------------------------------------------------------------------






SCHEDULE 1
NOTICE ADDRESSES OF GUARANTORS


Guarantor
Notice Address



Schedule 1

--------------------------------------------------------------------------------






SCHEDULE 2
DESCRIPTION OF INVESTMENT PROPERTY


Pledged Stock:
Grantor
Issuer
Class of Capital Stock
Certificate No.
No. of Shares / Units



Pledged Notes:
Grantor
Issuer
Date of Issuance
Payee
Principal Amount



Securities Accounts:
Grantor
Securities Intermediary
Address
Account Number(s)



Commodity Accounts:
Grantor
Commodities Intermediary
Address
Account Number(s)





Deposit Accounts:
Grantor
Depositary Bank
Address
Account Number(s)



Schedule 2

--------------------------------------------------------------------------------






SCHEDULE 3
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS


Uniform Commercial Code Filings






Copyright, Patent and Trademark Filings
[___________]
Other Actions
[__________]


Schedule 3

--------------------------------------------------------------------------------






SCHEDULE 4
LOCATION OF JURISDICTION OF ORGANIZATION,
CHIEF EXECUTIVE OFFICE AND LOCATION OF BOOKS
Grantor
Jurisdiction of Organization
Organizational Identification Number
Location of Chief Executive Office
Location of Books



Schedule 4

--------------------------------------------------------------------------------






SCHEDULE 5
LOCATIONS OF EQUIPMENT AND INVENTORY
Grantor
Address Location



Schedule 5

--------------------------------------------------------------------------------






SCHEDULE 6




RIGHTS OF THE GRANTORS RELATING TO PATENTS




Issued Patents of [NAME OF GRANTOR]


Jurisdiction
Patent No.
Issue Date
Inventor
Title
 
 
 
 
 



Pending Patent Applications of [NAME OF GRANTOR]
Jurisdiction
Serial No.
Filing Date
Inventor
Title
 
 
 
 
 

Issued Patents and Pending Patent Applications Licensed to [NAME OF GRANTOR]
[_____________________]


Schedule 6

--------------------------------------------------------------------------------









RIGHTS OF THE GRANTORS RELATING TO TRADEMARKS
Registered Trademarks of [NAME OF GRANTOR]
Jurisdiction
Registration No.
Registration Date
Filing Date
Registered Owner
Mark
 
 
 
 
 
 



Pending Trademark Applications of [NAME OF GRANTOR]
Jurisdiction
Application No.
Filing Date
Applicant
Mark
 
 
 
 
 



Registered Trademarks and Pending Trademark Applications Licensed to [NAME OF
GRANTOR]
[________________________]


Schedule 6

--------------------------------------------------------------------------------







RIGHTS OF THE GRANTORS RELATING TO COPYRIGHTS


Registered Copyrights of [NAME OF GRANTOR]
Jurisdiction
Registration No.
Registration Date
Work of Authorship
 
 
 
 



Pending Copyright Applications of [NAME OF GRANTOR]
Jurisdiction
Application No.
Application Date
Work of Authorship
 
 
 
 



Registered Copyrights and Pending Copyright Applications Licensed to [NAME OF
GRANTOR]
[______________________]


Schedule 6

--------------------------------------------------------------------------------






SCHEDULE 7
LETTER OF CREDIT RIGHTS


Schedule 7

--------------------------------------------------------------------------------






SCHEDULE 8
COMMERCIAL TORT CLAIMS


Schedule 8

--------------------------------------------------------------------------------


    


ANNEX 1 TO
GUARANTEE AND COLLATERAL AGREEMENT
FORM OF
ASSUMPTION AGREEMENT
This ASSUMPTION AGREEMENT, dated as of [_______], is executed and delivered by
[______________________________] (the “Additional Grantor”), in favor of SILICON
VALLEY BANK, as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to that certain Credit Agreement, dated as
of October 6, 2017 (as amended, amended and restated, supplemented, restructured
or otherwise modified, renewed or replaced from time to time, the “Credit
Agreement”), among ALARM.COM INCORPORATED, a Delaware corporation (“Alarm”),
ALARM.COM HOLDINGS, INC., a Delaware corporation (“Holdings”, and together with
Alarm, individually and collectively, jointly and severally, the “Borrower”),
the Lenders party thereto and the Administrative Agent. All capitalized terms
not defined herein shall have the respective meanings ascribed to such terms in
such Credit Agreement.
W I T N E S S E T H:
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into that
certain Guarantee and Collateral Agreement, dated as of October 6, 2017, in
favor of the Administrative Agent for the benefit of the Secured Parties defined
therein (as amended, amended and restated, supplemented, restructured or
otherwise modified, renewed or replaced from time to time, the “Guarantee and
Collateral Agreement”);
WHEREAS, the Borrower is required, pursuant to Section 6.12 of the Credit
Agreement to cause the Additional Grantor to become a party to the Guarantee and
Collateral Agreement in order to grant in favor of the Administrative Agent (for
the ratable benefit of the Lenders) the Liens and security interests therein
specified and provide its guarantee of the Obligations as therein contemplated;
and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, (a) hereby becomes a party to the Guarantee
and Collateral Agreement as both a “Grantor” and a “Guarantor” thereunder with
the same force and effect as if originally named therein as a Grantor and a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor and a Guarantor
thereunder, and (b) hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, as security for the Secured Obligations, a security
interest in all of the Additional Grantor’s right, title and interest in any and
to all Collateral of the Additional Grantor, in each case whether now owned or
hereafter acquired or in which the Additional Grantor now has or hereafter
acquires an interest and wherever the same may be located, but subject in all
respects to the terms, conditions and exclusions set forth in the Guarantee and
Collateral Agreement. The information set forth in Schedule 1 hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement (x) that is qualified by materiality is true
and correct, and (y) that is not qualified by materiality, is true and correct
in all material respects, in each case, on and as the date hereof


Annex 1

--------------------------------------------------------------------------------





(after giving effect to this Assumption Agreement) as if made on and as of such
date (except to the extent any such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty was
true and correct in all material respects as of such earlier date).
2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
3. Loan Document. This Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
[ADDITIONAL GRANTOR]








 
 
 
 
By:
 
 
Name:
 
 
Title:
 



Annex 1

--------------------------------------------------------------------------------


    


Schedule to
Assumption Agreement
Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3
Supplement to Schedule 4
Supplement to Schedule 5
Supplement to Schedule 6
Supplement to Schedule 7
Supplement to Schedule 8




Annex 1

--------------------------------------------------------------------------------






ANNEX 2 TO
GUARANTEE AND COLLATERAL AGREEMENT
FORM OF
PLEDGE SUPPLEMENT
To:    Silicon Valley Bank, as Administrative Agent


Re:    Alarm.com Incorporated
Alarm.com Holdings, Inc.


Date:    _________________


Ladies and Gentlemen:
This Pledge Supplement (this “Pledge Supplement”) is made and delivered pursuant
to Section 3.3(g) of that certain Guarantee and Collateral Agreement, dated as
of October 6, 2017 (as amended, modified, renewed or extended from time to time,
the “Guarantee and Collateral Agreement”), among each Grantor party thereto
(each a “Grantor” and collectively, the “Grantors”), and Silicon Valley Bank
(the “Administrative Agent”). All capitalized terms used in this Pledge
Supplement and not otherwise defined herein shall have the meanings assigned to
them in either the Guarantee and Collateral Agreement or the Credit Agreement
(as defined in the Guarantee and Collateral Agreement), as the context may
require.
The undersigned, ___________________________ [insert name of Grantor], a
_____________________ [corporation, partnership, limited liability company,
etc.], confirms and agrees that all Pledged Collateral of the undersigned,
including the property described on the supplemental schedule attached hereto,
shall be and become part of the Pledged Collateral and shall secure all Secured
Obligations.
Schedule 2 to the Guarantee and Collateral Agreement is hereby amended by adding
to such Schedule 2 the information set forth in the supplement attached hereto.
This Pledge Supplement shall constitute a Loan Document under the Credit
Agreement.
THIS PLEDGE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.




Annex 2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Pledge Supplement, as of
the date first above written.
 
[NAME OF APPLICABLE GRANTOR]










 
 
 
 
By:
 
 
Name:
 
 
Title:
 


SUPPLEMENT TO ANNEX 2
TO THE SECURITY AGREEMENT
Name of Subsidiary
Number of Units/Shares Owned
Certificate(s) Numbers
Date Issued
Class or Type of Units or Shares
Percentage of Subsidiary’s Total
Equity Interests Owned



Annex 2



--------------------------------------------------------------------------------






EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE


Date:  ___________ ____, 20____


This Compliance Certificate is delivered pursuant to Section 6.2(b)(ii) of that
certain Credit Agreement, dated as of October 6, 2017, by and among ALARM.COM
INCORPORATED, a Delaware corporation (“Alarm”), ALARM.COM HOLDINGS, INC., a
Delaware corporation (“Holdings”, and together with Alarm, individually and
collectively, jointly and severally, the “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto (each
a “Lender” and, collectively, the “Lenders”), SILICON VALLEY BANK, as the
Issuing Lender and the Swingline Lender, and SILICON VALLEY BANK (“SVB”), as
administrative agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”) (as amended, restated, amended and restated,
supplemented, restructured or otherwise modified from time to time, the “Credit
Agreement”). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
The undersigned, a duly authorized and acting Responsible Officer of the
Borrower, hereby certifies, in his/her capacity as an officer of the Borrower,
and not in any personal capacity, as follows:
I have reviewed and am familiar with the contents of this Compliance
Certificate.
I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its Subsidiaries
during the accounting period covered by the financial statements attached hereto
as Attachment 1 (the “Financial Statements”). Except as set forth on Attachment
2, such review did not disclose the existence during or at the end of the
accounting period covered by the Financial Statements, and I have no knowledge
of the existence as of the date of this Compliance Certificate, of any condition
or event which constitutes a Default or an Event of Default.
Attached hereto as Attachment 3 are the computations showing compliance with the
covenants set forth in Section 7.1 of the Credit Agreement.
[To the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan
Party.]
[To the extent not previously disclosed to the Administrative Agent, a list of
any material patents, registered trademarks or registered copyrights issued to
or acquired by any Loan Party since [the Closing Date][the date of the most
recent report delivered].]
[Remainder of page intentionally left blank; signature page follows]








Exhibit B

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.
 
BORROWER:




 
 
 
 
ALARM.COM INCORPORATED




 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
ALARM.COM HOLDINGS, INC.




 
 
 
By:
 
 
Name:
 
 
Title:
 













Exhibit B

--------------------------------------------------------------------------------






Attachment 1
to Compliance Certificate
[Attach Financial Statements]


Attachment 1

--------------------------------------------------------------------------------






Attachment 2
to Compliance Certificate
Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrower to be taken on account thereof.]






Attachment 2

--------------------------------------------------------------------------------






Attachment 3
to Compliance Certificate
Preliminary Note to Compliance Certificate Calculations
The information described herein is as of [____________], [____] (the “Statement
Date”), and pertains to the Subject Period defined below, as applicable.


I.
Section 7.1(a) – Consolidated Fixed Charge Coverage Ratio with respect to
Holdings and its consolidated Subsidiaries for the Subject Period ending as of
the Statement Date:
A.
Consolidated Adjusted EBITDA for such period
 
 
Quarter Ended
[mm/dd/yy]
Quarter Ended
[mm/dd/yy]
Quarter Ended
[mm/dd/yy]
Quarter Ended
[mm/dd/yy]
Trailing 12-Month
1.
Consolidated Net Income
$_________
$_________
$_________
$_________
$_________
 
 
 
 
 
 
 
2.
Consolidated Interest Expense
$_________
$_________
$_________
$_________
$_________
 
 
 
 
 
 
 
3.
Provisions for taxes based on income
$_________
$_________
$_________
$_________
$_________
 
 
 
 
 
 
 
4.
Total depreciation expense
$_________
$_________
$_________
$_________
$_________
 
 
 
 
 
 
 
5.
Total amortization expense
$_________
$_________
$_________
$_________
$_________
 
 
 
 
 
 
 
6.
Stock-based compensation expense
$_________
$_________
$_________
$_________
$_________
 
 
 
 
 
 
 
7.
Transaction fees and expenses associated with
the Revolving Facility, Permitted Acquisitions, and litigation outside of the
ordinary course of business
$_________
$_________
$_________
$_________
$_________
 
 
 
 
 
 
 
8.
Other one-time cash expenses
$_________
$_________
$_________
$_________
$_________
 
 
 
 
 
 
 
9.
All other non-cash charges, including without
limitation all non-cash charges in connection with
$_________
$_________
$_________
$_________
$_________

_____________________________


2(A) for all testing periods prior to and including September 30, 2018, the
aggregate add backs for items I.A.7, I.A.8, I.A.9 and I.A.10 shall not exceed
the greater of (1) $10,000,000 and (2) 15% of Consolidated Adjusted EBITDA (such
calculation being made prior to giving effect to items I.A.7, I.A.8, I.A.9 and
I.A.10), and (B) for all testing periods after September 30, 2018, the aggregate
add backs for items I.A.7, I.A.8, I.A.9 and I.A.10 shall not exceed 15% of
Consolidated Adjusted EBITDA (such calculation being made prior to giving effect
to items I.A.7, I.A.8, I.A.9 and I.A.10).


Attachment 3

--------------------------------------------------------------------------------

    


 
phantom equity plans and issuances
 
 
 
 
 
 
 
 
 
 
 
 
10.
Such other one-time charges to be agreed
$_________
$_________
$_________
$_________
$_________
 
 
 
 
 
 
 
11.
Consolidated Adjusted EBITDA (Sum of Lines I.A.1 through I.A.10)
$_________
$_________
$_________
$_________
$_________
 
 
 
 
 
 
 
B.
Consolidated Capital Expenditures (excluding the principal amount funded with
the Loans or other amounts permitted by Section 7.2 of the Credit Agreement)
incurred in the Subject Period
$_________
$_________
$_________
$_________
$_________
 
 
 
 
 
 
 
C.
Portion of taxes based on income actually paid in cash (net of any cash refunds
received) during the Subject Period
$_________
$_________
$_________
$_________
$_________
 
 
 
 
 
 
 
D.
Consolidated Fixed Charges for the Subject Period
 
 
 
 
 
 
 
 
 
 
 
 
1.
Scheduled principal payments in respect of Consolidated Total Indebtedness
$_________
$_________
$_________
$_________
$_________
 
 
 
 
 
 
 
2.
Interest payments in respect of Consolidated Total Indebtedness
$_________
$_________
$_________
$_________
$_________
 
 
 
 
 
 
 
3.
Payments made on real estate operating leases
$_________
$_________
$_________
$_________
$_________
 
 
 
 
 
 
 
4.
Consolidated Fixed Charges (Sum of Lines I.D.1 through I.D.3)
$_________
$_________
$_________
$_________
$_________
 
 
 
 
 
 
 
E.
Consolidated Fixed Charge Coverage Ratio (ratio of Lines (1.A.11 minus I.B
minus I.C) to I.D.4)
 
 
 
 
_____ to 1.0
 
 
 
 
 
 
 
 
Minimum Required:
1.25 to 1.0
 
 
 
 
 
 
 
 
 
 
 
 
Covenant Compliance:
Yes
No
 
 
 



Attachment 3

--------------------------------------------------------------------------------

    


II.
Section 7.1(b) — Consolidated Leverage Ratio with respect to Holdings and its
consolidated Subsidiaries as at the last day of any period:
 
 
 
 
 
 
A.
Consolidated Total Indebtedness as of the Statement Date:
$
 
 
 
 
 
B.
Consolidated Adjusted EBITDA for the trailing twelve (12) month period (Line
I.A.11 above)
$
 
 
 
 
 
C.
Consolidated Leverage Ratio (ratio of Line II.A to II.B):
                to 1
 
 
 
 
 
 
 
Maximum permitted:
3.50 to 1
 
 
 
 
 
 
Covenant compliance:
Yes 
No 



Attachment 3

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF SECRETARY’S CERTIFICATE


[NAME OF APPLICABLE LOAN PARTY]


This Certificate is delivered pursuant to Section 5.1(d) of that certain Credit
Agreement, dated as of October 6, 2017, by and among ALARM.COM INCORPORATED, a
Delaware corporation (“Alarm”), ALARM.COM HOLDINGS, INC., a Delaware corporation
(“Holdings”, and together with Alarm, individually and collectively, jointly and
severally, the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (each a “Lender” and,
collectively, the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the
Swingline Lender, and SILICON VALLEY BANK (“SVB”), as administrative agent and
collateral agent for the Lenders (in such capacity, the “Administrative Agent”)
(as amended, restated, amended and restated, supplemented, restructured or
otherwise modified from time to time, the “Credit Agreement”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. The undersigned Secretary of
[insert the name of the certifying Loan Party, a [_______] corporation, the
“Certifying Loan Party”)] hereby certifies, solely in such capacity and not in
any individual capacity, as follows:


1.    The representations and warranties of the Certifying Loan Party set forth
in each of the Loan Documents to which it is a party or which are contained in
any certificate furnished by or on behalf of the Certifying Loan Party pursuant
to any of the Loan Documents to which it is a party are, (i) to the extent
qualified by materiality, true and correct, and (ii) to the extent not qualified
by materiality, true and correct in all material respects, in each case, on and
as of the date hereof with the same effect as if made on the date hereof, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.


2.    I am the duly elected and qualified Secretary of the Certifying Loan
Party.


3.    No Default or Event of Default has occurred and is continuing as of the
date hereof or immediately after giving effect to the Loans to be made on the
date hereof and the use of proceeds thereof.


4.    The conditions precedent set forth in Section 5.1, of the Credit Agreement
were satisfied on the part of the Certifying Loan Party or waived, as
applicable, as of the Closing Date.


5.    There are no liquidation or dissolution proceedings pending or, to my
knowledge, threatened against the Certifying Loan Party, nor has any other event
occurred which could be reasonably likely to materially adversely affect or
threaten the continued corporate existence of the Certifying Loan Party.


6.    The Certifying Loan Party is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization.


7.    Attached hereto as Annex 1 is a true and complete copy of the resolutions
duly adopted by the Board of Directors of the Certifying Loan Party authorizing
the execution,


Exhibit C

--------------------------------------------------------------------------------

    


delivery and performance of the Loan Documents to which the Certifying Loan
Party is a party and all other agreements, documents and instruments to be
executed, delivered and performed in connection therewith. Such resolutions have
not in any way been amended, modified, revoked or rescinded, and have been in
full force and effect since their adoption up to and including the date hereof
and are now in full force and effect.


8.    Attached hereto as Annex 2 is a true and complete copy of the By-Laws of
the Certifying Loan Party as in effect on the date hereof.


9.    Attached hereto as Annex 3 is a true and complete copy of the Certificate
of Incorporation of the Certifying Loan Party as in effect on the date hereof,
along with a good-standing certificate for the Certifying Loan Party from the
jurisdiction of its organization.
1.    The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers,
acting alone, is duly authorized to execute and deliver on behalf of the
Certifying Loan Party each of the Loan Documents to which it is a party and any
certificate or other document to be delivered by the Certifying Loan Party
pursuant to the Loan Documents to which it is a party:




Name
Office
Signature
 
 
 
[_____________]
[_____________]
__________________________
[_____________]
[_____________]
__________________________
[_____________]
[_____________]
__________________________
[_____________]
[_____________]
__________________________



[Signature page follows]


Exhibit C

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have hereunto set my hand as of the date set forth below.


 
 
 
Name:
 
 
Title:
Secretary
 
 
 



I, [____________], in my capacity as the [____________] of the Certifying Loan
Party, do hereby certify in the name and on behalf of the Certifying Loan Party
that [____________] is the duly elected and qualified Secretary of the
Certifying Loan Party and that the signature appearing above is [her][his]
genuine signature.


Date: [___________]
 
 
Name:
 
 
Title:
 
 
 
 





Exhibit C

--------------------------------------------------------------------------------


ANNEX 1










RESOLUTIONS








Exhibit C

--------------------------------------------------------------------------------


ANNEX 2










BY-LAWS








Exhibit C

--------------------------------------------------------------------------------


ANNEX 3










CERTIFICATE OF INCORPORATION
AND
GOOD-STANDING CERTIFICATE


Exhibit C

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF SOLVENCY CERTIFICATE




Date:  ___________ ____, 20____


To the Administrative Agent,
and each of the Lenders party
to the Credit Agreement referred to below:


This SOLVENCY CERTIFICATE (this “Certificate”) is delivered pursuant to Section
5.1(o) of that certain Credit Agreement, dated as of October 6, 2017, by and
among ALARM.COM INCORPORATED, a Delaware corporation (“Alarm”), ALARM.COM
HOLDINGS, INC., a Delaware corporation (“Holdings”, and together with Alarm,
individually and collectively, jointly and severally, the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (each a “Lender” and, collectively, the “Lenders”), SILICON
VALLEY BANK, as the Issuing Lender and the Swingline Lender, and SILICON VALLEY
BANK (“SVB”), as administrative agent and collateral agent for the Lenders (in
such capacity, the “Administrative Agent”) (as amended, restated, amended and
restated, supplemented, restructured or otherwise modified from time to time,
the “Credit Agreement”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. The undersigned Chief Financial Officer of the Borrower, in
such capacity only and not in her/his individual capacity, does hereby certify
on behalf of each Loan Party as of the date hereof that the Loan Parties, when
taken as a whole and after giving effect to the Loans made by the Lenders on the
Closing Date and the consummation of the Transactions, the initial borrowings on
the Closing Date and the application of the proceeds thereof, on a consolidated
basis, are Solvent.


(Signature page follows)


Exhibit D

--------------------------------------------------------------------------------

    


I represent the foregoing information to be, to the best of my knowledge and
belief, true and correct and execute this Certificate as of the date first
written above.


 
BORROWER:




 
 
 
 
ALARM.COM INCORPORATED




 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
ALARM.COM HOLDINGS, INC.




 
 
 
By:
 
 
Name:
 
 
Title:
 













Exhibit D

--------------------------------------------------------------------------------






EXHIBIT E


FORM OF ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption Agreement (the “Assignment Agreement”) is dated
as of the Assignment Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment Agreement as
if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letter of credit
deposits, guarantees, and swingline loans included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment Agreement, without representation or warranty by the
Assignor.


1.    Assignor:        ________________________________


                


2.
Assignee:        



[for Assignee, if applicable, indicate [Affiliate][Approved Fund] of [identify
Lender]]


3.
Borrower:    ALARM.COM INCORPORATED, a Delaware corporation

ALARM.COM HOLDINGS, INC., a Delaware corporation


4.
Administrative Agent:    SILICON VALLEY BANK



5.
Credit Agreement:    Credit Agreement, dated as of October 6, 2017, among
Borrower, the Lenders party thereto, and SILICON VALLEY BANK, as Administrative
Agent



Exhibit E

--------------------------------------------------------------------------------

    




6.
Assigned Interest[s]:

    
Assignor
Assignee
Facility Assigned1
Aggregate Amount of Commitment / Loans for all Lenders2
Amount of Commitment /
 Loans Assigned3
Percentage Assigned of Commitment / Loans4
CUSIP Number
 
 
 
$
$
   %
 
 
 
 
$
$
   %
 
 
 
 
$
$
   %
 



[7.    Trade Date:        ______________]5 


Assignment Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


[Signature pages follow]






























___________________________


1 
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment Agreement (e.g.
“Revolving Facility”, “Term Facility”, etc.)

2 
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Assignment Effective Date.

3 
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Assignment Effective Date.

4 
Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.

5 
To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



Exhibit E

--------------------------------------------------------------------------------








The terms set forth in this Assignment Agreement are hereby agreed to:


 
ASSIGNOR1






 
[NAME OF ASSIGNOR]


 
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
ASSIGNEE2








 
[NAME OF ASSIGNEE]
]


 
By:
 
 
Name:
 
Title:

















































________________________




1 
Add additional signature blocks as needed.

2 
Add additional signature blocks as needed.





Exhibit E

--------------------------------------------------------------------------------

    


Consented to and Accepted:








 
 
 
SILICON VALLEY BANK,

 
as Administrative Agent


 
 
 
 
By
 
 
Name:
 
Title:
 
 
 
 
By
 
 
Name:
 
Title:
 
 
 
 
[Consented to:]3


 
[NAME OF RELEVANT PARTY]










 
 
 
By
 
 
Name:
 
Title:
 
 
 
 
[NAME OF RELEVANT PARTY]










 
 
 
By
 
 
Name:
 
Title:
 































______________________________________


3 
To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.



Exhibit E

--------------------------------------------------------------------------------






ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Loan Party, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Loan Party, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document or any other instrument or document furnished pursuant hereto or
thereto.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Assignee under Section 10.6(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.6(b)(iii)
of the Credit Agreement), (iii) from and after the Assignment Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment Agreement and to purchase the Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase the Assigned Interest, and (vii) if it is a
Non-U.S. Lender, attached to the Assignment Agreement is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on any of the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Assignment


Exhibit E

--------------------------------------------------------------------------------

    


Effective Date and to the Assignee for amounts which have accrued from and after
the Assignment Effective Date.


3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy (or other electronic method of transmission) shall be effective as
delivery of a manually executed counterpart of this Assignment Agreement. This
Assignment Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.


4. Conflict. In the event of any conflict between the terms and conditions set
forth herein and the terms and conditions of the Credit Agreement, the terms and
conditions of the Credit Agreement shall control.




Exhibit E

--------------------------------------------------------------------------------






EXHIBIT F-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
[Date]
Reference is made to that certain Credit Agreement, dated as of October 6, 2017,
by and among ALARM.COM INCORPORATED, a Delaware corporation (“Alarm”), ALARM.COM
HOLDINGS, INC., a Delaware corporation (“Holdings”, and together with Alarm,
individually and collectively, jointly and severally, the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (each a “Lender” and, collectively, the “Lenders”), SILICON
VALLEY BANK, as the Issuing Lender and the Swingline Lender, and SILICON VALLEY
BANK (“SVB”), as administrative agent and collateral agent for the Lenders (in
such capacity, the “Administrative Agent”) (as amended, restated, amended and
restated, supplemented, restructured or otherwise modified from time to time,
the “Credit Agreement”).
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form). By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.
 
[Name of Lender]


By___________________________
Name:
Title:









Exhibit F-1

--------------------------------------------------------------------------------






EXHIBIT F-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
[Date]
Reference is made to that certain Credit Agreement, dated as of October 6, 2017,
by and among ALARM.COM INCORPORATED, a Delaware corporation (“Alarm”), ALARM.COM
HOLDINGS, INC., a Delaware corporation (“Holdings”, and together with Alarm,
individually and collectively, jointly and severally, the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (each a “Lender” and, collectively, the “Lenders”), SILICON
VALLEY BANK, as the Issuing Lender and the Swingline Lender, and SILICON VALLEY
BANK (“SVB”), as administrative agent and collateral agent for the Lenders (in
such capacity, the “Administrative Agent”) (as amended, restated, amended and
restated, supplemented, restructured or otherwise modified from time to time,
the “Credit Agreement”).
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable
(or any successor form). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.
 
[Name of Participant]


By___________________________
Name:
Title:







Exhibit F-2

--------------------------------------------------------------------------------






EXHIBIT F-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)
[Date]
Reference is made to that certain Credit Agreement, dated as of October 6, 2017,
by and among ALARM.COM INCORPORATED, a Delaware corporation (“Alarm”), ALARM.COM
HOLDINGS, INC., a Delaware corporation (“Holdings”, and together with Alarm,
individually and collectively, jointly and severally, the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (each a “Lender” and, collectively, the “Lenders”), SILICON
VALLEY BANK, as the Issuing Lender and the Swingline Lender, and SILICON VALLEY
BANK (“SVB”), as administrative agent and collateral agent for the Lenders (in
such capacity, the “Administrative Agent”) (as amended, restated, amended and
restated, supplemented, restructured or otherwise modified from time to time,
the “Credit Agreement”).
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any
successor form) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


Exhibit F-3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.
 
[Name of Participant]


By___________________________
Name:
Title:



Exhibit F-3

--------------------------------------------------------------------------------






EXHIBIT F-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)
[Date]
Reference is made to that certain Credit Agreement, dated as of October 6, 2017,
by and among ALARM.COM INCORPORATED, a Delaware corporation (“Alarm”), ALARM.COM
HOLDINGS, INC., a Delaware corporation (“Holdings”, and together with Alarm,
individually and collectively, jointly and severally, the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (each a “Lender” and, collectively, the “Lenders”), SILICON
VALLEY BANK, as the Issuing Lender and the Swingline Lender, and SILICON VALLEY
BANK (“SVB”), as administrative agent and collateral agent for the Lenders (in
such capacity, the “Administrative Agent”) (as amended, restated, amended and
restated, supplemented, restructured or otherwise modified from time to time,
the “Credit Agreement”).
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor form) or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable (or any successor form) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


Exhibit F-4

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.
 
[Name of Lender]


By___________________________
Name:
Title:





Exhibit F-3

--------------------------------------------------------------------------------






EXHIBIT G
RESERVED



Exhibit G

--------------------------------------------------------------------------------






EXHIBIT H-1


FORM OF REVOLVING LOAN NOTE




THIS REVOLVING LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS REVOLVING LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REVOLVING LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.
$[__________]    Santa Clara, California
[__________]
FOR VALUE RECEIVED, the undersigned, ALARM.COM INCORPORATED, a Delaware
corporation (“Alarm”), ALARM.COM HOLDINGS, INC., a Delaware corporation
(“Holdings”, and together with Alarm, individually and collectively, jointly and
severally, the “Borrower”), hereby unconditionally promises to pay to
[__________________] (the “Lender”) or its permitted registered assigns at the
Revolving Loan Funding Office specified in the Credit Agreement (as hereinafter
defined) in Dollars and in immediately available funds, on the Revolving
Termination Date the principal amount of (a) [_______________________]
($[_______]), or, if less, (b) the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to Section 2.4 of
the Credit Agreement referred to below. The Borrower further agrees to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in the Credit
Agreement.
The holder of this Revolving Loan Note (this “Note”) is authorized to indorse on
the schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, Type and amount
of each Revolving Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof, each continuation
thereof, each conversion of all or a portion thereof to another Type and, in the
case of Eurodollar Loans, the length of each Interest Period with respect
thereto. Each such indorsement shall constitute prima facie evidence of the
accuracy of the information indorsed. The failure to make any such indorsement
or any error in any such indorsement shall not affect the obligations of the
Borrower in respect of any Revolving Loan.
This Note (a) is one of the Revolving Loan Notes referred to in the Credit
Agreement, dated as of October 6, 2017, among the Borrower, the Lenders party
thereto, and Silicon Valley Bank, as Administrative Agent (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.


Exhibit H-1

--------------------------------------------------------------------------------













Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
BORROWER:




 
 
 
 
ALARM.COM INCORPORATED




 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
ALARM.COM HOLDINGS, INC.




 
 
 
By:
 
 
Name:
 
 
Title:
 



    




Exhibit H-1

--------------------------------------------------------------------------------






Schedule A
to Revolving Loan Note
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS
Date
Amount of ABR Loans
Amount
Converted to
ABR Loans
Amount of Principal of ABR Loans Repaid
Amount of ABR Loans
Converted to
Eurodollar Loans
Unpaid Principal Balance of
ABR Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Exhibit H-1

--------------------------------------------------------------------------------






Schedule B
to Revolving Loan Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS
Date
Amount of Eurodollar
Loans
Amount Converted to
Eurodollar Loans
Interest Period and
Eurodollar Rate with
Respect Thereto
Amount of Principal of
Eurodollar Loans Repaid
Amount of Eurodollar
Loans Converted to
ABR Loans
Unpaid Principal
Balance of Eurodollar
Loans
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Exhibit H-1

--------------------------------------------------------------------------------






EXHIBIT H-2
FORM OF SWINGLINE LOAN NOTE




THIS SWINGLINE LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS SWINGLINE LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REVOLVING LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.
$[_________]    Santa Clara, California
[_____________]
FOR VALUE RECEIVED, the undersigned, ALARM.COM INCORPORATED, a Delaware
corporation (“Alarm”), ALARM.COM HOLDINGS, INC., a Delaware corporation
(“Holdings”, and together with Alarm, individually and collectively, jointly and
severally, the “Borrower”), hereby unconditionally promises to pay to SILICON
VALLEY BANK (the “Lender”) or its permitted registered assigns at the Revolving
Loan Funding Office specified in the Credit Agreement (as hereinafter defined)
in Dollars and in immediately available funds, on the Revolving Termination
Date, the principal amount of (a) [___________________] ($[_______]), or, if
less, (b) the aggregate unpaid principal amount of all Swingline Loans made by
the Lender to the Borrower pursuant to Section 2.6 of the Credit Agreement
referred to below. The Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount hereof from time to time outstanding
at the rates and on the dates specified in the Credit Agreement.
The holder of this Swingline Loan Note (this “Note”) is authorized to indorse on
the schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date and amount of
each Swingline Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof. Each such indorsement
shall constitute prima facie evidence of the accuracy of the information
indorsed. The failure to make any such indorsement or any error in any such
indorsement shall not affect the obligations of the Borrower in respect of any
Swingline Loan.
This Note (a) is the Swingline Loan Note referred to in the Credit Agreement,
dated as of October 6, 2017, among the Borrower, The Lenders party thereto, and
Silicon Valley Bank, as Administrative Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement. This Note is secured and guaranteed as provided in the
Loan Documents. Reference is hereby made to the Loan Documents for a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.
Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.


Exhibit H-2

--------------------------------------------------------------------------------











All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
BORROWER:




 
 
 
 
ALARM.COM INCORPORATED




 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
ALARM.COM HOLDINGS, INC.




 
 
 
By:
 
 
Name:
 
 
Title:
 



Exhibit H-2

--------------------------------------------------------------------------------






Schedule A
to Swingline Loan Note
LOANS AND REPAYMENTS
Date
Amount of Loans
Amount of Principal of ABR Loans Repaid
Unpaid Principal Balance of
ABR Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Exhibit H-2

--------------------------------------------------------------------------------






EXHIBIT I


[RESERVED]




Exhibit I

--------------------------------------------------------------------------------








EXHIBIT J
FORM OF COLLATERAL INFORMATION CERTIFICATE




Exhibit J

--------------------------------------------------------------------------------






EXHIBIT K
FORM OF NOTICE OF BORROWING




Date: ______________
TO:
SILICON VALLEY BANK

3003 Tasman Drive
Santa Clara, CA 95054
Attention: Corporate Services Department
RE:
Credit Agreement, dated as of October 6, 2017, by and among ALARM.COM
INCORPORATED, a Delaware corporation (“Alarm”), ALARM.COM HOLDINGS, INC., a
Delaware corporation (“Holdings”, and together with Alarm, individually and
collectively, jointly and severally, the “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto (each
a “Lender” and, collectively, the “Lenders”), SILICON VALLEY BANK, as the
Issuing Lender and the Swingline Lender, and SILICON VALLEY BANK (“SVB”), as
administrative agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”) (as amended, restated, amended and restated,
supplemented, restructured or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the respective meanings given to such terms in the Credit Agreement.

Ladies and Gentlemen:
The undersigned refers to the Credit Agreement and hereby gives you irrevocable
notice, pursuant to Section [2.5] [2.7(a)] of the Credit Agreement, of the
borrowing of a [Revolving Loan][Swingline Loan].
The requested Borrowing Date, which shall be a Business Day, is _______________.
The aggregate amount of the requested Loan is $_____________.
The requested Loan shall consist of $___________ of ABR Loans and $______ of
Eurodollar Loans.
The duration of the Interest Period for the Eurodollar Loans included in the
requested Loan shall be __________ [one][two][three][six][twelve] months.
The undersigned hereby directs the Administrative Agent to disburse the proceeds
from the Loans [to be made on the Closing Date, and any other funds described
and as set forth in the Funds Flow attached hereto as Exhibit A]12 [Insert
instructions for remittance of the proceeds of the applicable Loans to be
borrowed]13 
The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed Loan before and immediately after giving effect thereto:
______________________________________


12 
To be used for Notice of Borrowing on the Closing Date

13 
To be used for any Notice of Borrowing after the Closing Date.





Exhibit K

--------------------------------------------------------------------------------







(a)    each representation and warranty of each Loan Party contained in or
pursuant to any Loan Document (i) to the extent qualified by materiality, is
true and correct, and (ii) to the extent not qualified by materiality, is true
and correct in all material respects, in each case, on and as of the date hereof
as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date; [and]
(b)    no Default or Event of Default exists or will occur after giving effect
to the extensions of credit requested herein [; and]
[(c)    after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 of the Credit
Agreement will be satisfied.]
[Signature page follows]


Exhibit K

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.
 
BORROWER:




 
 
 
 
ALARM.COM INCORPORATED




 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
ALARM.COM HOLDINGS, INC.




 
 
 
By:
 
 
Name:
 
 
Title:
 















For internal Bank use only
Eurodollar Pricing Date
Eurodollar Rate
Eurodollar Variance
Maturity Date
 
 
____%
 







Exhibit K

--------------------------------------------------------------------------------






EXHIBIT L


FORM OF NOTICE OF CONVERSION/CONTINUATION




Date:                        
TO:
SILICON VALLEY BANK

3003 Tasman Drive
Santa Clara, CA 95054
Attention: Corporate Services Department


RE:
Credit Agreement, dated as of October 6, 2017, by and among ALARM.COM
INCORPORATED, a Delaware corporation (“Alarm”), ALARM.COM HOLDINGS, INC., a
Delaware corporation (“Holdings”, and together with Alarm, individually and
collectively, jointly and severally, the “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto (each
a “Lender” and, collectively, the “Lenders”), SILICON VALLEY BANK, as the
Issuing Lender and the Swingline Lender, and SILICON VALLEY BANK (“SVB”), as
administrative agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”) (as amended, restated, amended and restated,
supplemented, restructured or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the respective meanings given to such terms in the Credit Agreement.

Ladies and Gentlemen:
The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, refers to the Credit Agreement and
hereby gives you irrevocable notice pursuant to Section [2.13(a)] [2.13(b)] of
the Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:
1.    The date of the [conversion] [continuation] is _________________.
2.    The aggregate amount of the proposed Loans to be [converted] [continued]
is $                            .
3.    The Loans are to be [converted into] [continued as] [Eurodollar] [ABR]
Loans.
4.    The duration of the Interest Period for the Eurodollar Loans included in
the [conversion] [continuation] shall be [one][two][three][six][twelve] months.




[Signature page follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.
 
BORROWER:




 
 
 
 
ALARM.COM INCORPORATED




 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
ALARM.COM HOLDINGS, INC.




 
 
 
By:
 
 
Name:
 
 
Title:
 











For internal Bank use only
Eurodollar Pricing Date
Eurodollar Rate
Eurodollar Variance
Maturity Date
 
 
____%
 



Exhibit L